Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, surely due to some fault of my own, I do not appear in the list of Members that attended yesterday's sitting. For the morning, there is proof that I attended all of the roll-call votes and, for the evening, I had the privilege of chairing part of the sitting. Therefore, so that the Minutes are accurate, I would like this error to be corrected which - I repeat - I am sure was due to a mistake I made myself. I did not remember to sign at the correct time.
Thank you very much, Mr Gutiérrez. It will be corrected.
(The Minutes were approved)
Mrs Bloch von Blottnitz has asked for the floor.
Mr President, as you all know, we had a debate last night on the Commission's statement about nuclear transport. The Commissioner present on this occasion, however, who had obviously made a considerable effort and was very polite - since he is responsible for publicity - had no idea about the subject matter. We could have saved ourselves the debate. He was unable to reply to any of the questions.
As if that were not enough, he read out a statement by the Commission which was clearly false. It said in the statement that the Commission knew nothing about the contamination from the castor containers until the 23 April of this year. I could prove without a shadow of a doubt, however, that the Commission had already written about it in its communication of 3 April 1996. Of course, the Commissioner could say nothing in answer to this - it is obvious; it is not his brief.
I would therefore ask that care be taken to ensure that someone is present from the Commission who is capable of entering into a real debate. Otherwise we will have to forego debates of this kind, because they would just be a waste of time.
(Loud applause)
Mrs Bloch von Blottnitz, I would like to remind you that, in any case, it was decided to add this item to the agenda in the full knowledge that Mrs Bjerregaard had an important Council meeting and that there was no certainty that she would arrive on time. The Conference of Presidents preferred to run the risk, knowing that this might happen, as unfortunately turned out to be the case. The Council meeting lasted longer that it should have and the Commissioner responsible was not able to be here. However, in this case, we knew that we were running that risk.
European Council in Cardiff - activities during the British presidency
The next item is the joint debate on:
the report by the Council and the statement by the Commission on the Cardiff European Council of 15 and 16 June 1998; -the statement by the President-in-Office of the Council on the activities of the British presidency.The President-in-Office of the Council is arriving now and we will give him the floor as soon as he can join us in our work.
Mrs Malone wishes to speak.
Mr President, I wonder whether Members realize that the session is starting at this hour. There seem to be a lot of vacant seats. Perhaps we could ring the bells.
Mrs Malone, I think that the purpose of your speech has just been covered, since the President-in-Office of the Council is already in the Hemicycle. So, since I am now aware of his presence, I am going to give him the floor immediately so that he can present his statement on the activities of the British presidency and his report on the Cardiff European Council.
Mr Blair has the floor.
Mr President, honourable Members, I am delighted to make my first visit to the European Parliament as British Prime Minister and to report to you on the UK presidency and the Cardiff European Council. I would like to begin, if I may, by putting on record today our gratitude to you for the cooperation which has marked relations between the Council and Parliament during our presidency. For our part, we have worked hard to ensure that British Ministers have reported regularly and fully to you on the major dossiers and made every effort to take on board Parliament's views. I would like to say a special word of thanks to José María Gil-Robles for his kindness, support and cooperation during our time as President of the European Union.
There are two dimensions to my report: first of all, the practical results and achievements of the presidency; secondly, a description of the mood and direction as we see it in the European Union today. Our presidency was marked self-evidently by the launch of two historic events: monetary union and enlargement. A single currency in Europe has the potential to create a force for stability in the world. But no one should underestimate its challenges to each of us.
There are some who talk as if the creation of a single currency is enough in itself to bring economic prosperity. It is not. To work, a single currency must be accompanied by two things: the European Central Bank policy must be credible; monetary policy must be disciplined, and therefore the euro strong and not weak. In addition, there must be economic reform in the European Union. The single currency brings with it huge structural economic changes, change that is sometimes beneficial - necessary, even. But we must be honest with our citizens that change there will be, and we must prepare for it.
The European Central Bank now has strong leadership for at least a 12-year period. The Cardiff Summit has produced an agenda for economic reform. There are four elements to this programme of economic reform. First of all, employment. Jobs must remain the top priority of the European Union over this coming period of time.
(Applause from the left) Eighteen million unemployed in Europe is far too many. At the jobs summit last November we agreed guidelines to promote a skilled, trained and adaptable workforce and flexible labour markets responsive to economic change. All fifteen Member States have submitted national action plans for jobs. We agreed at Cardiff to take that work further, to put particular stress on further work on lifelong learning, strengthening equal opportunities, revising tax and benefit systems to improve work incentives, and developing a culture of entrepreneurship. There is now consensus on the need for a flexible, dynamic approach to respond to the challenges of globalization.
Secondly at Cardiff, we endorsed a firm commitment to pursue structural economic reform in Europe. As well as sound macro-economic policies we have developed broad economic guidelines. Member States have agreed to reform labour, product and capital markets and to reduce regulatory burdens on business. They also agreed to produce annual reports on their progress in doing so. These changes are vital if Europe is to remain competitive.
Thirdly, the single market. With the help of this Parliament the European Union has made good progress in the last six months: new measures on financial services and biotechnology patents, new competition in telecoms markets, a new framework research programme to promote hi-tech research and development, and measures to safeguard the free movement of goods. I hope that Parliament will give its formal agreement to the last two measures as quickly as possible.
Since December last year the so-called single market scoreboard shows that the proportion of measures which have been implemented in all Member States has increased from 73 % to 82 %, but we must go further and we must go faster. We agreed at Cardiff to extend the scoreboard to develop better indicators for effective market integration, and particular priorities for the future were agreed: financial services, improved enforcement of single market law and tackling unwarranted price differences across Europe.
The fourth element of economic reform was help for small businesses: the small business sector, those who are self-employed. Many of those people are going to be the engines of growth and jobs in the future in the European Union. It is our task to give them the support they need in order to develop and grow from small firms into medium-sized and then to large firms.
(Applause) They need better access to capital, less bureaucracy and a culture that supports them. New initiatives in all these areas were again endorsed at the Cardiff Summit. This is the beginning of the reform process. It marks a move away from policies of the past - and rightly so.
Also, on enlargement, in the space of twenty days in March and again with this Parliament's help, we opened the European Conference, we launched the accession process and we began the accession negotiations for enlargement. We have finally started a process that will erase the scars of a divided continent and bring huge advances in the prosperity and security of the whole of Europe.
We have launched those negotiations with six countries. The screening process is underway. Seven chapters out of thirty-one have now been completed. The opening of substantive negotiations will be the next stage. And we have not neglected those candidates not yet in formal negotiations. We want them to begin as soon as they are ready. We will continue to seek closer cooperation with all the candidates. I particularly hope too that the decisions taken at Cardiff mean that we can open a new and more productive chapter in relations between the EU and Turkey, including a resolution to the impasse over financing.
Successful enlargement also requires, however, the modernization of the Union's own policies. During the last few months detailed work has begun on the Commission's Agenda 2000 proposals. They involve crucial issues for all Member States: the size and distribution of the budget, equitable reform of the Structural Funds, modernizing the common agricultural policy. But we also have a responsibility to the new Member States, a responsibility to extend to them as soon as possible the benefits of the single market to allow them to join a viable, competitive common agricultural policy, to enable them to have their fair share of Structural Funds.
The Agenda 2000 negotiations, like the enlargement negotiations themselves, will be tough - such negotiations always are. But we, the existing Members of the European Union, cannot on the one hand say that we support enlargement and then not will the means to achieve enlargement.
(Applause from the left) In particular we cannot let individual vested interest stand in the way of our historic obligation to the former communist states of Eastern Europe. They, after all, with courage, took the path to democracy. We have to help them on the path to prosperity.
(Applause) The Council agreed that decisions on Agenda 2000 should be taken during the German presidency in the first half of next year. It is an ambitious timetable. We have worked with Parliament to ensure your full participation in this complex and important process, and we are committed to the successful negotiation of a new interinstitutional agreement during the lifetime of this Parliament.
Meanwhile, too, we have worked very closely with you in the important annual task of preparing the budget for 1999 and improving financial management, drawing on the work of the Court of Auditors. This kind of cooperation will be vital as we determine the financial framework for the beginning of the next century, and I hope will continue under the next presidencies.
Let me deal with a point which I know is of very great concern to many of you: the implications of the recent European Court judgment. The Commission spending on certain programmes did not have satisfactory legal authority. In the view of the Council it was essential that there should be legal certainty and transparency in a budget process which involves taxpayers' money. That is in the interests of all institutions. Let me make it absolutely clear that the judgment is about the law we all have to follow when we agree spending programmes; it is not a judgment on the programmes themselves. We now need to act together to resolve these difficulties speedily. The European Court of Justice ruling recognizes that the Commission can still authorize spending without a specific legal base in certain circumstances, and contracts entered into will be respected.
At my request, however, presidency representatives will now meet Commission and Parliament representatives on 23 June to identify an early and satisfactory solution to this problem so that it can be resolved.
(Applause) The purpose of this meeting will be to allow the Council and Parliament to ensure the rapid adoption of those programmes where Commission-proposed legal bases are on the table.
We have worked to develop a more coherent and powerful European voice on issues beyond our borders. Last month Robin Cook set out to you the practical actions taken by the European Union since January towards this goal. Our efforts have focused on several key areas, and let me describe them briefly to you.
The crisis in Kosovo confronts Europe with a dangerous challenge, to establish a just solution for an autonomous Kosovo within the Federal Republic, while avoiding a repetition of Bosnia. This time at least the European Union has moved fast to put in place measures to dissuade Belgrade from continuing the violence in Kosovo. I have discussed our resolve to act with each of our Heads of Government colleagues. No one could be in any doubt after our Cardiff statement of what the Union wants to see in our resolve to act with our allies in the wider international community, if our demands are not met.
I should say to you - controversial though it is in certain quarters - that military planning is well under way in NATO, with the full support of European Union Member States, in case diplomacy should fail. But we cannot allow stability to decline and chaos to result in that part of the world: it will affect all of us.
(Applause) In recent months, too, the European Union has secured a more prominent role in the Middle East peace process. We support American efforts there but we now have a clear and distinctive position also for the European Union in helping drive the process forward. The Union and its members have likewise responded quickly and effectively to other international problems, for example the Asian economic crisis, Indonesia, and the Indian and Pakistani nuclear tests.
Of course Europe cannot resolve all these crises but we have been able, rapidly, to articulate a clear European view, to express a consensus where one exists and to act effectively in concert with our international partners. We were able to resolve the long-standing EU-US argument about extraterritorial US legislation in a way which fully protects European economic interests and our principled opposition to legislation of this kind.
We have maintained the European role in other areas of long-standing concern: in Bosnia we acted quickly to sustain the momentum behind the new Dayton-friendly governments in Republika Srpska and Montenegro.
We have agreed a new European Union code of conduct on arms exports. I hope that, as a result, Member States will no longer decide to go ahead with an arms sale simply because they believe that if they do not someone else will.
(Applause from the left) We have actively pursued human rights through positive engagement with those concerned. For example, there is now a new, more constructive dialogue on human rights with the Chinese, not forsaking our principles, but looking to see how we can make real practical progress; and the first ever EU-China Summit in April showed the benefits of this approach.
Closer to home, the presidency has given priority to issues close to the hearts of ordinary people. On the environment, at yesterday's Environment Council the Union has reached agreement on how the European Union will implement the commitments on greenhouse gases agreed at the Kyoto Summit. That is a major step forward. We have agreed further measures to cut atmospheric pollution, to improve water quality, and to put an end to driftnet fishing. We have agreed a new directive on areas of animal welfare, as in zoos. We have also worked out a programme of work with the next three presidencies to ensure continuity and real action. Overall I believe the Union has created and accomplished a great deal in making for a cleaner Europe in these last six months. I would like to pay particular tribute to my colleague, my own deputy Prime Minister, John Prescott, for his work both at Kyoto and yesterday in the Environment Council.
(Applause) In addition, the Union has made good progress in the fight against crime: a new pact with applicant countries on cooperation against organized crime; movement towards closer cooperation between Member States in criminal matters; the core elements of a post-1999 European Union drugs strategy; a package of measures to ensure better coordination between police forces and judicial authorities to tackle cross-border crime; and an agreement to work for mutual recognition of court judgments.
This Parliament rightly attaches importance to greater openness. We have worked hard to make the Council more transparent: this year's open debates have been better attended than ever before, and Member States have agreed now to establish a public register of Council documents. But I am well aware there remains a very long way to go.
I am grateful for your support. You backed us in the first ever summit for ordinary people, which brought together to debate our agenda NGOs from across Europe.
We also welcomed at Cardiff the initiatives of the Commission and the Council to improve their effectiveness. We agreed that once the Amsterdam Treaty is ratified - a step taken by Britain earlier this week - we will need to tackle the institutional issues not resolved at Amsterdam.
However, my presidency, and, indeed, any presidency, should not be known just for a catalogue of results but also for the sense of direction and feel about the European Union that it represents. I hope that Britain has come a long way in the past year in its relations with the rest of the European Union. The days of the beef war - 14 against 1 - government positions ravaged by warring factions in the governing party are, I am pleased to say, over.
(Applause from the left) I should like, very diplomatically, simply to say to those British Conservative Members of Parliament here who have organized dissent against the presidency in the European Parliament: thank you for your interest, but we remember when your party was in charge and we do not want those days back again.
(Applause from the left) We also signed the social chapter with pride; we negotiated the Amsterdam Treaty with ease; and we have worked during our presidency with our colleagues as partners.
However, in conclusion, I wish to be frank with you and the citizens of Europe. There are always two strands of opposition to Europe in Britain, and these strands are reflected across the whole of Europe, they are not confined to Britain. One is utterly opposed to Europe, come what may, on straightforward nationalist grounds. Here one must simply win the argument for a modern view of how nation states work. But the second strand is different: it can support the European Union but it worries about its directions and its actions. This strand of opinion must be engaged with by us. We must understand its concerns: it fears Europe is too centralized, too remote, and its economic policy too caught up in regulation. In my view, such concerns do not justify being anti-Europe, but they merit being addressed by us honestly and frankly.
I am pro-Europe - without any hesitation at all - but I am anti the status quo. We need economic and political reform. In economic terms we need an open, competitive Europe that has macro-economic stability and dynamism and innovation in its supply side. I believe that education, not overburdensome regulation, is the key for our workforce for the future. The single European market must be driven through. I reject laissez-faire and state control of industry. The third way, surely, is to recognize that government has a vital role to play but one that is enabling, empowering our people and business to prosper in a new global market.
The European social model should not, and will not, be abandoned.
(Applause) But it should be reformed to provide for solidarity in today's world of international financial markets, industrial change and technological revolution.
Alongside that economic reform we need political reform. We need a vision for Europe that allows people to feel safe in their national identity whilst reaching out and embracing European partnership. In some areas we are going to integrate more, in others much more can be done at national, regional and local level. We must think boldly about how we connect the European Union with its citizens, about its institutions at a national and European level. I believe this is the coming debate in Europe. We began it at Cardiff, we shall carry it forward at the informal summit in Austria in October, and it is a debate in which we must engage the whole of the institutions of Europe, including Parliament.
Mr President, we still have some decisions to take in Britain about Europe, as you know. But, at long last, Britain is engaged: it is constructive, we know we have something to give and something to learn. Pro-Europe, pro-reform - that is where I am, it is where the European Council is and it is where our electorates and our people are. I believe in the European ideal. I want it to live again in the hearts of the new generation. I hope that our presidency will be seen in retrospect to have developed some arguments for the long term that may contribute to the revitalization of that ideal.
Mr President, it has been an honour to be President of the European Union. I consider it a privilege. I have enjoyed working with you and the Members of Parliament, and I thank you for listening to me today.
(Loud and sustained applause)
Thank you, Prime Minister. This presidency has through its ministers and its officials responded to your own personal wish to develop good relations with Parliament and its President in a cooperative and friendly spirit. I thank you very much for that.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen Members of this House, the President-in-Office of the Council, Prime Minister Tony Blair, has just presented us with his review of the British presidency. For my part, I would simply like to expand upon some of the matters raised at the recent summit in Cardiff.
The Prime Minister placed his presidency under the banner of connecting with the citizens. He pursued this theme with the conviction and enthusiasm we have come to recognize in him. Cardiff was not a meeting at which concrete or specific decisions were made. Those decisions had been made in previous months. I am thinking, of course, of the decision concerning the euro and the launch of the enlargement process. We cannot make historic decisions at three-monthly intervals. Cardiff was nevertheless an important and positive meeting. Our rendezvous took place in an appreciably better climate overall, attesting to a renewal of confidence in Europe. Europe is on the way back. Europe is up and running. The euro is coming. Growth is truly spread across the board, with a rate of 3.2 % in the first quarter of 1998. Unemployment, finally, is dropping. We are back at the unemployment rates of 1993. This is very encouraging, even if there is still a long way to go. The Heads of State and government have stressed this forcefully during the discussion on national action plans for jobs. The European Council has proved so successful that it now faces the future resolutely. Because of the historic progress made in recent time, the Heads of State and government have been able to engage in a genuine debate on the future of Europe with equanimity. I find this particularly pleasing. In the Commission, we have begun to reflect widely on this type of approach, with particular stress on our own institution.
After these few introductory words, Mr President, I would now like to proceed to a rapid review of the major topics covered by the European Council.
Firstly, economic reform. As you know, the Commission tabled an ambitious project covering the major macro-economic policy guidelines and, to be perfectly honest, some of our Member States found the text at times unpalatable. Now it is time to move on from the general chanting and wishful thinking stage to a genuine exercise in economic coordination, if we wish to make a lasting success of the euro.
The Ecofin Council, finally, although still a little caught up in its habits of old, unfortunately watered down our project, with each minister attempting to show his own country in the best light. I consider this to be a youthful folly. We must grow up very quickly. I raised this question with the Heads of State and government and found, to my great satisfaction, a very positive response to our comments which, incidentally, Mr Herman, were shared by your Parliament. My colleagues in the European Council certainly did not wish to alter the guidelines for this year but, in their conclusions, they issued a very clear political message on the need to strengthen the exercise of guidelines in the future and make them a genuine instrument of coordination.
With regard to jobs, I think we can reasonably be satisfied with the progress we have made in the past year. The method defined in Luxembourg for national guidelines and action plans is already common practice. I would especially like to congratulate the Member States for their commendable sportsmanship. The discussion on employment in Cardiff was excellent. In Vienna, we will be able to make our first assessment of the implementation of those action plans. I am convinced this will yield a positive result. I am struck by the insistence of Heads of State and government in making a success of the jobs strategy for the duration. Employment is just one aspect of our integrated strategy. Since my arrival in 1995, I have made genuine implementation of the domestic market one of my priorities. Hereto, as we have just been told, the results are encouraging. The incorporation of directives is improving continually and the Heads of State and government have expressly underlined the important role of the Commission in terms of inducing the need for compliance with the rules of the domestic market; this gladdens me. I note too that deregulation, in the telecommunications field for example, has resulted in a growth rate of more than 8 % per annum in those sectors. This is what creates jobs. In civil aviation, we are witnessing substantial reductions in ticket prices and the recent decisions to deregulate the gas and electricity sectors have already transformed the fuel and power structure in Europe. In Cardiff, we also concentrated on the best ways of enhancing the spirit of enterprise in Europe. I might mention, by way of example, the very important matter of access to venture capital and, generally speaking, the systematic promotion of our small and medium-sized companies.
Economic reform is essential, but our citizens demand rather more of Europe. In this respect, I believe that the adoption by the European Council of our proposals regarding further integration of environmental protection in Union policies is an excellent thing. It is not enough, in itself, simply to incorporate this principle in the treaty; we should implement it positively in our day-to-day activities.
Another subject that concerns our citizens directly is the matter of justice and home affairs. Little by little, the Union is building a solid and effective plan of action in this area. I am delighted by the fact that the European Council has explicitly asked the Commission and the Council, with Vienna in sight, to devise a plan of action with regard to the implementation of the Amsterdam Treaty provisions to create an area of freedom, security and justice.
As expected, the discussion in Cardiff concerning Agenda 2000 did not yield any significant advances. The various delegations on the whole maintained their individual positions in order to avoid weakening their negotiating stance. This meant that we spent a lot of time seeking suitable formulations to explain that we had still not reached agreement. This is not too serious at this point. We must now, under the Austrian presidency, double the pace. It is not enough to say it is all wrapped up, simply to avoid moving forward. We must negotiate. In my opinion, the main achievement in Cardiff was to obtain from the European Council a clear commitment to the timetable. We now have this commitment. I trust the Heads of State and government to comply with that timetable and put the final touches to the package - because this is indeed a package - by March 1999. By planning a meeting devoted to this subject on 25 and 26 March, they have given us a clear signal.
If there was one subject at the centre of all the discussions during the days leading up to the summit, it was clearly that relating to the future of Europe. There was great speculation about the real or imaginary intentions of individual participants. I can record that in Cardiff the debate was open, constructive and that no animosity was expressed whatever. The Heads of State and government realized that the Community method, its laws and the existence of strong institutions - especially a powerful Commission serving all citizens - are essential to enable Europe to progress.
(Applause) We have raised three subjects; firstly, institutional questions, in respect of which the first priority is, of course, to ratify the Amsterdam Treaty. But everyone acknowledged that a further institutional reform was necessary before the first enlargement. I know that your Parliament attaches great importance to this and we will have the opportunity to discuss this further. Then there was the operation and structure of institutions. I think that each of our institutions should begin to examine its conscience and investigate its individual structures and operation in the light of these new requirements. For my own part, I was able to refer to the work that the Commission has already begun to tackle with regard to its own future.
A third subject was democratic legitimacy and subsidiarity. I am pleased to report that this issue is being debated - provided, of course, that it is conducted in a genuine community spirit with a scrupulous respect for Community law and on condition that we acknowledge that some citizens are sometimes appalled by an excess of Europe and that, at the same time, there are those who want more Europe. I myself have revised my own views several times regarding the very nature of subsidiarity and, in particular, the need to clarify responsibilities. As I said in Cardiff, each is responsible for setting his own house in order. I am ready to do this, but I insist that we should be truthful when we tell our citizens who does what. I would like to repeat that the Heads of State and government have tackled all of these questions in a positive state of mind, with a view towards the future. They have insisted strongly on the need to involve themselves personally in this debate and it is in this context that I commend the decision to devote an informal meeting between the Heads of State and government to this very subject under the Austrian presidency.
I note that, with the march of time, we are in the process of achieving, one after another, the major goals we set ourselves in 1995. Because of this progress, we can now turn resolutely to the future. The British presidency, under Mr Tony Blair, has performed an excellent job and allowed the Union to make steps forward in most of these areas. At this point, I would like to express my satisfaction with the climate of understanding and constructive cooperation that has prevailed in relations between this presidency and the Commission during the last six months. I am particularly pleased that the official attitude of the government of the United Kingdom towards Europe has changed. I am convinced that this will have beneficial effects for the image of Europe in the United Kingdom. This is important both for Europe and for the United Kingdom.
(Applause)
Mr President, I should like to begin by welcoming Prime Minister Blair to the European Parliament on behalf of the Socialist Group in this House. It is a great pleasure to be the first MEP to speak in this debate and to warmly welcome the first British Labour Prime Minister to Europe's Parliament. You are very welcome, Tony.
It is an added personal pleasure for me to be able to welcome him as my party leader and I very much do so.
These last six months have been important months in the political life of Britain and its relationship with the European Union. It is quite impossible to overestimate the significance of the change in attitude which is now manifest in Britain and which has been evidenced by the frequent visits of your ministers to this Parliament during the presidency. We, here, all remember too well, for instance, the arrogant disregard of the previous Conservative ministers for the European Parliament and notably the refusal of the then Agriculture Minister, Douglas Hogg, to accept the invitation and come and explain his handling of the BSE crisis...
(Applause from the left ) ...which has had and continues to have such disastrous consequences in Britain and throughout the rest of Europe.
By contrast, Jack Cunningham, your Minister of Agriculture, made his sixth visit in six months to the European Parliament on Tuesday of this week. He has done a huge amount to explain, discuss and engender confidence that, despite the complex problems and formidable cost to Britain, your government would act in good faith to eliminate BSE from the British beef industry. His approach exemplifies the change of mood, tone, attitude and substance of your government to Europe. That change is clearly having an effect on attitudes in Britain and is instrumental in creating a better-balanced view of the European Union.
Whilst, of course, this Parliament will inevitably have differences with the European Council, no matter how irreproachable the presidency, no-one is in doubt about the intention and commitment of this British Government to play a full part in the life of the European Union, if sometimes controversially. For that above all else, Prime Minister, this whole Parliament congratulates and thanks you.
When looking at the achievements of the British presidency it is impossible to look at the outcome of the Cardiff Summit alone. This presidency is remarkable because of the two outstanding events which occurred in March and May. The launching of the enlargement process in March marked the opening of a new era in the evolution of the European Union. On our side of the House, we support enlargement to ensure peace and stability on our wider continent. We want a prosperous and dynamic Europe and know that cannot be built on a Europe where intolerance, extreme nationalism and conflict prevail or simmer just below the surface. The European Union is a superb model of conflict resolution. And if there were no other reason for enlargement, we in the Socialist Group would support it for that reason above all others. The successful opening of the European Conference and the bilateral negotiations with six of the eleven applicant states deserve our hearty recognition.
You will forgive me, Prime Minister, if I say that the launching of the single currency on 2 and 3 May was not quite such a seamless operation, although all of us appreciate that you were seeking to reconcile seemingly irreconcilable positions, something we contend with in this House very often.
My group has been critical for many years of the way in which the Council deals with the appointments of the most important political and now, economic, positions in the Union. Whilst we all appreciate that the launch of the single currency was, thankfully, in market terms an unqualified success, there was real dismay at the wrangling between heads of state, which was seen by all. I suspect, Prime Minister, that as the man in the middle, you share some of that dismay. We are thankful that you brought that process to a successful conclusion and that the euro has become a reality. Perhaps, when you engage with other heads of government in your informal discussions in Austria, in October, looking into ways to make the Union more understandable to its people, we could urge you to seek a more satisfactory method of securing senior appointments in the future.
The euro is launched. I must say that we were rather pleased with the role Parliament played in that process. My group is now determined that we will make our relationship with the decision-makers on the euro one of great seriousness and rigour. It is our responsibility to perform this function effectively and to ensure that our national parliaments are kept fully up to speed with the accountability which we shall exercise over the Central Bank, its president and executive board.
Cardiff saw the first assessment of the national action plans for employment drawn up by each government. We thank you for driving that agenda forward. Frankly, over the past five years we, here, have got somewhat fed up with the excess of words spoken about the need to help the 18 million plus unemployed in the European Union. We have heard many of those words here. In fact we have generated a lot of them.
Your election in May last year and that of Mr Jospin in France a month later created the progressive majority in the Council which allowed us to actually move forward from words to action through the creation of the employment chapter in the Amsterdam Treaty, the Luxembourg special summit on employment and the defining of some real shared targets for employment creation.
Cardiff reinforced the equality criteria of employment policy: support for women, the disabled, ethnic minority citizens and, of course, the long-term unemployed. While some national action plans are, without question, better than others, at least we have them. We note that the British Government was the first to produce such a plan and this has acted as a catalyst for the rapid and serious production of others.
Prime Minister, I want to welcome, on behalf of this whole House, what you have just said about the issue which is causing a major problem for citizens and non-governmental organizations throughout the European Union. I refer to last month's judgment of the Court of Justice regarding monies being spent by the European Commission without an explicit legal base for such spending. As a result of that judgment, as you know, the European Commission has taken the decision, as one might expect, to cease all spending on the budget lines concerned. This means, for example, budget lines for social exclusion, the elderly, sport in Europe, the fight against racism, support for the disabled, public health, anti-personnel mines and, of course, the work of NGOs in the developing world. We can all see at a glance that these small but significant budget lines are ones which have been having a significant impact on the lives of some of the most needy citizens in our Union and those whom we seek to help beyond our borders. We all share the view that European Union funding should be properly rooted in law. That principle has been rightly secured by this judgment. I am pleased that you have given your commitment to act to secure a legal base for this spending which you have made clear you have no intention of harming.
In the remaining days of your presidency, we look to you to ensure that the words 'a people's Europe' have some tangible and lasting resonance through this action.
I want to conclude on the problem raised at Cardiff about the legitimacy of the institutions of the European Union and the desire of the Council participants to bring Europe closer to its people - something which we here very much endorse. There is still unfinished work to be done to ensure that the Union is ready for enlargement in the coming years. Amsterdam was unable to conclude this work and in so far as the debate you launched will deal with these items, we very much welcome it. I understand, however, that the Council intended this debate - indeed you said so - to be much wider-ranging than just that unfinished business. I also understand the Council wants to look at the nature of the Union's institutions themselves, at subsidiarity and democratic legitimacy. These are complex and sensitive issues which must be faced. I have no doubt that the European Parliament will be making its views known to the heads of state before the informal meeting in October. I must say as well that for the first time in the living memory of anyone in this House, the European Council has actually taken up our entreaties to deal with the general conditions governing the performance of the duties of Members of the European Parliament.
During this parliamentary term, this House has been dogged by constant allegations of abuses of expenses and allowances of Members. I note that in the British papers this week you are quoted as saying that whilst you will insist, quite rightly, on sorting these out, you want to acknowledge that the overwhelming number of Members of the European Parliament are honest, hard-working people, abiding by the spirit and the letter of our regulations. We thank you for that recognition and assure you of our determination on this issue. According to the Treaty, we need the unanimous agreement of the Council if these issues are to be solved. We are keen to solve them. We want the next Parliament to be clear about the shared mandate of its Members, their rights and responsibilities, their privileges and immunities. It is no easy task to bring together the parliamentary and political cultures of 15 different countries and create a single shared European culture in this respect. But if we, the 626 Members of the European Parliament, cannot do that, then we had better give up trying to develop a shared vision of the future for the 370 million citizens of the Union.
(Applause ) We want to ensure that the Parliament which succeeds us here next June can put this issue firmly behind it and we welcome your commitment to work with us to sort this out.
Prime Minister, I recognize perhaps more than some others here just how much you have supported a pro-European policy in our party at home and a pro-European constructive policy for Britain in the European Union. I thank you, as my party leader, as the Prime Minister of Britain and as the President-in-Office of the European Union.
(Applause )
Mr President, Mr President of the Council, Mr President of the Commission, ladies and gentlemen. Mr President of the Council, I welcome you on behalf of our group at your first appearance and I thank you for the work you have done during your presidency.
Your presidency is characterised by two decisions which will always remain part of the European integration: the start of negotiations with the countries in Central Europe and the decision on 2 May by eleven Member States to jointly create a single currency. The Union now faces a real challenge. Monetary union, a powerful lever for federal integration, must be completed. The expansion to 25 Member States will markedly increase the differences in economic performance as well as cultural and political differences. Who could credibly maintain that such an expanded Union can still function without majority decisions? The European Council has asked fundamental questions under your leadership. How can we strengthen the European identity worldwide? How can we ensure its legitimacy amongst the population? How can we distribute powers in this new Europe while reconciling democracy, accountability and efficiency? Cardiff has certainly not formulated any answers to these questions. But we are pleased that an informal European Council will start work on the future of the institutions in October. It is unthinkable that the Commission, which monitors the Treaties, would not be involved in the reflection on the improved functioning of the institutions.
Are we not closer to the goal which the founders of the Union envisaged half a century ago? Has the time not come to lay the foundations for a constitutional structure which establishes durable and clear competency levels in the Union? We side with the message from Cardiff to bring Europe closer to the citizens. Europe should be given a face. The foreign policy, Mr President of the Council, was not sufficiently clear. We believe your presidency was too modest in respect of the Kosovo crisis, the tension between India and Pakistan and when restoring the failed troika in Algeria. We must advocate a more authentic European foreign policy, even if it means that Europe must be more forceful in making known its intentions to the US.
Mr President, the legitimacy of the European institutions as well as subsidiarity are at the heart of the debate in Cardiff. I will have no part in the easy temptation to make the Community institutions, in particular the European Commission, into a scapegoat. We must indeed halt the passion for regulation. But we should also recognise that the Commission has imposed the requirement of subsidiarity on itself and has reduced the number of proposals. We should admit that the internal market would not have succeeded were it not for the initiatives displayed by the European Commission. It is easy to appropriate at national level the successes of European solidarity. Much easier than admitting that the institutions have done a good job. Often reproaches are unjustified. We should instead convince our fellow citizens that they owe much in their daily lives to the European policy concerning the protection of the environment, the strengthening of internal security, and the cooperation between the police and the legal system.
Mr President of the Council, our continent has recovered the dynamism of a healthy economy. Economic convergence must be strengthened further, and we support your words and actions regarding the joint action against unemployment. It should create new jobs, the European social model must be maintained. I hope you will be able to instigate initiatives to redeem the undesirable and negative consequences of the recent pronouncement by the Court of Justice. European cooperation and the introduction of the euro are a considerable trump card for our economies, compared with the financial crisis in South East Asia and the problems in Russia and Japan. It is therefore high time that the great European project should be painted in brighter colours so as to look forward with optimism to the future, and to outline to the public at large the extensive opportunities afforded us by durable peace in our continent, strong democracies and a cultural and material standard of living which is amongst the highest on our planet. We should no longer distance ourselves or be suspicious of the European Union.
Mr President of the European Council, I consider it harmful to discuss internal differences of opinion here in the European Parliament. That is one of the reasons why I say today that it is thanks to you that the attitude and the mood in your country has changed. Europe is back. Let us further cooperate in together completing this masterpiece of civilization which is the European ideal. I thank you on behalf of our group for your work in this respect.
(Applause )
Mr President, on behalf of European Liberals let me welcome the United Kingdom's new approach to Europe, as eloquently outlined by the Prime Minister just now: pro-Europe and therefore pro-reform. In our view, the most important result of the past six months has been the normalization of relations between the United Kingdom and the rest of us. This is important, for the European Union needs the United Kingdom as much as the United Kingdom needs the Union. Welcome back United Kingdom!
I also salute the personal efforts of Prime Minister Blair to bring about a lasting peace in Northern Ireland.
(Applause) Mr President, I am not worried about the United Kingdom. I am worried, however, about another important European country, Germany. The theme at the Cardiff Summit was the imminent advent of the German elections. Elections bring out the best as well as the worst in people. As a result the Cardiff Summit has become a populist Summit. The criticism voiced by Chancellor Kohl and others of the European institutions are as hypocritical as they are misplaced. What is the main task of the European Commission? It is to safeguard the Treaty. Only then does the European Commission act in accordance with the letter and spirit of the Treaty when it also reminds the most powerful Member States of the rules of play. Germany would therefore do better, for example, to reduce its subsidies to the coal industry, which distort competition, instead of criticizing Mr Van Miert's policies.
The criticisms of the Court of Justice are also false. The Court of Justice recently decided that two Luxembourg nationals, who had respectively bought a pair of spectacles in Belgium and were seeking orthodontic treatment in Germany, were entitled to reimbursement of the costs. The Court did emphatically not take the place of the legislator, as the Danish and German Prime Ministers maintain. The principles of the Treaty apply in cases were no harmonization legislation applies, such as here. In future, free movement of persons applies not only to healthy Europeans but also to sick ones. Is that not what is meant by a citizen's Europe?
(Applause ) We are against a European super state, President Chirac and Chancellor Kohl said. Well, everyone is against that. So who do they criticise? Surely not the Maastricht and Amsterdam Treaties which they helped to set up? Such talk in public damages the Unions' image. The Union can only be brought closer to the citizens if leading national politicians accept responsibility for the Union's actions.
How can the democratic legitimacy of the Union be increased? I can see three possibilities. Firstly the introduction of a uniform election system based on proportional representation for the next European elections. Secondly, an integral review of all internal reimbursements by the European Parliament, so that only actual expenses are reimbursed, and the introduction of a uniform charter for Members. Thirdly, the introduction of a form of consultative referendum for the new Chairman of the European Commission, as advocated by Jacques Delors and others. If Socialists, Christian Democrats, Liberals and Greens each nominate a candidate for the Chairmanship of the European Commission, then this might give the European elections a new dynamic impetus. It would devolve more power to the European citizens and it would give the Commission more legitimacy.
Much has been said in Cardiff on a citizens' Europe. I welcome this. I hope actions will follow swiftly.
(Applause)
Mr President, I warmly welcome the British Prime Minister to the European Parliament. I wish to thank him and his colleagues for a very effective and efficient EU presidency. I would like to place on record that at all times this Parliament and its Members were extended every courtesy and assistance at political and official level. I want to say how thankful the Members are for this. I wish to thank the Prime Minister for his contribution here this morning. I also wish to thank the President of the Commission for his contribution and to say that my group will strongly support the main thrust of what the Commission President said here today.
The Cardiff Summit has been more a stocktaking exercise than one in which major decisions have been made. Nevertheless, an ambitious timetable has been set for reaching major agreements on the reform of the common agricultural policy, the regional and social funds and the budget. They represent policy areas that are at the very heart of the European Union. The decisions will have a direct and immediate effect on the citizens of the Union, whether our farming and fishing communities, those in industry - large and small, rural and urban communities and those who live in the less-developed regions and islands. These decisions must not become part-time hostages in the heat of election campaigns.
The Europe which we are building must favour an inclusive and caring society in which the interests of all must be respected. However, with 18 million people in the Union affected by unemployment including the young and the long-term unemployed, this objective is not being met. Tackling unemployment through a broad range of measures must remain our top social priority. Failure to do so will result in the retention of a two-tier society of those who are included and those who are excluded. I regret that there has been no consideration of establishing a new programme to combat social exclusion and actions on behalf of the elderly. I appeal to the President-in-Office and to the incoming President-in-Office to reassure the House that whatever new initiatives are necessary will be undertaken.
The conclusions on unemployment which are outlined in part 3 of the presidency's document are more an overview of what is being done at present than a new set of initiatives. Only time will tell if they will be successful. If we are to go along with the presidency's conclusions then the fifteen employment action plans submitted by the Member States represent a real effort to enhance the employability of young people, the long-term unemployed and women. It means that demands that we have been making for the development of skills, life-long learning, improving conditions for SMEs and the self-employed are being put into effect. This is very much indeed to be welcomed. What we now need to see is the practical and rapid implementation of these action plans. A series of orientations for future work and employment are set out in the conclusions. Regrettably the detail is vague, for example with regard to child-care schemes.
We attach considerable importance to the successful introduction of the euro. It is essential that the remaining legislative and practical steps be completed rapidly. The negotiations which have begun on Agenda 2000 are among the most important ever to be undertaken by the Union. Choices will have to be made about key policies which will have major long-term consequences for each of our countries. Agenda 2000 is indeed of fundamental importance for the future development of the Union. It not only has consequences for present Member States but also for the whole process of enlargement. Under no circumstances can the cohesion process for existing less-developed regions be jeopardized, nor should there be any link between EMU participation and eligibility under the Cohesion Fund. The whole question of transition arrangements is of the greatest importance. They must, for example, in the case of my country, be adequate in terms of the level and duration of funding in order to address our continuing significant development needs.
The reform of the common agricultural policy is very controversial. Agriculture is one of our greatest assets. Agenda 2000 must strengthen and not destroy the common agricultural policy. It is crucial to the preservation of our family farms and rural life. I do not believe that the present proposals constitute a reasonable basis for negotiation.
Mr President, I would like to personally congratulate you on your own efforts and those of my Prime Minister Bertie Ahern with regard to the Northern Ireland peace agreement of 10 April. I also wish to acknowledge and sincerely thank Members of this House for their support for the peace process. My group warmly appreciates the further endorsement by the European Council of this historic agreement and its renewed commitment that the Union should continue to play an active part in promoting lasting peace and prosperity in Northern Ireland. We particularly welcome the Council's invitation to the Commission to make proposals as to how new and creative ways can be found to support the fresh opportunities which the peace agreement will bring.
Finally, it is my view that it is regrettable that the European Commission has again come under attack in the context of the European Summit. The Commission has always undertaken the duties and responsibilities it has been given in an even-handed and fair manner. The Commission has consistently discharged its functions as guarantor of the European Treaties in an exemplary fashion. President Santer and his team of Commissioners have consistently reported on their activities to this Parliament and have not in my view exceeded the powers which have been given to them by the Council and I hope that the Commission will not be made a scapegoat in national election campaigns in our Member States.
Mr President, on behalf of the Confederal Group of the European United Left - Nordic Green Left, I would like to congratulate the Labour government, and particularly the Prime Minister, for the intelligence and courage they have shown in order to find a solution to the conflict in Northern Ireland.
This Parliament and public opinion throughout Europe are following with emotion the efforts being made to achieve peace and democratic normality in that European region.
We also thank the British presidency for the pro-European climate that it has been able to stamp on its term, a climate which would have been unthinkable among previous governments of the United Kingdom.
Maybe this is the best contribution of the British presidency because, and I say this very sincerely, the running of the presidency, even with the success of the birth of the euro and, in particular, the results of Cardiff, does not generate enthusiasm or excessive optimism at this extremely decisive stage for the construction of Europe.
On the one hand, almost all of the important decisions have been postponed until after the elections in Germany and, on the other hand, doubts and risks have appeared for the future of solidarity in the European Union.
We take a positive view of the incipient coordination of national employment plans, which could involve the first impulse of a Community policy which puts economic and social issues on the same level. But the European Council has not analysed the viability of those national plans which, in many cases, do not set out clear objectives or set aside financial resources for their implementation.
We hope that the Vienna European Council is more decisive and takes into account the experiences of France and Italy to reduce weekly working time without loss of salary and other socio-economic measures which should be considered in terms of the European dimension.
We are very concerned because the debate on Agenda 2000 is not global and balanced and because the Structural Funds and Cohesion Fund are being called into question. If we want to respect the current internal solidarity and be able to finance enlargement, we will have to exceed the ceiling of 1.27 % of GDP and maintain the level of contributions from the wealthiest countries, which will be those that profit most from enlargement.
As regards international cooperation, we support the initiatives to relaunch the negotiations between the Israelis and the Palestinians and we believe that additional pressure must be applied in order to ensure that Netanyahu's government respects the Oslo agreements and the United Nations resolutions.
We value the efforts made to develop a European identity in international politics, but I am sure Mr Blair will allow me to tell him that, at times, the British presidency has seemed more like the Atlantic partner of the United States than the coordinator of European foreign policy.
As regards institutional reform, we must learn from the failure of Amsterdam. The situation is scandalous, in view of its urgency, which is unavoidable because of enlargement, and the need for a reorientation of the construction of Europe with institutions which are capable of responding to their citizens' aspirations.
To conclude, I must tell you, Mr Blair, that a substantial part of the European left, which represents more than 12 million voters, cannot allow the monetarist ideology, expressed in the convergence criteria and in the Stability Pact which accompany the birth of the euro, to question economic and social cohesion and to put the European social model at risk. This model is a distinguishing characteristic of our democracy, as you have recognized, although you have talked about fine-tuning it and modernizing it.
But we must tackle all of these problems seriously. In order to do so and to build a Europe of solidarity we will undoubtedly need the joint effort of the diverse left, as is already the case in certain countries of the European Union.
Mr President of the Council, Mr President of the Commission, ladies and gentlemen, as expected, Mr Blair has with much flair and feeling for public relations drawn attention to Europe at the start of the British Presidency, promising much. A citizens' Europe, democratic and transparent, a Europe which would credibly promote a healthy environment, which would easily and quickly enter the euro zone - in a manner of speaking - and with a more humane foreign policy, armed with a meaningful code of conduct for the export of arms.
Many of the promises went up in smoke in a blue skies discussion on the future, with fewer concrete results than hoped for. However, the positive stance of the British Government in respect of Europe is an important change. It spells an end to the europhobic attitude of the Conservatives. But we are disappointed that you have attached so much importance in your press conference to the initiative by President Chirac and Chancellor Kohl, who together put subsidiarity on the European agenda, where the future evolvement of Europe is concerned. What a present for the Presidency, the British eurosceptism is of the past but now the Continentals back the centralised bureaucratic euro nation which Great Britain has denounced.
We consider the initiative by Mr Kohl and Mr Chirac to be an attack on a future-oriented European political project. The concepts of subsidiarity and decentralization are blatantly abused in order to exclude undesirable intervention in their own territory. Member States who have previously supported a common market with common rules of play should not complain afterwards about the fact that the Commission safeguards its concrete realization. Mr Hänsch is correct in saying that Mr Kohl's liking for subsidiarity is proportional to his aversion to the ban on the Kirsch and Bertelsmann merger. I cannot rid myself of the impression that it is not so much Europe which should get closer to the people as we, the national governments, who should get closer to them.
The Greens have always defended the idea that power should be devolved to a level which is as close as possible to the people but on the other hand that a political counterforce should be ready to oppose internationally organised economic actors. In fact, a fake battle of powers is induced between the Commission and the Member States, whereas these same Member States think nothing of quietly transferring large powers to multinational organizations such as the World Trade Organization. The erosion of democracy is not categorized, whereas political decisions by our Union, such as our option for hormone-free meat and the special banana regime for ACP countries, are thrown over, while we stand powerless. We do therefore want a Europe which is closer to the citizen, which to us means a simple decision-making system and the disappearance of the democratic deficit. Because the citizens not only harbour a growing rejection of Europe but also an increasing rejection of politics. We should try and do something about that, both at national and at a European level.
We welcome the fact that the environment has finally made it to a European Summit again, after seven lean years. Rightly so, as eight of the twelve essential environmental items show a degradation. To us this means an important result in the British Presidency. We are also pleased that Prime Minister Blair has brought up the subject of the reimbursements and the charter of the Members of the European Parliament. It is about time this was settled and I believe, ladies and gentlemen, that we all have an interest in dealing quickly with this point so that it can be removed from the agenda.
Finally, I would like to thank Mr Henderson and Mrs Clare Short for their willingness to accord consultative powers to the European Parliament in respect of expansion and the Lomé Convention, amongst other things; support for the strengthening of this Parliament means indeed support for the strengthening of democracy and closer ties with the citizens.
Mr President, these are major occasions in the life of our Parliament and we should not overlook the fact that President Santer is here as well as the President-in-Office and I welcome them both. I would like to thank the Commission President for his very skilful and diplomatic address. However, we are mainly here to talk about the UK presidency.
We have to recognize that it started with a great deal of goodwill. The change of government was welcomed right across Europe, not least in Scotland where the Conservatives suffered total wipe-out at the general election. But I would say to the President-in-Office that he should not mistake the sighs of relief for gasps of admiration. The greatest asset the Labour Government has is that it is not the old Conservative Government.
In saying this, I do not want to be grudging. We welcome the change of tone. This Parliament appreciates the fact that we have had Ministers such as Robin Cook, Clare Short and many others addressing Parliament and attending its committee meetings. That is very worthwhile. We all remember that handbag that Mrs Thatcher wielded when she banged the table and said: ' I want my money back' . Well, the handbag has gone but the rebate and the claim for rebate remain from the UK, and from Germany.
In trying to appraise the record of the UK presidency we have to match the rhetoric and the achievement and ask ourselves what we will remember the UK presidency for. It departed, with perhaps unfortunate symbolism, from Waterloo Station six months ago. There were two big events in the last six months. The first was on 2 and 3 May when we assembled to welcome the launch of the single currency on behalf of 11 Member States. It was supremely ironic that the British Finance Minister, Gordon Brown, who presided over that in Brussels could not be the team manager but had to play in the left outside position because he was not part of it.
We have waited in vain today for an indication of commitment to the cause of the single currency, which I and most of us think is the most important aspect of European integration. A colleague, Mr Puerta, also mentioned the too-close association with the United States. On the Iraq crisis the hotline to the White House was operative long before there was any thought of calls to the Elysée Palace or anywhere else. This Clintonization of policy is regrettable, and I have to mention the disgrace of the secret importation of nuclear waste from Georgia to Scotland. The citizens of Europe were not even informed until it had arrived.
There were also some non-decisions. What happened to quota-hopping which was supposed to be sorted out in the British presidency? What about the compensation for the farmers who are desperate at the strength of the pound and are looking for compensation?
But let us look ahead to the vision of Europe. That is what Prime Minister Blair talks about, and all of us are concerned about it. What do we make of the phrase 'a Europe of nation states' ? Was this a major faux pas ? By that I mean a John Major faux pas . When John Major talked about the nation states and subsidiarity, he meant that it stopped at Dover. Nothing that applied below that level was in his mind. It would be unfair for us to accuse Prime Minister Blair of that. He has recognized the historic nations of the United Kingdom. Scotland, Wales and Northern Ireland are all to have their own parliamentary democracy. That is a transformation which parallels those of Gorbachev in his day.
I finish by drawing on an analogy with the World Cup which is on all our television screens. The Scottish football fans have got it about right. They have been welcomed across Europe for their positive contribution. These are the same fans that voted for Home Rule for Scotland in the referendum last year. That was welcomed at the time. Their behaviour is welcome now. I would urge Prime Minister Blair to turn his back firmly on the equivalent of Les Hooligans - the Fleet Street tabloids with their constant Brussels bashing - and take a leaf out of the book of the Tartan Army whose vision, like mine, is to participate, to be there and to create a true Europe of the peoples.
Mr President, I too would like to add my words of welcome to the President of the Council to our Parliament. You are very welcome as our Prime Minister. I believe the UK presidency will be judged, in the long term, by what has been achieved.
I feel we are getting ourselves in a position, within the European Union, that every time a new presidency comes in, it tries to out-do the last one; it tries to be more outward looking and come forward with great new ideas. At the end of the day, unfortunately, on many occasions we do not always achieve what we set out to do. Six months of a presidency is about as long as a two minute speech in this Parliament. It is very difficult to say all you want to say or do all you want to do.
I certainly believe that the creation of jobs and the development of economic growth throughout the European Union must be our number one priority. Despite the fine words we have heard in this House on many occasions, we have not had any success in this area. We must succeed if the people of Europe are not to be further alienated from Brussels bureaucracy.
I believe the most positive way forward to achieve this is to develop, as you said here this morning, our small- and mediumsized enterprises. There are tremendous opportunities here to develop and allow them to grow.
I note also your comments on achieving, by next March, an end to the Agenda 2000 negotiations. I hope the Council and Commission will ensure that this Parliament and its committees are fully involved and informed of the whole situation. I would also like to take the opportunity to appeal to you to tackle the real problem that agriculture is facing throughout Europe, and certainly within the United Kingdom, and the problem of the strong pound sterling in its relation to the green pound.
I should also like to take the opportunity to congratulate you very warmly, Mr President, for the time and energy that you invested in achieving the positive outcome of the referendum in my constituency of Northern Ireland. I want to publicly thank you here today because I do not think it could have been achieved but for that time and energy you gave.
(Applause ) As the only representative from Northern Ireland here today, I want you to take that back with you.
I was saddened to read in the press comments made by Mr Brok of the PPE Group when he said that senior UK ministers were so preoccupied with Northern Ireland that they were unable to concentrate on the European Union. I am sure that you will take the opportunity to reject that here today. That was a very unfortunate statement by Mr Brok.
I should like to say, regarding the situation in Northern Ireland, that you made personal promises to the people of Northern Ireland. I hope that you will be able to deliver on those promises, Prime Minister.
I also want recorded in this House the important role played by my party leader. To a large extent his role has been overlooked. It was extremely important, the very courageous decision that he, too, took in putting his own political future on the line to ensure that my people in Northern Ireland are able to achieve peace.
Finally, I should like to call on the Council and the Commission to work with us to find ways in which we can support the new assembly that the election next Thursday will hopefully put in place in Northern Ireland.
(Applause )
Mr President, President Blair, like his predecessors serving as Presidents-in-Office of the Council, told us: "jobs must remain the top priority in Europe: eighteen million unemployed in Europe is far too many' . These are impressive words that we have heard before and we will hear again.
The reality is that the European Union has peaked in unemployment in the industrialized world. We have between 10 and 11 % unemployment in the European Union, compared with less than 5 % in the United States and less than 4 % in Japan.
Of course, we are talking of different continents. But within the European continent there are two countries that have much lower unemployment levels, and I am speaking here of Switzerland with less than 4 % and Norway with less than 3 %. These are two countries, two States whose peoples, through a referendum, have refused to enter the European Union.
What they are trying to tell us is clear. The system set up by the European Union is inefficient and bad for the people, especially in terms of jobs.
We are not ignorant of the reasons. First of all, it is the frenzied standardization to which the European Union aspires. Then we have the furious economic free-trade ethic which blurs boundaries and eventually leads to their breakdown. After all is said and done, President Blair, it is the Economic and Monetary Union that has been praised during your presidency. In short, the cause of unemployment in Europe is the yoke imposed by the single market, single standards and the single currency.
Europe and the European Union could beat the unemployment problem if it changed its basic principles, if it stopped seeking to expand worldwide and if it genuinely embraced the principle of subsidiarity and the diversity of regions and nations, in short, if it legislated less and imposed fewer conditions upon us. This is how the European Union could regain the path to full employment.
I have received seven motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
The vote will take place at 12.00 noon.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, the British presidency has stood and continues to stand under the slogan 'The People's Europe' . Since then more slogans have been added, such as subsidiarity, decentralization and renationalization, which together with this slogan could produce a highly explosive mixture. We just had an example from Mr Le Gallou of what you can do with good principles when you mix them incorrectly and add a pinch of extreme nationalism.
Mr President-in-Office, I would like to state plainly and clearly: We need reforms! To give one example, we have been recently dealing in this House with the question of the colour that signs on buses should have across the Community. Even if the important question of buses suitable for the disabled were the issue, this is still no central concern of Europe's. We need reforms, de-bureaucratization, decentralization and transparency. We also need freedom of movement for the citizens in the truest sense of the word, as you have already said today, and this should include all levels of our national spectrum, in Europe, at national and at regional level.
I would like to draw attention to one question - perhaps more strongly than we have so far done today: it is in the interest of Europe's citizens to have more jobs. That is why we need greater coordination of economic policy, more security, fewer wars and fewer crises. That is why we need a truly common foreign and security policy for Europe and a better and healthier environment. That is why we need as a minimum a European environmental policy and more democracy. That is why we need more rights for this Parliament, that is so say more majority decisions at European level. I hope that the current and the future Austrian presidency will not lose heart if the issue centres on the heads of government making these crucial decisions.
The slogan is the right one and it should also be pursued under the Austrian presidency. At the same time I seek a Yes to reforms so that we really have a strong Europe where it is needed, that is to say where the interests of its citizens lie.
Mr President, I very much regret that the historic opportunities offered to the presidency have been largely missed, reinforcing the image of a bureaucratic rather than a people's Europe. It was not just Conservatives and Christian Democrats but Liberals, Greens, radicals and communists who voted down a resolution praising the presidency. I hope that Mr Blair is happy with the blancmange which the European Parliament will adopt later today.
It ill behoves Mr Blair to get his hired dog to bark at the European Parliament about waste when he is presiding over the building of offices for Westminster MPs at one million pounds each and his chief law-officer has wallpaper costing sixty thousand pounds. Perhaps Mr Blair should remember that the European Parliament has had a socialist majority for ten years, that it is staffed mainly by socialists and 12 out of the 15 European Union governments who keep us in Strasbourg are socialists too. Mr Blair has tried to spin-doctor his presidency but like his speech today, it was sound without bite.
What is there in fact to record and celebrate? The ludicrous and ill-timed struggle between France and the rest over who is to be the first president of the European Central Bank could have been avoided. The all-night haggling made the launch of the euro more of a farce than a historic occasion. On 4 June at the inaugural meeting of the Euro-X Committee, Gordon Brown suffered the humiliation, in spite of his position as part of the UK presidency, of being obliged to withdraw from the room after delivering a short address to the assembled ministers. Not exactly leading Europe. If you do not like this I am sorry, but actually I am quoting directly from an article in the House Magazine last week, written by Lord Peter Shore, former foreign affairs spokesman for the Labour Party.
The EU Treaties are emphatic in their proclamation of the need for a single European foreign and security policy. In spite of this, instead of the European Union taking any serious action to force Saddam Hussein to back down during the weapons inspection crisis, the British presidency did not call a single ministerial meeting. Britain's policy was conducted wholly bilaterally with the United States. Once again the UK was not exactly at the heart of Europe. But with due respect to Labour's leaders, and their hardworking Foreign Office and other officials, these developments or something very close to them would have taken place whether the UK presidency had been conducted by Labour or Conservative ministers. Compared to the last UK presidency, a Rolls Royce driven by Douglas Hurd, ... (Laughter )... Mr Blair has relied on Robin Cook during this underpowered presidency. He has depended on Robin Cook. It has been a Robin- reliant presidency.
(Laughter )
Mr President, first of all can I move from what I was going to say to very much endorse what you said, Prime Minister, in terms of enlargement and the hard and difficult decisions which have to be made to ensure the security of our continent for the next century.
In the big picture, this presidency has been one of paradox. Positively: a presidency where Britain finally and officially came in from the cold and became mainstream. Negatively: a presidency, where having caught up with the rest of the pack, Britain found itself demoted and sent back to the second division as monetary union became the new reality. Yet, despite the historic fact of monetary union, there is no mention in the Cardiff communiqué of completing the project of working positively to bring Sweden, Denmark, Greece and of course Britain within the borders of euroland. That now should be a political priority.
There are too many commitments just carried forward to future presidencies but one Cardiff promise that I heartily welcome is the pledge to resolve the Agenda 2000 issues by spring of next year. That is already a tall order. Progress on key issues has been pitifully slow. Let us be clear. If the spring 1999 deadline is missed, in the structural funding area especially, we are faced with disruption of vital regional programmes across Europe. Already critical social training and education programmes, due to finish at the end of next year, cannot plan their futures. If, on 1 January 2000, the money stops because the Council is unable to make decisions in time, then who is alienating the citizens from Europe? The German election timetable should not be continually used as an easy excuse to postpone any meaningful discussion within the Council.
We welcome Cardiff's call for greater openness in Europe. Absolutely essential but, as I think you suggested yourself, what an irony that it is still the Council that is the most closed and secretive part of the European Union. Where the summit has implicitly criticized this Parliament, and justifiably in certain areas, it is that same Council of Ministers that burdens the European taxpayer with some ECU 150 million a year by insisting that each month we meet here in Strasbourg as well as Brussels. That is truly unacceptable. Help release us from this political merry-go-round.
I was very interested in and welcome your comments on a third way - one that rejects both laissez-faire and state control. That way has already been mapped - it is well trodden and it is called Liberal Democracy.
Let me conclude on a positive note. I particularly welcome the fact that this presidency has made efforts to deal constructively with individual Members of this Parliament. I thank Doug Henderson in particular. I have been readily received by many ministers over the last six months in my efforts to achieve Objective 1 status for Cornwall. I welcome generally that accessibility.
Finally, no presidency is perfect and too much has been carried forward, but the thought of what this presidency might have been like under the previous British regime bears no contemplation.
(Applause )
Mr President, I think this outgoing presidency should be named the Blair presidency in honour of a very great Englishman. Of course, I refer to Eric Blair, better known as George Orwell. Orwell described how the Europe of 1984 was governed by a Ministry of Truth in which spin doctors explained how the war being waged by the Ministry of Peace was always going well. The language of this world was called newspeak. New Labour speaks this language to perfection. When they read of new measures against poverty our poor hide their purses. When we hear of Britain's new leadership of Europe we anticipate a new surge of xenophobia tempered, perhaps, by American advice.
It is quite fitting that the last achievement of the Blair presidency was the annulment of the Poverty 4 Programme. I am extremely pleased to hear the Prime Minister announcing that annulment is now to be annulled. It is clear that there is still some space in our Europe for public opinion to make its weight felt. Now the President will be free to pursue his own course and I understand he is leading a team in pursuit of the third way. They seek a way between truth and falsehood, between right and wrong. If Europe goes along this path it will be widening its fissures both vertically and horizontally and I hope very much that we shall consider carefully before embarking on this road.
Mr President, I am the other ghost at the feast of the British presidency.
This ghost wants to say a few things about the presidency. Firstly, the general consensus amongst informed opinion in Brussels is that the British presidency has been a bit of a damp squib: it has promised much but achieved little; and the Cardiff Summit was summed up by the Financial Times as being 'long in words but short on action' .
I wish to highlight two things. Firstly, I want to reinforce those comments about the way in which your first failure as President of the European Union was to side automatically with Mr Clinton, without even consulting the European Union, on the question of the threat from Baghdad and the threat to bomb Baghdad. That was a mistake and caused much consternation in this House.
Secondly, the fact that we have been bystanders on the question of a single currency is a major error of strategy of your government. I have to ask you to comment on the words of your Permanent Secretary, Sir Terence Burns, in Brussels last week who, when asked why Britain was not joining the single currency, said two words: ' Rupert Murdoch' . When will you stand up to the Sun , Mr Blair, and actually say when your government will join the single currency?
I have to say that your concern about building a people's Europe is something we would all support. Why, therefore, have you blocked major social programmes, like the extension of the reduction of working time directive, the consultation directive, and why has your government led a considerable weakening of the acquired rights directive, passed overwhelmingly by this House two weeks ago, which seriously threatens many workers across Europe? If you could reassure us on those things, we might believe your concern about a people's Europe.
Thanks to Europe's best-fed ghost.
Mr Presidents, the conclusions of the Cardiff summit remain deliberately vague regarding the future of European institutions after enlargement. We learn simply that we must, and I quote, "strengthen the democratic legitimacy of the Union and spell out the meaning of the principle of subsidiarity' - a philosophy which, outlined in this way, remains highly ambiguous since it could result either in the enhancement of a super- state, or the emergence of a Europe of nations.
If strengthening democratic legitimacy means giving pride of place to a more distant European democracy and hence one that is less vibrant than any national democracy, if absorbing the principle of subsidiarity means giving monarchic jurisdiction to the Commission and leaving nations with the crumbs of power, then of course the citizens will be confused. If, however, reinforcing democratic legitimacy means reassessing the role of national parliaments, submitting the decisions of the Court of Justice to a right of appeal by the people or exercising better control over the Commission, for example by not allowing it to vote on spending decisions without a legal basis, as we spoke about earlier, if applying the principle of subsidiarity means reinstating national control over Europe and making Brussels a complacent service provider, then I believe that the European Union will have reached adulthood.
Mr President-in-Office of the Council, the Cardiff summit failed to give an official opinion regarding the joint letter from Chancellor Kohl and President Chirac on the matter of subsidiarity. This was a wise move, since any approach which announces from the outset that in order to apply subsidiarity we must avoid any re-nationalization, will not make a great deal of progress.
On the other hand, since you have reported on the satisfactory resolutions of the Council with regard to transparency, we are surprised that we have not heard anything of the letter that Chancellor Kohl sent you, Mr Blair, on his interpretation of the new Article 63 of the Amsterdam Treaty relating to the community-wide adoption of the immigration policy.
What is in this letter? The partners of Germany would very much like to know this before they ratify the treaty. Mr President, will Council transparency continue through to the point at which we are informed of the contents of this letter?
Mr President, ten days ago in Luxembourg the European Union's Finance Ministers actually rejected the commitments requested by the Commission for a major improvement in the financial situation and substantially watered down and emptied the Waigel Plan of all meaning, a plan approved a month ago at the Summit in Brussels.
This is a step backwards, or even a false step that could prove very costly for a Europe united by the single currency. In a word, economic and social policy has been forgotten. Even the refusal to reduce the working week to 35 hours was sweetened by the very discretionary clause that the 35 hours could be applied as long as unit salaried positions do not increase. Cardiff is an ambitionless Summit that only seeks to identify the problems without proposing any solutions. The Kohl and Chirac initiative has reopened old issues on points of discord like the decentralization of Community decisions or even institutional reforms.
The Chancellor and French President's joint letter in fact reopens the debate on subsidiarity, institutional problems and on the aims of European construction, and your proposal, Mr President-in-Office, of creating a top-level group to study the profile of the future Europe seems consistent with this. To us it seems paradoxical that, at a time when the euro is an important factor of integration and the European Parliament's role seems to be growing stronger, a lot of Member States want a pause for reflection, warning about excessive decision-making powers.
The National Alliance wants a Europe that is closer to its citizens, a Europe that is resolute in tackling the problem of reform. But a Europe of 25 or 30 States requires a very strong political - I repeat, political - mechanism to offset the effect of number and the heterogeneity of its components, because the vaster the territory the more political cohesion will be necessary to give direction. We have witnessed an unenlightening Presidency, if we consider the goals that it has achieved only for the framework programme for research and development and the liberalisation of the gas and electricity market; it was a Presidency that was downright unilluminating when it decided to step aside at the decisive moment of the advancement of European construction to the single currency, giving of course its endorsement but comfortably preparing itself to adhere only when all the consequences are known.
Mr President, it was not so long ago that Britain was on the political margins of the European Union, often ignored, frequently seen as irrelevant, always complaining and whingeing, never being constructive. I am delighted that all of that is firmly behind us. Now we have a British Government that correctly believes that Britain's future is in Europe.
Under the British presidency we have seen the government's new approach achieving practical results: mutual respect, genuine partnership, constructive dialogue. These have all been the hallmarks of the past six months.
Under the British presidency, as many people have mentioned, two achievements of enormous significance stand out: the agreement to launch the single European currency and the beginning of negotiations to enlarge the European Union. The single currency has been established on a firm basis. There is no doubt in my mind that the euro will emerge as a sound and stable currency.
Equally, enlargement is of tremendous significance. The European Union has never been inward-looking and short-sighted. I welcome the recognition that enlargement is essential for the wellbeing, stability and prosperity of all of Europe, both East and West. Under the British presidency job creation has been, quite rightly, there at the very top of the agenda. The presidency has recognized that if we are truly serious about achieving greater employment opportunities we have to embrace change. This does not mean undermining the European social model. It means making sure that the model is relevant to the needs of today.
The quality of our European workforce will be the single most important factor in determining our future competitiveness and therefore our future prosperity.
Now that the British presidency is concluding, all of us have a responsibility to ensure that issues such as employability, adaptability, equal opportunities, life-long learning and entrepreneurship are all taken forward and acted upon by all Member States.
Finally, I was delighted that the Cardiff Summit was a positive conclusion to the British presidency. The summit confirmed the real progress of the past six months and has pointed a way to a new kind of European partnership. I was absolutely delighted that such a successful summit should have been held in Cardiff, the capital city of Wales and the city at the very heart of my constituency. Last weekend the Cardiff Summit was a landmark in Europe's development - important for Europe, important for Britain, important for Wales as well.
Next year Wales will have its own national assembly. That assembly will ensure that Wales, like Britain, will play a full part in our people's Europe.
Mr President-in-Office, in the light of past experience I would like emphatically to acknowledge the willingness of the Council presidency to enter into intense discussion with the European Parliament. For me one of the highlights of the British presidency was Mr Gordon Brown's statement to the European Parliament on 2 May. I might add that given the splendid explanation of the historic decisions, there was only one thing missing: the United Kingdom's immediate declaration of accession to monetary union.
I wish to point out that I regret the Commission's decisions to lift the export ban for the whole of the United Kingdom. This is not in keeping with the exact wording of the Florence agreements. And I just want to add that for two days now I have had in my hands a late report from the EU inspectors. Here it states, and I quote: ' The level of non-compliance is rather high. The official authorities do not check in the credible way, contrary to instructions.' I could go on.
Against this background and also in view of a visit from the European Parliament, we were treated to a show at the time, but not to the reality of practical implementation. I would like to state most clearly to Mr de Vries and Mr Santer: the issue the German Chancellor has raised concerning subsidiarity and the need for a more equitable system of income and expenditure, is supported by the large majority of the German population, and more recently by the Ministerial Conference of the Federal States. And that is why, Mr Santer, it should be noted from the discussion on the agenda that the Commission is not only the engine of integration, but also very much a party in this affair. If we wish to keep to the timetable in the course of the German presidency, there are two conditions that have to be met. Firstly, the Commission must submit its agenda proposals in a revised form in autumn in the light of the current discussions also taking place in Parliament. Secondly, we need a Council presidency under the proven leadership of Chancellor Helmut Kohl if this is to be drawn to a successful conclusion, because we should not leave the matter to amateurs.
Mr President, Cardiff and the British presidency have clearly provided some justification for those who always thought that a Europe wanting to exercise less centralized control and leave more to the sovereign states is a better Europe - a Europe which will be better understood by its citizens and one which will also find greater acceptance.
If nothing was resolved in Cardiff, at least the European Council should have recognized that the limits of feasibility have been reached when some are paying less, others receiving a lot and all are having to finance enlargement jointly - and all this without increasing the budget ceiling.
The British presidency has prepared the way for the Austrian presidency to solve a series of problems that it could not solve itself and which the Austrian presidency cannot solve if it continues with the prearranged and present course of action. Europe needs a new direction which can again give the Member States more weight.
Mr President, I would like to focus on the institutional debate that arose suddenly before the Cardiff summit, through the letter from Mr Chirac and Mr Kohl.
I would like to point out to Mr Böge that whenever domestic policy problems - in this case the German elections - arise within a major Member State, the subsidiarity issue is raised. This is usually a veiled attempt to re-nationalize elements of European policy and thereby pander to unhappy voters. So the hunt is on for scapegoats. It is either the Commission, or the European Parliament, it is never the Council! If there is one European institution that has missed the mark recently it is the Council, where some ministers and heads of government prefer to busy themselves with the allowances for Members of the European Parliament, rather than genuine European problems.
We also know that the institutional imagination is boundless. So old ideas that have been discussed a thousand times resurface. I learn that some think of the old deus ex machina of a senate of national parliamentarians to offset the democratic deficit. These institutional digressions are not meant to reassure the citizens, who cannot make sense of it. I therefore commend the wisdom of the European Council in Cardiff, which stressed that the first priority is to ratify the Amsterdam Treaty.
But, clearly, the European Union has a problem in terms of political visibility. The citizens fail to grasp European policy, but that is not an institutional problem, it is a political problem, a policy-related problem. If, for example, the President of the Commission, who holds a distinguished political position in Europe, is appointed by the European Council after a secret conclave, based on a complex alchemy without public debate, how do you imagine the citizens feel involved? Whence the motion that we have put forward to several people - including Jacques Delors - to open up the debate and allow the European citizens to participate through European elections. Personalizing the electoral campaign also means politicizing it. This approach would result in a greater cohesion of political forces, a more serious contemplation of the future political programme of the Commission and a genuine political dimension for Europe.
Mr President, it is certainly true that we find ourselves at the end of a presidency without spectacular results. There were no reasons for this.
The Amsterdam Treaty and the Luxembourg Extraordinary Summit highlighted objectives and guidelines for action for which the debate and the assessment of results require time. In terms of foreign policy, Mr President, we regret the failure of the troika mission to Algeria, a country which is very close to our southern borders and which deserves special attention, as the entire Mediterranean region does. And we must welcome the agreement reached in the context of the Transatlantic Summit, particularly the agreement on the legislation on extraterritorial effects which, in the case of the Helms-Burton Act, is subordinate to the amendment by the United States Congress of Title IV of that Act, without the agreement changing, of course, the European Union's perception of the nature and scope of that Act.
An important issue is that of employment, which received a strong impulse at the Luxembourg Extraordinary Summit chaired by Mr Junker. Countries such as Spain, Mr President, have presented action plans which have been highlighted by the Commission itself for their toughness and for their objectives. For the first time, specific measures and specific time limits have been presented. It is still not time to carry out an evaluation on them and the general character of the Council's study in this respect is understandable, although I would like to draw attention to two questions which have been commented on in this Parliament. The first is the need to bring into line the time limit for the presentation of these plans and the budgetary forecasts that the countries make each year; and the second is the need to have officially approved, reliable socio-economic indicators available which allow for a comprehensive follow-up to their evaluation and results.
As the President of the Spanish government, José María Aznar, said only yesterday in the Chamber of Deputies, the best cure for the disease of unemployment is price stability, an improvement in public finances and an evolution of salaries in line with inflation and productivity growth. And if this is complemented by an effort on the part of businesses to reinvest profits and, in a climate of social dialogue, to adapt labour organization and the needs of the market, we will be taking steps to ensure that citizens are aware that political decisions are moving in the right direction.
Finally, Mr President, Mr President-in-Office of the Council, there is no real convergence without employment and there is no economic and social cohesion without solidarity and without collective economic and social effort. We want a European Union which is not in the form of "marketing' but in the form of a free and competitive internal market where our young people, our women and all those who have a desire to work may move with freedom throughout a common economic and social territory.
Mr President, I would like as a German Member of Parliament to thank the President-in-Office in his capacity as the British Prime Minister for his tremendous involvement in the peace process in Northern Ireland. I do so as a German MEP because I love Ireland and consider it one of my favourite holiday destinations. Secondly, I would like to thank the Presidency - and especially the British one - for its involvement in the final steps towards monetary union, and I say as a German MEP: We want Britain inside of the currency union! That is why I am especially grateful for the UK involvement, even if it should continue for a bit longer.
Thirdly, with the Treaty of Amsterdam a historic epoch has drawn to a close because the European unification process in the past was very heavily characterized by old-style diplomacy. Progress has been made and now Parliament-controlled policy has the job of making more progress with unification. At the same time, the European Parliament and the parliaments of the Member States will need to safeguard their rights. Our rights must be further extended. Each new step towards integration following the Treaty of Amsterdam needs to improve the contractual arrangements allowing European political parties to continue to develop so that the parliamentary system is also improved.
My fourth point concerns Agenda 2000. It will not surprise anyone - and I agree fully with Mr Böge's factual statement - that the agenda is very tight, and the German presidency needs to bring this to a satisfactory conclusion. The difference is that it will be a social-democratic President - the Chancellor to be precise - who will hold the office. In other respects I share Mr Böge's opinion.
Mr President-in-Office of the Council, how could I fail to agree with your speech this morning. I detected more socio-Christian sentiments than socialist, at least if I take as my reference point the words of the dyed-in-thewool socialists whose words we hear throughout the day.
It is true, the British presidency has done a good job. More than others before, it has remained attentive to the wishes of this Parliament, thanks to the number of contacts your ministers have maintained with our committees and I can vouch for that personally.
I would like to come back to the concerns of Parliament and the Commission on the subject of coordinating economic policies. We cannot, on the one hand, stress - as you did in your conclusions - the importance of this coordination and, on the other hand, allow the Committee on Monetary Affairs to prune away everything that the Commission recommendation contained that was relevant and of operational value in this respect.
You said - and we support you - let us seek to promote the accession of our citizens to the European fold. Allow me to offer three very simple pieces of advice that I would just like to add to those of Gijs de Vries. Stop the double-talk and put your money where your mouth is. If you say that coordination is necessary, encourage it. Then, make Europe more effective, this is what the citizens expect of Europe. How do we make it more effective? Spread the vote to the majority. Finally, you want the citizens to have a say in the matter. This is equally simple: extend the joint decision to everything of a legislative nature. If you were to do that, you would very quickly gain the support of all European citizens in promoting an open, democratic and integrated Europe, which we all aspire to.
Mr President, I would like to congratulate Great Britain on a well carried out Presidency, which should also be seen in the light of having completed a start for EMU and a strong and successful commitment to peace in Northern Ireland.
I would also like to express my gratitude for the clear answer we were given today on the question of legal grounds for certain expenditures with a strong social dimension. It is that kind of expenditure, more than any other, which is associated with 'the people's Europe', the theme of the British Presidency. I am very happy to be able to pass on the answer we have been given today to the various organisations which have contacted me from Sweden, not least the organisations for the disabled - we have had some anxious telephone calls. I can now tell them that they can look forward to next week with confidence; it is hoped that Mr Tony Blair will see to this.
As to Cardiff, what I appreciate most of all is the clear willingness and ambition demonstrated also at the meeting to continue forcefully the struggle against unemployment. We all know that it is not easy to achieve anything at the European level, as this is something which is supposed to be both a national and an 'EU-wide' affair. There is no absolute truth, there are no clear models for how we are to proceed. We must, however, ' keep the pot boiling', and must not give up this struggle. I would like to point out that those who criticise the Union for not achieving anything, for example on the employment front, are often those who are not prepared to create any common instruments towards progress, but who always, with horror in their voices, immediately cry 'Federation!'.
Allow me also, finally, to express thanks for the promise we have been given that the Council will carry further the issue of public documents.
Mr President, ladies and gentlemen, the President-in-Office began his remarks with the statement that Model 14/1 is no longer practicable. We should endorse this. This is no doubt a good thing for Europe. Yet besides the historic step towards monetary union taken at the start of May there has been progress in other areas too. For example there are now ratified Europol conventions.
There are initial steps being made towards collaboration in justice and internal affairs. The action plan to combat organized crime is gradually being implemented. However, there are deficiencies too. Why, Mr President-in-Office, is Europol not starting its work by 1 July? Why is it impossible for a German court to make initial contact with a British court in the interests of those seeking justice? That is to say, we have reached the stage of great cordial declarations. They stir up our expectations, yet reality is lagging behind.
The concept of 'national sovereignty' is held up as not approving of all this. I ask you, Mr President-in-Office, how can national sovereignty be levelled against the requirements of citizens' security? Why is progress not possible in a European area which the people would welcome with open arms, in contrast to other developments where they are more reserved? Europe's citizens want Europol to commence its work against organized crime. I think much more progress could have been possible in this area.
You have expressed your intention, which I welcome, of improving relations with Turkey as well as setting in place the financial framework of the Customs Union agreement. I would like to point out to you that this would also be a way of combating organized crime and drug-trafficking in Europe. Because it is via Turkey that a lot of the drugs are entering Europe. Without improved cooperation successful crime prevention is not possible. Hence I can only call upon you to continue on this course.
Mr President, Mr President-in-Office, as many of the previous speakers have remarked, I too am obliged to describe the Cardiff Summit as something of a disappointment. It squares with the overall image of Britain's presidency, which clearly started well, but then tailed off somewhat. This means of course that the work involved for the Austrian presidency will be considerable. Not least the informal special summit to be held in October of this year in Melk on the issues of transparency and subsidiarity must serve to ensure that a much-cited and almost as often misinterpreted concept like subsidiarity is finally given the correct substance.
Subsidiarity is neither an aid to self-help nor an exclusive relationship between the European Union and the Member States, but rather the political principle that the larger unit should never assume responsibilities which can be successfully dealt with by the smaller unit. This also means, however, that policy areas such as foreign and security policy need to be established at European level so that they do not lead to inefficient fragmentation, and we now have the clear example of Kosovo, where more or less exactly the same mistakes have been made again as were made at the start of the civil war in Yugoslavia.
Unfortunately, the British presidency has made less progress on the issue of deregulation and de-bureaucratization, which had been heralded in numerous attractive brochures. When I read in the President's concluding statements about a Union closer to the citizens, I ask myself why the Cardiff Summit has failed to implement sufficiently the European Parliament's report on information policy from May of this year. For this called for an open information policy provided by common EU information offices instead of the previously separate offices for Commission and Parliament.
We need to press in Parliament for the unresolved, but nevertheless important issues to be implemented under the Austrian presidency. Mr Nassauer has already dealt with security policy - this is a key issue because security policy needs to be one of the major aspects of the Union as a whole. If security policy is not functioning, if the safety of the individual citizen is not guaranteed, then the other policies cannot really have any impact at economic and social levels.
Mr President, I join colleagues in welcoming Mr Blair to Parliament today. My only regret is that he did not come here at the outset of the presidency because he will know, as I know, the key importance of working closely with colleagues within the European Community and Union and with Member States. It is only through the closest co-operation that we can really achieve the results that we want.
I am just going to concentrate in the two minutes I have on a couple of points, one about Turkey and the other about human rights. To a mild extent I part company from Mr Nassauer but I would wish to draw Mr Blair's attention to the situation in Turkey itself. Of course Turkey must be quite free to conduct its own policy within Turkey and on a bilateral basis with other countries. But when we are talking about the possibility of Turkey becoming a Member of the European Union we are obliged to take a much closer interest at the way in which it conducts its affairs. We do look to Turkey to meet the criteria which we, as the European Union, lay down for Membership. Mr Blair knows perfectly well that there are many shortcomings within Turkey at the present time and there have been for many years.
There is the whole question of human rights violations, for instance, and the torture that is going on. There is a lack of freedom of speech there and indeed Turkey has a government which is there by kind permission of the army. So there are a lot of things wanting. I do not think that we should entirely look to the Americans to influence our policy in that regard.
In regard to human rights, he made brief reference - and there was not much time - to the progress made with China and I salute that. However, I do regret very much what appears to be the sniping which has been going on, on the part perhaps of the Foreign Secretary, against the European Parliament in respect of the many resolutions we have adopted which we think are soundly based on human rights. I would like to see a closer understanding between the British Foreign Office and ourselves. It is all too easy to pay lip service to human rights. I have an article here from the Financial Times about an Amnesty International report which says that far too little attention is being paid to human rights issues in the 142 countries with which Amnesty is concerned. I think we really must give this a lift up the agenda.
First of all I offer my congratulations to those who have stayed the course during our debate this morning which I have very greatly enjoyed hearing. I will respond as briefly and fully as I can in the time that is available to me.
I thank people for what, in general, have been very kind and positive remarks. Indeed some of the most negative remarks have actually come from British representatives but then, there are perhaps some British traditions that never change.
I should also like to say a word of thanks for everyone's comments on Northern Ireland. I would like to express my thanks to all the political leaders of the main parties in Northern Ireland and indeed to the political leadership in the Republic of Ireland for their work in bringing about at least some hope of future prosperity and peace for people in Northern Ireland.
(Applause ) I should like to say a personal word of thanks to Jacques Santer, the President of the European Commission. He will know that one of the strange aspects of our debate in Cardiff about the future of Europe was my insistence that, although I believe strongly in the principle of subsidiarity, as I indicated in my speech, I believe that there are significant changes needed in the European Union to bring it closer to people. Let us never forget there are good and bad reasons for being in favour of subsidiarity. The good reason is that decisions that can be taken closer to the people should be taken closer to the people. The bad reason is when the Commission does the job the Commission is actually supposed to do: in making sure, for example, that the single European market is driven through and there is progress and change in Europe.
I should like to extend to Jacques Santer my own personal thanks for the cooperation and work of him and his colleagues throughout our six-months presidency. We have enjoyed close working relations. I personally have enjoyed a tremendous and good relationship with him.
I shall deal with the comments that were made on the European Court of Justice. I have indicated how we intend to take this process forward and resolve the legal base following the European Court of Justice's judgment. I would also like to welcome the comments that Mrs Green made about the terms and conditions of employment of European Members of Parliament. That willingness to accept that it is in everyone's interests to get these issues sorted out is something that is good for the European Union as a whole.
I should like to deal with the comments made by several Members. There was some criticism here that I shall deal with as diplomatically as I can: the criticism that the British presidency has been too close to the United States in our foreign policy considerations. I want to say to you very clearly indeed - I know this may not enjoy universal acclaim - that it is important that the European Union enjoys good and strong relations with the United States of America. That is to our mutual advantage and interest.
(Applause ) I ask you to realize that there are forces within the United States who want to have an isolationist American policy, who want the US to disengage from its responsibilities in the world. That is emphatically not in any of our interests. I would also simply point out - as indeed I said when I addressed the Socialist Group earlier today - that in respect of Iraq it is simply not true to say that we did not contact, either collectively or individually, other European Union Member States. We did. We contacted them very fully indeed. I am afraid, however, it is rather worse than Britain simply following the line of the United States. We did not really follow it. We agreed with it and helped put it together. My own belief is that we would not have seen the progress with the UN inspections in Iraq had it not been for the firm stand of diplomacy backed up, if necessary, by the use of force. I believe that was the right policy.
I thank Mr de Vries and others for their kind comments on the normalization of relations between the UK and Europe and say that I agree very much indeed that we should try to complete the programme of reform to make the European Union more competitive and, in particular, to make its single market come about.
I should also like to deal with a point made by a number of colleagues that the national action plans and the employment guidelines have not yet delivered enough to people. Let us make one thing quite clear: these national action plans are the first time that governments have actually put together employment programmes - action to tackle social exclusion and unemployment - and agreed a process whereby those are going to be reviewed, evaluated and then further steps taken. We are at the beginning of that process but it is a long way from the old days when people said that these are not issues that the European Union need concern itself with - this is simply for Member States. Jobs are one area where we can learn from each other and where action is essential to tackle the fundamental problems of social exclusion and long-term unemployment in our countries today.
Can I say to our colleague from the Green Party, who made some kind remarks but criticized us on the environment, our achievement in the Environment Council, concluded yesterday, represents a very significant step forward. Most people thought Kyoto would never happen. Then most people thought that it would not be possible to agree to implement Kyoto. The European Union has shown: (a) that it can be constructive in approving Kyoto and (b) it has actually agreed a plan to take it forward. We never aim for perfection but it is progress.
(Applause ) Can I say very gently to our colleague from the Scottish Nationalist Party that I support devolution in Scotland and decentralization within the UK very strongly. From my own political perspective, and I hope he understands where we differ on this, I support devolution but I will always stand out against narrow-minded nationalism. I do not believe that is the way to go.
(Applause ) I would also like to thank particularly Mr Edward McMillan-Scott for his contribution. It is important to remind people what they were missing and I can only say, as kindly as I can to him, I think his problem is that he agrees with my position on Europe rather more than the position of his own party.
(Applause ) Finally, without making this too introspective a British summing-up, I would like to reply to my former colleagues, Mr Coates and Mr Kerr. I think that Mr Coates said that the British Government was undemocratic. I would like to respond by saying that they were elected as Labour Members of Parliament on a Labour ticket. They left the Labour Party. They still sit as Members of Parliament without any democratic mandate for doing so at all. That is not my idea of democracy.
(Applause ) Finally I would like to deal with the points that were made on Agenda 2000 as well as several of the other specific issues. On Agenda 2000, let us be very clear and honest with ourselves, there is a very great deal more to do. We have agreed a timetable. The Agricultural Council in May agreed on changes to the common agricultural policy. It is difficult and it will take time. I will be quite open with you - I would prefer to have made more progress on this issue during the course of our presidency. By agreeing the timetable, as I think President Santer was saying a moment ago, we have concentrated people's minds and change must now come. It may be that over the next few months, once certain issues are out of the way, we can get back to dealing with the substance.
I would like to say - in response to some of those who asked whether there was enough substance in the presidency - that what I find strange about this is that we launched monetary union and the process of enlargement. Those are probably two of the most significant steps Europe has taken in its recent history. It is worth pointing out that, though they may be glossed over as achievements we can take for granted, for those who were more closely involved and who were seeing it through, it was often a lot more difficult.
In relation to the launch of the euro and the presidency of the European Central Bank - yes it was an extremely difficult negotiation but I believe it was important to secure an outcome that was fully consistent with the treaty that people had agreed. I believe that the ultimate test is that we have launched the euro with tranquillity and calmness, with people understanding there will be stability in the euro-zone. It would have been a disaster had we launched it without a proper candidate and in circumstances where there was no proper control or authority.
Finally, can I say to colleagues about the other areas - in relation to the European social model and reform and change within Europe - I hope and believe that ultimately there are three main things that we have tried to do and achieve. The first is, as I stated, to have launched monetary union and enlargement. The second is to have begun the process of a new debate on economic and political reform in Europe - very important for Europe's future. The third achievement of our presidency has been the dramatic transformation in my own country's relations with the European Union.
I hope that these three achievements mark a significant result for the British presidency. But I hope more than that: that we can take on the arguments that we have developed during these past few months with confidence for the future. President Santer said in his address - and I think Mr Martens said the same - that we must be careful of not making people pessimistic about Europe. I am actually optimistic about Europe. I am hopeful for the future of the European Union. It is hope and confidence that give us the ability to take on the case for reform. We need not be frightened of reform. We should welcome and embrace it. It is right and it is the way that we will convince a new generation of people - younger people, who were sitting up there at the beginning of our debate, listening to what was happening in this European Parliament.
These are the new generation of people, who did not experience the Second World War, who do not know about the Cold War in Europe, and who have grown up in a different set of political and economic and social circumstances. We have to persuade them that Europe means something to them. We have to persuade them that Europe offers them a better future. We have to persuade those young people that the ideals that our ancestors fought for in forming the European Union are alive and well today in the European Union of the 21st Century. Do that and we will truly leave a legacy of which we can be proud.
(Loud and sustained applause )
Mr President, just before the President-in-Office leaves the Chamber. He asked about my position on Europe and whether I agreed with Mr Hague. Most certainly I do. Conservatives want to be in Europe but not run by Europe, and especially not run by Socialists.
Votes
Mr President, I proceed from the assumption that we only need to vote once on the amendment to paragraph 18 and that the House is agreed on an amendment. All three amendments proposed are identical. They have been submitted by the Socialist Group, by Mr Arias Cañete with 19 signatures and by the Group of the European Radical Alliance. I think that only one vote is needed because consensus in this House on this extremely sensitive issue is very important.
I agree with you. One vote will suffice.
Mr President, I just wish to say that I agree with the rapporteur on the necessity of one vote on Amendments Nos 5, 6 and 14. Could we take the vote on my group's amendments first? We took the trouble to get an internal consensus in our group - it is a group position - and it is the position of the left in this House; whereas Amendment No 5 (paragraph 18) by Mr Arias Cañete is simply a personal amendment, supported by 29 signatures, and he does not have the backing of his own political group.
I hear what you say but I cannot do that. The convention in the House is that the lowest numbered amendment is taken first. As they are identical I will take Amendment No 5 first and Amendments Nos 6 and 14 will fall. Their objectives are all the same anyway.
Paragraph 18:
Mr President, there has been a slight mishap in paragraph 18 due to the vote in the Committee and the drawing together of the various votes, with the result that the sentence has become totally illogical. To rectify this I propose the following oral amendment, which I shall read out in German: ' Stresses the importance of the monitoring committees not only for balanced monitoring, but also for revision and adaptation, and expects the composition of the monitoring committees to reflect the new requirements of EU regional policy and to safeguard their authority and decision-making powers.'
The issue is to do with the powers of the monitoring committees. This is the crucial issue. All other texts are wrong as well and we have already distributed notice of this for clarification. It is not the decision-making powers of the EU that are at issue here, but rather the decision-making powers of the monitoring committees. This is what the oral amendment is concerned with.
(Parliament approved the oral amendment)
(Parliament adopted the resolution)
Mr President, there is actually a procedural problem with the compromise submitted on Cardiff. I shall explain this as politely as I can. The following has happened: We were presented with a compromise with the assurance, which was confirmed by the services at 9.00 p.m., that in the Cardiff compromise the issues of Kosovo and the Middle East would not be included because there were separate resolutions on this. We have separate resolutions both on Kosovo and on the Middle East. The services told us that these were incompatible and therefore we signed a compromise in which paragraphs 16 and 17 did not appear. This was confirmed at 9.00 p.m. This morning we are now being told that a subsequent submission was made after 9.00 p.m., by whom - if I might be allowed to explain - I do not know, but allegedly on behalf of all the parties who had signed the compromise. No-one asked us! Therefore I could not have supported this subsequent submission. Furthermore, we gave no blank signature for use as an endorsement, as some would have you believe.
This is a genuine point of order and I think we should listen to it politely.
Mr President, the submission deadline was 9.00 p.m. That is why I am asking how it is at all possible for a submission to be made after 9.00 p.m! Just imagine if we Greens had done that. We would have been beaten about the head with the Rules of Procedure or some such thing and been summarily told off! Hence I would ask you to keep to the procedure and remove paragraphs 16 and 17 from this resolution. I was not consulted and I am not prepared to give my name to something which in reality is different from that which was first presented to me.
We cannot withdraw these paragraphs. As a compromise from the Chair I would offer a separate vote on paragraph 16 and 17 if it would be helpful.
Mr President, the clarity and strength of Mrs Roth's point means that I do not have to give the same explanation. We have the same problem. I am not asking for the paragraphs in question to be withdrawn if it is not possible, nor for anyone to be blamed, but we cannot support them. In any case, we want to vote on them separately. And you should know that we do not support those paragraphs of the resolution.
Mr President, I chaired that conciliation meeting which drew up the compromise text. Let us be clear, at that meeting, where the groups concerned were represented, we had a discussion about whether these two paragraphs on Kosovo and the Middle East would be acceptable. As you know, we have two separate resolutions on those issues. The deadlines for the resolutions that are concerned specifically with Kosovo and the Middle East were concluded before we had the conclusions for the Cardiff Summit. Both those issues were covered at the Cardiff Summit. We agreed in the meeting together that there should be a specific reference in one short paragraph to anything new from the Cardiff Conclusions on the Middle East and on Kosovo. On that basis, the text was signed. It must be said that I was there, and all the groups that were there agreed.
It was only later that, I have to say with full respect to the services of this House, they thoroughly confused everything by saying that these two paragraphs could not be included, and they removed them against the will of the political groups. That caused confusion which allowed some groups to believe that they were not in the final text. That discussion was held, and there were other Members there who will confirm that. I regret the confusion and the fact that we got engaged in bureaucratic politics when it was clear there are new issues on Kosovo and the Middle East in the Cardiff Conclusions that should have been addressed, and are rightly addressed in this resolution.
I hope, therefore, that Members will agree to your proposal to take a separate vote on those two items. I hope Members will see why they were added and the sense of their being added.
Other colleagues are now indicating that they wish to speak and this is the sort of issue we could spend the next hour debating. I would suggest that there has clearly been a misunderstanding. I do not think there has been bad faith. As a way of trying to rectify the misunderstanding, we will vote separately on paragraphs 16 and 17.
Mr President, since I was the one to negotiate the compromise on behalf of our group, I need to make one or two things clear at this point. It is correct - and we have since verified this - that Mrs Green, the other MEPs and myself were not present for a while, but rather our colleagues discussed among themselves what might be possible, and that is the way things were actually discussed. When I then saw the resolution, the services assured me it was an alternative. Either the paragraphs are included or there is a resolution, that is to say it would mean the resolution being deleted. In response I only stated verbally - and I am being self-critical here - that I would be signing it there and then, proceeding from the assumption that both these paragraphs would not be included. That is why I have now personally withdrawn my signature. This does not mean that the group is withdrawing its signature because we still have a third signature involved. Given my background, in Germany, I cannot support the wording used here.
Since 99 % of us were not present at that meeting, we cannot judge what happened and it is not our purpose to do so. There has been a misunderstanding. Let us accept that and move on.
Mr President, just on a point of clarification. I take it that the resolution on Kosovo and the resolution on the Middle East still stand and both will be voted on in all their detail subsequently. They will not fall as a result of the adoption of these two paragraphs. I want to be sure of that.
That is exactly right. They will still be voted upon.
Mr President, my point of order is on a different matter. I missed the first roll-call vote simply because I went to the back of the room and Mrs Oomen-Ruijten took my card out. She is a very busy woman running around whipping her boys into line. So I missed the vote but I was present.
I promise not to tell your constituents you were chasing Mrs Oomen-Ruijten round the room.
Amendment No. 7 :
Mr President, might we possibly consider the two sentences of Amendment No 7 as separate entities?
The first is an invitation to the Council, relating to the administrative regulations and the second is an invitation to us, since we are seeking to introduce a different set of rules regarding our allowances.
I know that my request reverts to a call for a split vote, but I would remind you that Article 125 of the regulations stipulates that when there are two separate provisions in a particular amendment, this normally produces two different amendments. I therefore think it would be logical if you could conduct two consecutive votes.
I would add that, apparently, it is customary to accept roll-call votes after time. You might therefore accept this request for a split vote after time.
You have a point, Mr Fabre-Aubrespy. I accept your request for a split vote.
Amendment No 8 :
Mr President, this is about the Commission's power to investigate a breach of the Treaties. At Cardiff the Commission was criticized for alleging discrimination against football supporters from outside France in the sale of World Cup tickets. On Tuesday evening Commissioner Van Miert confirmed to this House that he would pursue his action against a violation of European Union law, and this amendment seeks to support him.
(Parliament adopted the joint resolution)
Mr President, I should like to ask the Commission for its position on the amendments.
Mr President, the Commission is obliged, for legal and institutional reasons, to reject all the amendments relating to the Tomlinson report. However, as Vice-President Marin stated yesterday, the Commission will invoke the spirit of these amendments in its second modification of the regulations, scheduled for October 1998.
Mr President, in view of the fact that the Commission accepts our amendments in theory but rejects them in practice, which is an offence to this House, could I move, under Rule 60(2), that this matter be referred back to committee?
(Parliament decided to refer the matter back to committee)
I am pleased to note that this compromise has incorporated the proposals put forward by the Europe of Nations Group, seeking to convene twelve sittings in the year, reduced to eleven on this occasion because of the elections.
However, in order to comply fully with the Edinburgh agreements, the draft Amsterdam Treaty and the decisions of the Court of Justice, this draft timetable should not have included the organization of mini-sittings in Brussels.
In truth, it is quite wrong to make allowance for such additional sittings in advance, since they should only be organized if the Strasbourg agenda was found to be a little top-heavy.
Moreover, I am furious that these additional mini-sittings are to take place in Brussels, when they should normally be held in Strasbourg.
This is why I have voted against this draft timetable.
Cunha report (A4-0219/98)
This report contains many good points of view, but basically, it expresses a disinclination towards reform of the common agricultural policy. In the proposal to the report from the Committee on Agriculture and Rural Development there is, for example, opposition to abolishing the system of intervention for beef and olive oil.
It is our opinion that a thorough reform and deregulation of the common agricultural policy will have to take place in 1999. We shall abstain at the final vote on this report, as the willingness to do this is not made sufficiently clear.
The budget for the agricultural policy is the largest in the European Union. Consequently, it is quite normal and desirable that the European Parliament should contribute to it with respect to its major guidelines. I would like to congratulate Mr Cunha for his work on this inordinately sensitive and difficult subject.
It is not a question of bringing to the fore the negative results following the implementation of the reform in 1992, but rather of establishing a consistent and clear framework regarding European policy guidelines for agriculture, within the context of Agenda 2000.
At the same time, we have every right to be astonished that certain practical provisions of the Commission have been distanced somewhat from the general intent and objectives defined by the Commission. Yes, we should do our best to ensure that Community agriculture is competitive; however, we have to give up everything for this single quantitative aspect. Our agriculture is a creature of diversity, it is also a vital trump card, not only when we are confronted with outside competition, but even more to protect and preserve a balanced environment.
It seems to me to be important to take account of this latter factor in the future system of Community financing. In the interest of future generations, we must be able to allow two different types of agriculture to co-exist and it is essential that the Commission should make allowance in its regulations for these two aspects of country life.
I am of the opinion that some of the wrath directed at the European institution is fed not so much by the allegedly inadequate budget allocations but rather by the unilateral imposition of standards. Following the same reasoning, if we are to effectively ward off health risks, we have to remember that when a crisis occurs, it is most often the result of an increasingly vicious competitiveness in world markets.
Everyone wishes that we could define a European model for agriculture. This would please us enormously. However, we cannot adopt high principles of a generous nature indefinitely and, as has often been the case, leave it at that. This may seem a pessimistic view but, to enable Europeans to regain confidence in Europe, we come back to the simple policy of saying what we do and doing what we say.
I would like to indicate my total opposition to the proposals in Agenda 2000 relating to the reform of the CAP.
As currently framed they would be disastrous for Irish agriculture and the towns and villages of rural Ireland.
It was disappointing that Ireland did not receive an appropriate share out of the additional milk quota despite the commitments that were given to Ireland in 1983.
Furthermore, the proposed price cuts without full compensation would have a devastating impact on Irish farming in particular and the Irish economy in general. In the case of beef alone, prices would actually fall below the price of production.
These proposals must be changed substantially before they would be acceptable.
Nonetheless I welcome the rapporteur's support for the principles of Community preference, financial solidarity and a single market, and his warnings about price cuts. I hope his views as endorsed by Parliament will be heeded and reflected in the full version of the Agenda 2000 proposals.
We cannot support the Cunha report, since it paves the way for a continuation of the present common agricultural policy, a policy we strongly disagree with in many areas. Our vote is based on the following principles:
Agricultural prices in the EU should and must come closer to prices in the world market. It is artificial to prop up the prices of a particular category of products in order to safeguard one occupation. We would prefer to secure farmers' income directly.-Organic farming must be given a far better operating framework than has been the case up until now if it is to have a chance of surviving.-Agricultural production must not end up in storage as surplus produce. Financial support for cereal production, for example, where cereal ends up being stored as surplus, is an absurdity; this must be brought to an end.
Our group has tabled 25 of the 58 amendments we are now called to vote on in respect of Mr Cunha's report, which is part of the major debate on the vital question of the future of the CAP. This report, as presented to us today, following the vote by the Committee on Agriculture, is not particularly notable for its consistency.
An initial raft of amendments tabled by our group therefore raises yet again the fact that the Commission proposal, in its Agenda 2000 report, is inadmissible, not only because of the unacceptable nature of a price reduction across the board, but also because of the risks of a distorted sense of competition that would follow from a rampant re-nationalization of the CAP, fervently sought by many Member States, and from a suicidal anticipation of the results of future WTO negotiations, which begin in December 1999, at the instigation of the United States and the Cairns Group.
Moreover, whilst the stated aims of the CAP reform as set out by the Commission do not invite any particular criticism, we are surprised to note that the specific proposals put forward totally contradict the explanatory memorandum. In truth, this memorandum is governed by budgetary restraints and by a willingness to bow to the initial requirements formulated by our WTO partners, especially the United States. By accepting this approach, the Commission is committing a serious error of judgement, since negotiations can only take place on the matters remaining to be negotiated, excluding the concessions already made on a unilateral basis, which are regarded as already on board and are therefore no longer included in the negotiating field. Why does the Commission accept this strategy, the main result of which will be to further weaken Community trade preferences?
The purpose of a common agricultural policy should be to maintain the European agriculture model, which ensures a territorial balance amongst the various Member States of the Union. In contrast, the proposals of the Commission seem totally inconsistent. On the one hand, they reduce the income of farmers, thus forcing them to increase productivity by intensifying or expanding their farming activities and, on the other hand, they put a ceiling on aid, thereby limiting their development.
The other amendments we have tabled remind us of the fact that agriculture has an economic purpose and it is the linchpin around which the rural world is organized. We must at all cost brush aside the fads and fantasies of those who envisage a rural world in which agriculture plays only a marginal role. This is why we need to upgrade products in the production areas themselves, so as to support economic activity in our regions. A general lowering of agricultural production would bring about a de facto drop in business, both upstream and downstream of the agricultural sector. It must be possible for us to make business in these sectors cost-effective. But how can they be sustained if we recommend a general reduction in activity?
Hence, the Cunha report poses a series of valid questions with regard to the necessary re-legitimization of the CAP. But we should state, unequivocally, that the CAP is not destined to be watered down into a common agricultural and rural policy (CARP), which some would like to see and which would simply marginalize the economic dimension of our agriculture in favour of a lumber-room policy for the rural areas.
I am glad to see that the arguments of the British presidency for reform of the common agricultural policy are echoed in these Commission proposals.
Whilst I am still concerned at the huge amounts of taxpayers' money going into agricultural funding, I welcome the change from subsidies to keep consumer prices artificially high, towards support for farmers who may face particular difficulties. They are also to be encouraged into environmental management of our countryside, which is another welcome step. The new rural policy ideas which accompany this proposal are a step in this Green direction. Both farmers and consumers will welcome the new emphasis on food quality. This approach is fully in line with that of my own government which has had to grapple with the BSE problem it inherited and which in recent days has begun to see success in having the beef export ban lifted.
I trust that the governments of the European Union meeting this week in Cardiff will back the moves by the British presidency to get this reform under way.
The taxpaying public deserves a better agricultural policy from Europe in the future - one which helps keep consumer prices down and targets any subsidies at those farmers who really need help to stay on the land and manage it for future generations to enjoy.
I consider it fundamental to implement the strategy to develop and promote the European agricultural sector according to a model capable of reconciling purely economic interests with the requirements of environmental protection, with the social implications of development and with the importance of safeguarding regional agricultural production.
We must therefore rule out any possibility of European farm aid being granted on the basis of regional productivity, making sure that the relative weight of the agricultural sector in the local economy represents the only criterion for the allocation of funding.
In other words, I consider it important that the primary sector should benefit from European support as part of the effort to safeguard regional planning and the rural world, rejecting ideas, that are frequent, of abandoning farming in numerous regions.
The policy of reducing prices with a view to stimulating competitiveness and expanding external outlets in addition to increasing the involvement of European agriculture in the development of the world market must be offset by an increase in direct aid in order to safeguard producers' income.
The expected growth in world demand for agri-food products, if approached in the right way, could actually mean for European regions that are primarily agricultural - mainly concentrated in the South - an increase in their power to control the internal and external market, with considerable effects on employment.
In this respect, I consider it fundamental that we develop a more decentralized model that enables Member States and, when necessary, the local authorities, to solve most of their problems independently, in the light of the specific local features that distinguish the European agricultural economy. This granting of more freedom to the Member States and their local government agencies should be developed in parallel with a strengthening of the respective mechanisms of control.
The future of European farmers and the safeguarding of their interests will depend on the will of those at the top to develop an agriculture that takes account of differences in production, environment and landscape and that ensures the continuation of living and active rural communities able to generate sustainable employment compatible with their area's needs.
Schroedter report (A4-0210/98)
Unfortunately the Berend amendment to the Cañete report attempted to establish a link between EMU participation and eligibility under the Cohesion Fund. The vote on this amendment was surrounded by a fair amount of confusion in part created by the Chair. As a result the impression was created quite wrongly that I along with others supported this linkage.
I am therefore glad to have the opportunity to correct this false impression. I do not believe any country should be denied Cohesion funding simply because it was successful in meeting EMU criteria. This would be unjust and unfair. For these reasons I have supported Amendment Nos 5, 6, 14 and 25. I should also make it clear that in supporting these amendments I am voting for the original Spanish-language amendments which speak of GNP. The English language text mistranslates this to GDP. It is the reference to GNP which is the correct one.
Further, the reference year or years that are used to assess the criteria are critically important. I believe that an average over a number of years rather than the figure for a single year would be more appropriate.
The report by Mrs Schroedter affords us a vision of the future concerning the challenges the European Union faces as we approach the end of the century. It is for this reason that I approve of the rapporteur's implicit wish to incorporate the objectives of the Treaty in the Structural Funds reform (on-going development, jobs, support for SMEs, innovation, the use of new technologies, welfare protection, equal opportunities and the environment). The Structural Funds must remain a European capital gain for the Member States.
What I cannot accept however, is her idea of splitting Objective 2 into two sub-categories (industrial/urban regions, rural/fishing regions). At this stage in the procedure, I am of the opinion that this type of motion should be incorporated in the report on the framework regulation for reform of the funds which our group has been appointed to prepare.
As regards the rest, I support our rapporteur and the compromise amendments that secured a unanimous vote to adopt the report from the Committee on Regional Policy and I would remind you that Parliament has already expressed its opinion on economic and social cohesion within the context of Agenda 2000 when adopting Mrs Izquierdo's report.
We are therefore voting in favour of this report (with the provisos mentioned above) and are now awaiting the discussion on the framework regulations before proceeding further.
I approve the report submitted by Mrs Schroedter which allows us to state our position regarding the major principles underlying the reform of the Structural Funds.
I fully agree with the report's conclusions on the continuation of priority aid to regions covered by Objective 1, and the splitting of Objective 2 into an urban/industrial and rural/fishing category; the extension of the staging period envisaged for Objectives 1 and 2, Objective 5b and, finally, the reservations expressed regarding the viability of the 10 % reservation system.
I hope that the Council and the Commission will have taken note of our wish, along with the per capita GDP factor, to make significant allowance for the unemployment level.
Finally, I am pleased to note that the European Parliament continues to remind us, both during this legislative session and again in the report, of the importance of the role of the regions in generating, managing and implementing the Structural Funds. As members of the European Parliament, we should also seek to make a more active contribution to the deployment of the Structural Funds in our region (for example, through mandatory participation in the monitoring committees and in future management committees of the members of the European Parliament). I have voted in favour of the report.
The Structural Funds, planned for the period 2000-2006, will be organized around three objectives. The first two objectives are quite different from the third. They will concentrate their actions on less-privileged areas where economic and social development is appreciably below the average for other areas of Europe, either because they are disadvantaged, or because they require redevelopment.
These regions are either behind in development terms, or in industrial decline, or they may even be rural or urban areas faced with severe problems. Large-scale financial aid will help these regions offset the vicious effects of an open market that is becoming increasingly deregulated. The size of those regions should be sufficiently small for the effect to be visible.
Objective 3 is of an entirely different nature. This no longer requires us to seek specific results, but rather attempts to stimulate a combined movement in society through the development of human resources, investing in manpower rather than infrastructures. Clearly, Objective 3 supports the actions decided at the summits in Luxembourg and Cardiff (national plans).
The development of human resources must play a central role in the European and national strategies to promote jobs. We might rejoice at the juxtaposition of a general, across-the-board objective with vertical objectives which are centred on particular areas, almost as if they were sticking plasters. However, we should be asking whether we have the means available to achieve such an ambitious goal.
Agenda 2000 is a broadly based plan proposed by the Commission, which remains in abeyance in the European Council mainly due to problems of budget financing, of resources available for the objective of cohesion, and of resources to be used for enlargement either in pre-accession programmes or following the accession of new Member States. Reality is harsh, just as EU policy, which leads to the opening of a gap between rich and poor countries and rich and poor regions of the European Union, is callous.
The asymmetrical growth which characterizes the European Union cannot moreover be rectified through access to particularly limited funds, which are made available in the context of tough financial stringency imposed on the Community budget and on the budgets of Member States within the framework of policy emanating from Maastricht. Nor can the trend be reversed, which is detrimental to growth and to the living standards of working people and which is imposed by the neo-liberal, reactionary policy implemented by conservative and social democratic governments who stick to a policy of EMU that constitutes a dead end for the masses and for working people.
The Commission proposals, while giving the impression that they simplify procedures and lead to greater efficiency, promote in essence the notion that regional bodies are operating with the logic of enterprise and not with the logic of representing the interests of their inhabitants and of asserting their just claims to improved living conditions. The Commission's purpose here has been made especially clear with the creation of a reserve which will be made available for those regions which have the greatest absorption capacity, in other words, those regions which will adapt better to the dictates of the European Union and which perhaps have relatively fewer needs than other regions.
The case of the redefinition of objectives and their reduction from 7 to 3 is simply an attempt to conceal the reduction of available funds and the corresponding possibility of funds being absorbed by those regions which are more affected by EU policy and which present special problems of growth.
Objective 1 is a typical example. On the one hand, those regions which already have Objective 1 status are being supplemented by regions which, up to the present time, had Objective 6 status, as well as the more remote regions of the European Union. On the other hand, it has been determined that the total population which is subsumed under Objective 1 must be reduced from 51 % of the EU to between 35 % and 40 %.
Today we are faced with a plan for the next decade, the first decade of the next century, and unfortunately this plan does not draw a lesson from the negative experiences of the past as regards funding and the inadequate resources at the disposal of the Community budget. Nor does it take into consideration the reduction in the resources that can be made available by national budgets because of financial stringency, the Maastricht criteria and the Stability Pact. Nor have the necessary lessons been drawn from the proven ineffectiveness of Community interventions in the direction of growth and real convergence of economies.
Unfortunately Agenda 2000 does not satisfy the demands of the people of Europe for growth, full employment, improvement in living standards and real convergence. Its primary objective is to facilitate the promotion of the basic dictates of monopolistic interests and, ignoring fundamental problems, it sets out to create the conditions for constructing the necessary mechanisms for the imposition of these dictates.
However, it is certain that the people of Europe, both in the EU Member States and in the enlargement States, will build their own resistance front and will reject these plans.
Negotiations between national governments and the European Commission are under way with regard to the breakdown of the next round of EU Structural Funds for the period 2000-2006.
As a Member of the European Parliament for the constituency of Connacht/Ulster I would like to reiterate my position here today that the border counties in Ireland and the west of Ireland must be accorded Objective 1 status for the purposes of guaranteeing that the maximum amount of EU Structural Funds is directed into these respective regions for the period post1999.
Ireland as a country will lose its Objective 1 status shortly but this should not mean that the border county region and the west of Ireland should lose such status. In fact I would go further and say that it would be wholly inequitable if the east coast of Ireland were to be put into the same bracket of classification as the border county region and the west of Ireland for the next allocation of EU monies.
Figures published from the Central Statistics Office have reinforced the arguments that I am making today as these figures clearly demonstrate that the average standard of living in the border county region and the west of Ireland is below 75 % of the EU average.
Objective 1 status entitles regions to the maximum amount of EU regional, social, agricultural and fisheries funds and it plays a very constructive and positive role in redressing regional imbalances and ensures that economic performance increases within regions in the EU which are lagging behind the rest of Europe in terms of their standards of living.
It is a well-known fact that regions within countries secured Objective 1 status for the period 1994-1999 even though their actual Member States were not accorded similar status. For example, East Germany, Merseyside, the Highlands of Scotland and the Flevolands outside Amsterdam were all categorized as Objective 1 regions even though Germany, England, Scotland and the Netherlands were given a different classification for the purposes of allocating Structural Funds during this time. There is nothing to stop the border county region and the west of Ireland being accorded Objective 1 status post-1999 and the east coast of Ireland being given a different categorization.
Tough decisions will have to be taken by the Irish Government and the European Commission on this issue but all the people of the border county region and the west of Ireland are looking for is fair play and equality of access. If the EU is serious about promoting the principle of economic and social cohesion within the EU then the border county region and the west of Ireland will be given Objective 1 status post-1999.
I welcome the main lines of the Schroedter report on economic and social cohesion in the context of the Agenda 2000 proposals.
The Structural Funds have been one of the success stories of the European Union. My own country has benefited substantially from structural fund spending but, of course, we have a huge need to further develop our basic infrastructures such as roads, rail and telecommunications networks.
I very much welcome the Commissioner's proposal to renew the Cohesion Fund for the four countries - Spain, Portugal, Greece and Ireland - that currently benefit from this facility. It has been suggested that countries participating in the single currency should not benefit from the Cohesion Fund. I take the opposite view. Countries such as my own need every possible help and encouragement to continue their development and convergence economically with the more prosperous Member States. The continuation of the Cohesion Fund is essential to Ireland and the other cohesion countries in the pursuit of this aim.
Finally, I hope the Commission will come forward soon with its detailed proposals on the revision of the Structural Funds.
The Schroedter report, which we support, is a first step towards meeting the challenges Europe will be facing in the next ten years, chief among which are those of economic and social cohesion and enlargement.
These are two fundamental objectives for the European Union, which cannot be mutually contradictory or prejudicial. Enlargement will bring in nations which are historically European and will strengthen the European Union's position in the world; but failure to achieve economic and social cohesion may cause cracks that will jeopardize the whole process of European construction. Structural Funds for cohesion countries are not merely a matter of philanthropy, but are also in the interests of the richer countries.
In Portugal, according to some studies, approximately 60 % of Structural Funds return to the richer countries of Europe in the form of services, technology and equipment. The unrestricted opening-up of the Portuguese market to the single market has resulted in a deficit in Portugal's balance of trade with Europe that outweighs the total amount Portugal receives.
Some countries have recently expressed the intention of not granting payments out of the Cohesion Fund to countries that have joined the euro. In our opinion it would be unfair if Objective 1 countries which meet the convergence criteria can be penalized for the enormous effort they have made.
It is important to remember that those countries are a long way from achieving the real thing - genuine convergence.
We have abstained from voting on the report on Economic and Social Cohesion pursuant to Agenda 2000. It is our definite opinion that under-developed regions throughout Europe should be supported in their efforts to develop as they see fit. Why should political riders such as greater integration and safeguarding European added value be prerequisites to being considered for financial support? We believe support should be given to needy regions, but that it should be given without political undertones and as a block subsidy, where the actual regions have the say.
A reform of the Structural Funds is essential. Reducing the objectives from seven to three is a good thing, as is the reduction of Union initiatives. Incorporating Objective 6 in Objective 1 and Objective 5b in 2 results in gross obscurity in respect of which rules are to apply to those areas in future. This will have to be accurately defined without delay. The phasing out of assistance to parts of these regions is worrying and unclear. Certain urban areas, suburbs in particular, are in need of assistance. This must not, however, be at the expense of rural areas. Assistance to applicant countries is important. Reform of support to present Member States must not entail a lesser effort on behalf of the applicant countries in central and eastern Europe.
This report has been much improved upon through amendment in committee although I still think it could have been further improved before reaching the plenary session. Nevertheless, it is a reasonable contribution to the EU's work to ensure that all regions enjoy the potential to develop socially and economically.
All of us want to see disparities between the regions reduced as much as possible. A major contribution to this has been the Structural Funds programme. Regrettably the Commission is proposing that some areas which still need as much help as possible to catch up with other regions have Objective 1 funding removed. It is difficult to tell constituents in Northern Ireland, for example, that the EU is determined to bring all regions up to the same level, while also having to explain that the Commission thinks that a fundamental part of the financial support to achieve this should be removed. I again urge reconsideration of the rigid adherence to the 75 % of GDP criteria.
I welcome the commitment in this report to finding ways of reducing unemployment. This remains the European Union's biggest social and economic problem and I recognize that the rapporteur has used the report to seek to address this.
We think it inconsistent, to say the least, to continue to discuss economic and social cohesion, whether for a 15-nation European Union or for an enlarged Union, without first keeping in mind the need to ensure that the Community budget is provided with the necessary and sufficient funds to satisfy in full the requirements of real convergence, that is to say that it should make a genuine contribution to economic and social cohesion.
We therefore consider it of fundamental importance that some alternatives should be presented that would give the report on the chapter on economic and social cohesion in Agenda 2000 the consistency required by some of its proposals in favour of cohesion, which, without the necessary clarification and financial framework, are at risk of becoming mere figures of speech.
Hence the amendment reaffirming the position of the European Union on the need to consolidate the EU's efforts to promote means of cohesion by maintaining (as a minimum), until enlargement, the quotas that should be attained by category 2 of the financial forecasts in 1999 (0.46 % of GDP), an amendment which was rejected, especially by Members of the European Socialist and People's Parties.
Hence, also, the amendment designed to require the EP to subscribe to the Commission's position for the Cohesion Fund after 1999 as set out in Agenda 2000 (perhaps one of the few positive aspects of that document). That amendment was also rejected by most members of the same political groups and supposedly replaced by wording which really says nothing new or specific about keeping that Fund available for countries that have joined the euro and have a GDP below 90 % of the Community average. That wording insists on rules that are even more timid than the text of Agenda 2000; once again it imposes rules that postpone decision-making and prevent discussion and clarification (by the complete subordination of the EP to the will of the present and future German Parliament); it imposes rules which, objectively speaking, are only in the interests of those who do not want to renew the Cohesion Fund in its present form but, on the contrary, are trying to relegate economic and social cohesion to a secondary role, totally subordinate to the domination of financial interests.
The future of economic and social cohesion between the regions and the countries of the European Union may depend on the future we want to provide for the Cohesion Fund.
We must remember that the real criterion which determines whether or not a region is eligible to benefit from the Cohesion Fund is in fact only that clearly stated in the Treaty itself, in its protocol on economic and social cohesion. To be precise, the region must have a gross national product per capita of less than 90 % of the Community average, as specified in the amendment I have tabled.
Therefore, like the European Commission, we are in favour of maintaining the Cohesion Fund for those countries which form part of Economic and Monetary Union and which fulfill the requirements demanded in this respect by the Treaty.
Doing away with the Cohesion Fund from the year 2000 for those countries which form part of the euro group would only serve to harm, cancel or invalidate all the efforts and progress which have been made over the years, for the sake of a convergence which is not only nominal but real, thus endangering the Stability and Growth Pact.
I believe that these reasons are more than sufficient for us to continue to respect solidarity and the spirit contained in the Treaty and to support the maintenance of a Cohesion Fund which provides nothing more than a common advantage for everyone, and hence an advantage for the entire European Union.
The report by Mrs Schroedter is not without serious shortcomings. So, on occasion, it lapses into a few unfortunate platitudes on the nature and democratic quality of the Structural Funds and even on the concern to encourage the participation of social partners, especially associations promoting equality between the sexes.
In addition, the rapporteur exaggerates the "cornerstone' contribution of the structural policy in terms of combatting unemployment.
Moreover, Mrs Schroedter is unfortunately one of those parliamentarians who consider the financial proposals of Agenda 2000 unrealistic and would like to go beyond the stated figures of 1.27 % and 0.46 % of GNP.
This, obviously, does not appear in black and white in the report but it does permeate the philosophy of a number of paragraphs. Mrs Schroedter betrays an invidious penchant for wishing to please everybody: the countryside, regions dependent on fishing, but also towns, States benefitting from the Cohesion Funds, outlying regions, states applying for accession, etc.
The reality of all this might well prove to be financially painful.
Our group would like the Community to avoid the wrongful allocation of public funds and to focus its budgetary efforts on those areas that are governed by a common policy: agriculture and fisheries.
Whilst Mrs Schroedter rightly stresses the faults inherent in the economic and social cohesion policy, emphasizing the scale of the disparities that remain, modesty forbids her to mention the pernicious effects that the single currency will surely have on the balance between regions.
However, the Europe of Nations Group of independents can only rejoice to see the rapporteur openly adopting such a defensive posture on behalf of the rural and fisheries-dependent areas. We fear that these may suffer greatly from the reform advocated by Agenda 2000. Like our group, Mrs Schroedter proposes that the "new Objective 2 should be split into two subcategories - industrial/urban and rural/fishing - with specific eligibility criteria, individual objectives and financial quotas, in order to give the rural areas a real boost...'
So, although the report has serious shortcomings, our group has chosen to take advantage of the opportunity to further the adoption of so favourable a text for the countryside and fisheries-dependent regions and, therefore, French interests as a whole. This is why we have accepted Mrs Schroedter's report.
I support the Schroedter report, in the form in which it was issued by the Regional Policy Committee, because it aims to maintain a framework of European policies that ensure economic and social cohesion between the various regions and Member States.
The abolition of economic frontiers and the creation of Economic and Monetary Union are incompatible with the preservation of the present inequalities in development, and therefore the inclusion of new political objectives, such as enlargement, cannot be achieved at the cost of reducing our structural policies, as in fact is partially proposed in the Commission's text on Agenda 2000.
Thus I have to express my reservations and concern at the attempts to reduce the proportion of the budget relating to Structural Funds in the context of the present 15-nation European Union and in the light of the 'innovations' within the scope of the new draft Regulations, the result of which may be to make the Community Support Frameworks more difficult to implement in full.
We have in the end voted against the Schroedter report. We do not consider the Commission's judgements on how to reform assistance from the Structural Fund and the Cohesion Fund sufficiently realistic to cope with expansion eastwards. We regard, for instance, the Commission's prognosis of an anticipated annual increase of approximately 2.5 per cent, as too optimistic. The risk of Member States being forced to increase their budget expenditure is obvious. This contrast emerged clearly during the Summit in Cardiff, too.
The Edinburgh Treaty on the Cohesion Fund was a short term measure to help certain countries manage the EMU convergence criteria. With these criteria now fulfilled, the assistance should be stopped. The European Union ought to have realized that present assistance from the Structural Fund alongside EMU and the common agricultural policy is one of the real obstacles for a successful expansion eastwards. The solution rests primarily in transferring decisions on regional and structural policies to the national level.
I back the aims of the Commission in their plans for regional funding after the EU takes in new member countries from the East. Better targeting towards the poorest regions, cuts in red tape faced by local authorities in applying for European money and taking more decisions at national and regional level are all welcome reforms.
However, I will be looking at this issue closely in the months ahead to ensure that British regions such as my own in the North West of England receive their fair share of future EU funding. The way we measure which areas deserve funds needs to be fair to all - whilst I welcome the fall in unemployment at home, it is still true that many people could be helped by EU projects. Why not consider the relative wealth per inhabitant in a region for example? Regions as such are neither wealthy nor poor - individual people and local areas are and people's needs should be the basis for funding.
So I welcome the much needed reform of EU regional funding but like the people of my home region I will be watching to ensure that we get a fair deal from Europe in future.
Cardiff European Council
In paragraph 3 the intention is expressed that the Union be brought closer to its citizens. We agree entirely with this. According to the resolution, however, this rapprochement is to be achieved by 'strengthening integration' on foreign and security policy and on legal and internal issues. This is, if we may say so, quite absurd. It is precisely the excessive integration, the constant transfer of power from Member States to the Union that is the basic reason for the growing distance from the people of the Union. This and the excessive benefits granted to parliamentarians and officials are the main reasons. Increased integration will increase the distance from the people, not decrease it.
We prefer to greet Mr Tony Blair's and Mr Göran Persson's declaration against a federal Europe with satisfaction and Mr Helmut Kohl's and Mr Jacques Chirac's move for the need to return political issues to the level of Member States.
There is nothing in the proposal on a compromise resolution that brings up the MEPs' salaries and allowances, a question which has been dealt with by the media in several Member States. There is only one good solution to the question of MEPs' salaries and allowances: transfer these questions in their entirety to be decided by Member States, so that each country can give salaries and allowances according to the regulations and customs in each respective country.
The joint Franco-German letter addressed to the President of the European Council, on the eve of the summit in Cardiff, which was intended to raise the problem of subsidiarity in view of an imminent reform of the European institutions, is often presented by the federalists as a side-effect of the electoral rhetoric of Chancellor Kohl. If this were the case, we would be even more anxious since, regardless of these circumstances, this document reveals an extreme timidity, which does not augur well in terms of the ability of the parties involved to resolve the real problems that exist in Europe: even when Jacques Chirac and Helmut Kohl seek to attack the European Commission, they do not succeed since they are themselves captive to the grand designs of the federalists.
What, according to this letter, does subsidiarity mean? To summarize, it is an organizational principle giving Europe the responsibility for the big decisions and individual nations the responsibility for small decisions. This principle would sidestep the risk of a "centrally-organized' Europe and allow us to "respect the spirit of local, regional or national needs in decisionmaking' . The AFP communique of 15 June, reporting on the resolutions of the French delegation to Cardiff, sums up the situation neatly by revealing that subsidiarity is a decentralizing philosophy.
This is not our position. We certainly do not want a centralized super-state in Europe, but it would be even better if we did not have a super-state at all. Similarly, we appreciate the fact that the European institutions are considerate enough, when they make decisions, to allow for our "local, regional or national needs' , but we would be even more delighted if we could make our own decisions, either directly or in our national representative bodies. To recap, we acknowledge the desire of Heads of State and government to allow us to make the small decisions, but we would also like to make the big ones.
In other words, subsidiarity in our view is not a simple decentralizing process, shedding some powers in favour of Brussels, whilst according it legitimacy for the most part. On the contrary, it is a recognition of the fact that the main legitimacy lies in the nation state, since it is the most active circle of representative democracy and closest to the citizen.
So it is the nation that might delegate powers to Brussels and monitor their execution. In our view, it is certainly not Brussels that "decentralizes' powers for the benefit of individual nation states.
Any attempt to have fundamental decisions made at the remotest point, that is, Brussels, actually means removing powers from a near and living democracy in order to transfer them to an artificial, distant democracy. This is what our Heads of State and government seek to dress up in the pretty name of subsidiarity with the clear intention of inducing us to accept the manoeuvre more easily. In reality, it is an outrageous attack on democracy.
One thing is clear, and that is that the Cardiff Summit was a Summit without any news. The Summit came too late because the most important subject, EMU, had been discussed in May. The Summit was held too early also, because institutional issues are still to be decided on in a future mini-Summit. Agreements relating to the division of the burden between the Member States must wait until elections have been held in Germany, as there would otherwise be no guarantee that Germany would comply with the agreements.
The letter from Chancellor Kohl and President Chirac shows that the hard core of Europe wants to mark time: no further steps on the way to a federal Europe. In addition, the powers of the European Commission must be curbed in order to close the gap between the citizens and the EU. We are pleased that the further development of Europe will be discussed in October. But we remain puzzled over the fact that subjects which could not be settled in the Treaty of Amsterdam are again on the agenda, although this Treaty is still to be ratified in many countries.
Finally a comment on the British Presidency. The above developments indicate that the efforts by Prime Minister Blair at the start of his Presidency, i.e. to give Europe back to the people, have failed. Despite these efforts, Europe is still just as far removed from the citizens of Europe as ever. Nevertheless, we have voted for the joint resolution, as we had no sufficient reason to vote against the little it contained.
I do not wish to conceal, behind lengthy oratorical and diplomatic flights of fancy, my disappointment in this meeting of the Council which I found devoid of interest for the most part. What happened to the debates that were announced? Let us face it, not a lot.
So, the question of unemployment has virtually disappeared, body and soul, and, because the issue was not debated, our leaders failed to reach agreement on all but what had been agreed before. We are quite right to expect more of these people who are responsible for sketching the contours of Europe in the twenty-first century.
Unfortunately, we have been treated to nothing but a list of common positions on the euro, the Asian crisis and the fact that Europe must stand as a model in the eyes of the world. In short, nothing new and, without wishing to point the finger at anyone, I find this most regrettable.
Happily, there is reason for hope in the proposed institutional reform. But we should remain on guard since - and let me spell this out - what is proposed cannot be narrowed down simply to the amount of the contributions paid by the Member States.
Sadly, I have to say that the declarations of some do not give the partisans, such as myself, cause for optimism regarding a strong political Europe capable of speaking for itself. We might also question the risks inherent in enlargement under existing conditions and the first steps forward which have been made in this direction. Nobody wants to see future enlargement and its institutional corollary built on shaky compromises which might destabilize the Economic and Monetary Union to a dangerous degree.
The only moment of emotion came with the announcement by Nelson Mandela concerning his imminent retirement from politics. This living symbol of the fight for the freedom and the rights of man, who has shaped his own destiny and that of an entire people, cannot be overlooked either by the African continent or by Europe. Despite the burden of the years, he still inspires hope for reconciliation between peoples, hope for tolerance and humanity.
Since I am unable to thank our Heads of State and government, allow me therefore, as the Cardiff summit ends, to say thank you, Mr Mandela.
In common with all presidencies, the UK presidency has had its successes and its failures. However, I do not intend to list either.
For me the most important achievement is the fact that the UK is now back at the heart of Europe playing a positive role in its construction. The UK needs the European Union and the European Union needs the UK.
Furthermore, it is vitally important for Anglo-Irish relations that both Ireland and the UK pursue common European objectives. Many of us had hoped that Europe would provide the framework for reconciling both parts of Ireland. The current British opt-out of the single currency causes philosophical, political and economic problems for relationships between both parts of Ireland and between the UK and Ireland.
I trust and hope that the UK Government will pursue its positive European stance and that this problem, too, will be resolved sooner rather than later.
Finally, I would also like to record my support for Amendment No 7 tabled by the ELDR.
Large parts of this adopted resolution are unacceptable to me. I have, therefore, voted against it in the final vote. The reason for this is that I do not regard its direction to be the right one.
The fine words pronounced by several EU leaders at the Cardiff meeting about the EU getting closer to the people have not led to any concrete proposals from the summit, rather the opposite. If these words are meant seriously, the EU must stop the construction of the 'United States of Europe', and instead work towards restoring power to the national parliaments, so that the EU only deals with clear-cut cross-border questions.
It is my view that the European Parliament with its democratically elected parliamentarians ought to have adopted these fine words from the EU leaders in their Resolution. As the Resolution now stands, it points in the opposite direction by once again, among other things, demanding continued harmonisation and coordination of economic policy, defence and security policy and in legal and internal matters. These are not demands likely to bring the EU closer to the people.
I have voted against the Amendment on a common statute for Members of the European Parliament. In parts it might possibly be justified, but at the same time, one of the major driving forces in favour of a common statute is that Members be given a uniform salary, which, to my mind, is not such a good idea, particularly as the corridor gossip is of a salary of up to SEK 100.000 per month. This proposal amounts to an insult.
The FPÖ is voting against paragraph 1 since rapid enlargement of the Union does not seem expedient given the current state of preparation.
Hence we are also against paragraph 2 and are therefore abstaining in paragraphs 2 to 4, where there is block voting, since we welcome paragraphs 3 and 4 in principle.
As regards Amendment No 7 (new paragraph 19a), this amendment puts forward the right idea, the essential idea of ending discrimination on the basis of nationality. That is contained in the first part of the amendment. I support it fully. For instance, UK MEPs, unlike those from most other Member States, are not eligible for free travel to, from and within their constituencies. That is only one example of the anomalies. The wording of the amendment is, however, deficient in implying that, irrespective of progress on a common statute to remove discrimination, the European Parliament should undertake certain specific measures. This would not solve the problem of discrimination on the basis of nationality. Finding an overall solution should be the main task to be undertaken by Parliament and the Council together.
We have voted in favour of the Liberals' Amendment No 7, as it demands that MEPs' allowances be tightened and only cover actual costs. We would, however, like to emphasize that we firmly oppose the second part of the Amendment on establishing a common statute for parliamentarians.
If I took the liberty earlier of railing against the British Prime Minister, Mr Tony Blair, in the Hemicycle, this is because it is wholly unacceptable that we should hear the President-in-Office of the Council of the European Union claim that a positive decision had been made regarding the removal from our fishermen of one of the tools of their trade, namely the driftnet, whose development the European Community encouraged just a few years ago.
Is it not particularly scandalous to see such an irresponsible and arbitrary measure, which is plunging entire seaboard populations into a state of despair, being hailed by the presidency as a great event?
Here to survey the achievements of his six-monthly presidency of the Union for the benefit of the members of the European Parliament, Mr Blair did not fail to point out, amongst the other great deeds of the British presidency in respect of the environment, the ban on driftnets. Will he therefore turn a blind eye to all the devastating economic and social consequences that such a decision will have on a vast number of maritime, coastal and island regions in Europe? How can he glory in being the originator of such a disastrous decision?
But in fact, in the European system as it exists today, the realities are basically of little moment: the prime driving force of this European decision is, once again, purely ideological. The British government, doubtless believing it was pulling off a "big deal' in media and ecological terms, confined itself to claiming the credit for the half-baked obsessions of the Commission and the conspiratorial strategies of manipulative and highly-organized pseudo-environmental lobbies.
I say this firmly to the British Prime Minister: your presidency will forever be stained by a black mark. By changing camp, by reversing the traditional British position, by betraying your own fishermen and those of other Member States, bar one, by aligning yourself as an accomplice in a monopolistic thrust, by flouting the principles of the common fisheries policy, by ridiculing the principle of fair play, you have committed a crime and assumed a historic responsibility. By placing yourself in the camp of injustice and discrimination, by deriding the scientific foundations of the common fisheries policy, you have given our sea-going populations the image of a distant and cavalier European Union, one that is indifferent and contemptuous. Believe me, this is something they will not forget.
Of course, the problem of driftnets is not central in terms of the future of Europe. But the manner in which it has been dealt with reveals the particular way in which the construction of Europe is conceived: a way that our fellow citizens wholly reject, because it is building a Europe that is hostile to Europeans.
I have voted with conviction for Amendment No 7. I am pleased to conclude that a majority in Parliament supports it. In this way, we make it plain that it is not necessary to wait for the long-awaited joint charter of all Members of Parliament in order to make the necessary changes and improvements in the system of reimbursement of expenses.
All improvements which can be implemented now must be made. This includes the avoidance of all forms of improper use of reimbursements. Improper use is close to abuse and this should be prevented with all means available. I trust that the European Parliament will swiftly deal with this.
Pompidou report (A4-0225/98)
The motion for this directive envisages the possibility of a free trade in devices for in vitro diagnostics, within the Member States of the European Union. This impinges on the issue of public health.
At the instigation of Mr Pompidou, the rapporteur, the European Parliament has therefore insisted on greater protection of the public health. The medical risks were rightly considered. However, I was - and I am again - disappointed with the scant attention paid to the ethical aspects associated with the in vitro diagnostic technique. This applies firstly to those devices which are made of products produced from tissues or cells of human origin, and secondly to prenatal diagnostics. The consequences of disregarding the ethical aspects associated with the use of these medical devices and techniques are incalculable. Certainly when you consider that the interests of commercialization prevail over the interests of the protection of the public health in both a physical and a mental sense.
I have voted against Amendment No 2 for the above reasons.
It is important that ethical guidelines are drafted on the use of clinical testing equipment which fundamentally seek to protect the tested person's privacy and ensure that the tests do not lead to discrimination based on inherited traits.
The approved amendment to point 6 is a political signal to the Commission to consider separate legislation to guarantee that the above mentioned points are covered.
Camisón Asensio report (A4-0221/98)
I am pleased to note the speed at which our European institutions have reacted to a dossier of "high strategic value' . Similarly, I would like to commend the accomplishments of my colleague, Camisón Asensio.
The GSM network has made unprecedented headway, due to the early recognition of these new methods of communication. It is therefore consistent and desirable that the Union adopt common standards and rules as of now. From this point forward, we might reasonably hope that the future UMTS network will be a success.
Over and above the significant technological support required, it is reasonable to expect that this House will get to grips with the problems of coverage. Needless to say, I support the amendments which recognize not only the lesser-populated regions but also the total compatibility between the GSM and the UMTS systems.
Mobile telephony has taken off in the most spectacular way. Europe is not lagging behind. However, I believe we still have a long way to go in improving our position in the field of new information technologies, especially with regard to high-speed Internet connections.
Finally, this text emphasizes the fact that, since the will exists, we can now make rapid progress on the documentation front. It would be ideal if we could "mobilize' ourselves in the same way on other subjects.
Today we have reason to feel optimistic.
The success of the GSM mobile phone system over the past few years can be partially attributed to the rapid response of Europe in implementing an early policy of standardization. By acting in a similar fashion with the third generation of mobile phones, the promotion of common rules and standards can once again ensure a speedy deployment of networks and services with the new UMTS system.
While the UMTS system will not be readily available until the beginning of the next century, prior planning and a Europewide coordination of policies such as licensing procedures can help smooth the transition from the GSM system to this new technology. In addition to providing the same services as the GSM system, UMTS will offer its users fast Internet access along with other multimedia services. These kinds of services are currently not available in a mobile format. However, the rapid development of communication and information technologies in the latter part of this century has contributed to a transformation in the technological needs of individuals within Europe and the rest of the world.
A fast, efficient and easily accessible mobile network offering services like a reliable Internet connection can help meet the needs of individuals, businesses and other organizations in the coming years. By acting early and creating a common framework throughout Europe for the eventual utilization of the UMTS system, we can help keep Europe at the forefront of technological advancement into the 21st century.
The Commission's proposal and report are in the main good. Development on the telecommunication front is incredibly fast. Regulations, therefore, run the risk of fast becoming too old and out-of-date. EU regulations ought to be kept to a minimum. The EU should also take the initiative of a global dialogue with other markets to avoid different systems being developed on other continents. The new system, UMTS, must be given better coverage in rural areas.
Licences should be allocated in a more serious manner than via 'auctions to the highest bidder'. We need to satisfy the demands of society and to meet the needs for coverage in rural and ultra-peripheral areas.
Watson report (A4-0217/98)
I would like to support the conclusions of the rapporteur. Double taxation is unjust and unfair.
I would also hope that in future the Commission would also address the problem of the significant difference in the price of cars throughout the different Member States. I do appreciate that an annual report is available highlighting this problem and that action has been taken against certain manufacturers for price fixing. However, more needs to be done.
If there is a genuine single market the EU consumers should play exactly the same price for the same car (including taxes) irrespective of which country they live in.
The Danish Social Democrats in the European Parliament have today voted against the Watson report. The report does nothing to change the central aspects of the Commission's proposal, which in our opinion is riddled with problems.
We oppose the Commission's proposal for the following reasons:
The Commission's proposal implies, inter alia, that a citizen of one Member State who resides in another Member State for more than six months may bring a vehicle home without having to pay a registration fee in the home country if he or she has paid the registration fee required for the vehicle in the country in which it was acquired. The proposal would put a great deal of pressure on EU countries that have a registration fee.
Further, the proposal fails to set a concrete figure for the number of vehicles an individual is permitted to bring in. Thus, widespread speculation could be envisaged in bringing in vehicles for re-sale from countries that do not have a registration fee to countries that do have a registration fee.
The proposal would undermine excise policy in the eleven countries that currently have vehicle registration fees and could open the floodgates to widespread abuse. The Commission's proposal amounts to interference in national fiscal sovereignty. The amendments tabled in the Watson report do nothing to change this.
Parliament voted today on a proposed Directive on governing the tax treatment of private motor vehicles moved permanently to another Member State in connection with a transfer of residence or used temporarily in a Member State other than that in which they are registered. This proposal is of particular significance for Finland and Denmark, two countries with high charges before cars are allowed to be brought into use. On many points the proposal will serve to clarify the rules, although it does not yet solve all the problems.
Finland forces returnees to pay unreasonable import duties on vehicles when owners return to resettle in their home country. That is why the Commission has submitted an official complaint to Finland for offending against Article 95 in the Basic Treaty, which ultimately can lead to Finland being brought before the European Court of Justice.
There is, unfortunately, a risk that Finland will put a stop to this good proposal - possibly together with Denmark. The question now is which role does Finland want to have? Do they want to stop a proposal which would be of great practical use to many citizens of Europe, particularly as it would contain ideas on how to introduce a more sensible vehicle taxation system in Finland, which would take into consideration environmental aspects and might also promote traffic safety?
Having been appalled by cases of double taxation of cars encountered by my own constituents driving in other EU member countries, I am glad to add my support to this report today.
It is unacceptable in the single European market that people are free to move country in search of work but that often they are charged extra taxes if they want to take their car with them! I know that people have in the past been encouraged to get on their bike and look for work, but if you are going to work in another country you should be able to drive your own motor vehicle there without being taxed a second time.
It is encouraging to see that the Commission proposal for an end to double taxation of cars for people who move around the EU has resulted from a number of petitions to this European Parliament. This is evidence that the people's elected representatives can have a real influence on problems facing people in their everyday lives.
(The sitting was suspended at 1.27 p.m. and resumed at 3 p.m.)
Topical and urgent debate
The next item is the debate on topical and urgent subjects of major importance.
The next item is the joint debate on the following motions for resolutions:
B4-0604/98 by Mr Bertens and others, on behalf of the ELDR group, on the nuclear tests in India and Pakistan; -B4-0619/98 by Mr Swoboda and others, on behalf of the PSE group, on the nuclear tests in India and Pakistan; -B4-0638/98 by Ms McKenna and others, on behalf of the V group, on the nuclear tests in India and Pakistan; -B4-0647/98 by Mr Hory, on behalf of the ARE group, on the nuclear tests in India and Pakistan; -B4-0657/98 by Mr Oostlander and others, on behalf of the PPE group, on the nuclear tests in the Indian sub-continent; -B4-0663/98 by Mr Wurtz and others, on behalf of the GUE/NGL group, on the nuclear tests in India and Pakistan.
Mr President, I assume the Commissioner's staff will pass on my message.
The Group of the European Liberal Democrat and Reform Party supports the broad condemnation in this Parliament of the nuclear tests by India and Pakistan. So much is clear. Both countries are experiencing a decline in regional stability. This does neither of them any good. The costs to their national budgets, which are meagre anyway, are enormous. India has unintentionally placed Kashmir on the international agenda again and the international climate for disarmament has taken a serious turn for the worse. Our answer must not be in the same Pavlovian vein. Sanctions are not the answer here
The enormous political support in both countries for the tests indicate that the popular will is not easily reversed. We must look deeper into the underlying problems. The regional security situation and the bilateral problems in the two countries should become the subject of an international conference. The right mediator must be found.
The international community must then make a serious effort to arrive at genuine nuclear disarmament. The NPT and the CTBT must be adhered to, to the letter. That includes non-proliferation.
Speaking of sanctions, the Union might well commit itself to a ban on the export of arms to the two countries concerned. They already possess more weapons than enough.
Mr President, on behalf of my group I should like to say that the nuclear tests carried out by India and Pakistan in May are a serious threat to regional and global security. Apart from increasing tensions in the Indian sub-continent, the tests have broadened the nuclear club of nations, breaching the principle of non-proliferation. Other countries may be inclined to pursue the goal of nuclear weaponization.
While more needs to be done to implement the terms of the Nuclear Non-Proliferation Treaty by existing nuclear states, further nuclear tests can only lead to global insecurity and the risk of nuclear war. This is why India and Pakistan should adhere to the Non-Proliferation Treaty and the Comprehensive Test Ban Treaty immediately and unconditionally.
The European Union and the United States have rightly applied political and limited economic sanctions against India and Pakistan. Until they become part of the international community's drive to scale down and eventually eliminate nuclear weapons from the globe it is right that these sanctions should stay in place.
Nor should India and Pakistan export nuclear technology or continue to develop and deploy nuclear weapons. EU Member States should ensure that neither country's nuclear programme is assisted by European equipment or know-how.
There is also the question of Jammu and Kashmir. This problem has persisted for too long and lies at the heart of the hostility and suspicion between New Delhi and Islamabad. It is time for the EU to support the good offices of an intermediary in the tragic division of Kashmir which has caused two wars between India and Pakistan and cost thousands of lives. The conflict continues to this day but it is time for it to be solved for the benefit of all the people of Jammu and Kashmir, with their consent.
There is an urgent need for confidence-building measures between India and Pakistan and for jaw-jaw, not war-war.
Mr President, we all have to totally condemn the nuclear testing by both Pakistan and India, but we also have to look to ourselves - the responsibilities that the European Union holds and the fact that France, not so very long ago, carried out its nuclear tests despite opposition from right round the world.
All of the permanent members of the United Nations Security Council have to accept responsibility for the present situation. The nuclear five blocked all agreement on even small moves on nuclear disarmament at the NPT Treaty Prepcom meeting in Geneva. Also, bearing mind that our own Irish Minister, David Andrews, has launched a campaign for a nuclear-weaponsfree world, backed by one other Member State of the European Union, it is also important that other Member States of the European Union back David Andrews on this initiative to get rid of nuclear weapons totally.
The UN General Assembly meeting back in January 1946, in its first resolution, unanimously called for a commission to make proposals for the elimination from national armaments of atomic weapons and all major weapons of mass destruction. Atomic weapons are still here. Not only have they not been got rid of, but there is a massive proliferation. Two Member States within the European Union - Britain and France - bear a huge amount of the responsibility for that. They have to accept that. It is about time that they, along with other countries throughout the world, got rid of their nuclear arsenals.
I am pleased to welcome Mrs Cresson who has just arrived. I hope her associates will be kind enough to summarize everything of great interest that has been said in her absence. Welcome, Madam!
Mr Dell'Alba, you are in luck, you have a Commissioner!
Mr President, I was just about to say the same thing. But I was slightly embarrassed by the fact that, in truth, there are not many of us either, it has to be said. Therefore I have not tabled a procedural motion and, like you, I am pleased that we now have someone to address.
I simply wanted to say that while we are not grudging in our endorsement of this the umpteenth resolution, which does not say a great deal, it is certainly not given with any real sense of joy. We might have been a bit firmer. I believe that these nuclear explosions in India and Pakistan are an exceedingly serious matter and that we are taking them rather too lightly, with rather too much diplomacy. In my opinion, we should have hardened our tone. Since the CFSP is quite able to prevent members of Parliament taking part in delegations to international conferences, since it is totally ineffective from a foreign and security policy standpoint, let us settle for the wording we have and await with interest the reply the Commission will give regarding this affair.
Madam Commissioner, Mr President, Pakistan wasted no time in responding to the Indian nuclear tests, thereby reviving the spectre of atomic war. Of course the risks for Asia are immense, but they are too for the security of the world as a whole. These tests, which our group immediately condemned, could easily revive the spread and proliferation of nuclear weapons worldwide.
To prevent other States with a similar capability following the example of these countries, we must take urgent steps to ban tests totally once and for all - including laboratory tests, which some nuclear powers continue to conduct - and to eliminate all nuclear arms and weapons of mass destruction.
We must put an end to this horrifying threat, as proposed by the "Abolition 2000' international network which embraces over a thousand organizations worldwide. This network has set itself the goal of reaching an agreement on the elimination of nuclear weapons by the year 2000, which would enable us to use the budget allocations, currently squandered on military spending, for the benefit of the environment, health, education and development.
In order to promote the success of this campaign, I support the proposal of the Japanese government to create an international forum which, for obvious symbolic reasons, would hold its first meeting in Hiroshima and which would seek to define ways of ridding the planet of all nuclear weapons forever.
Mr President, I want to say to the Commission that, in my view, any talk of imposition of sanctions on the peoples of the Indian sub-continent in response to the recent testing of nuclear weapons would be wrong. It is a very simplistic response which amounts to little more than punishing the powerless for the seeming sins of the powerful. Such a development would also make a nonsense of these countries' achievements in providing basic health and education support, which have contributed so much to furthering the well-being of their peoples.
I of course deplore what has happened, but we in Europe must face up to the reality and continue our development efforts to support the one million poor of the Indian sub-continent. To this end, I have proposed an oral question to the Commission, to which I hope to get a response at some stage: would it not agree that the arms race is directing resources away from development and the reduction of poverty to the military-industrial complex, and would it not agree that the imposition of sanctions in these circumstances amounts to no more than the punishment of the powerless for the sins of the powerful?
Mr President, Madam Commissioner, five underground nuclear tests by the Indians in Rajastan were answered by six nuclear tests by the Pakistanis in Baluchistan. The reaction in the West: anger and dismay. In Asia overwhelming enthusiasm. Who the winners will be in this dreaded arms race is unclear. The current losers are millions of people. They do not hunger for power and national prestige, but for opportunities to escape from poverty and to enjoy the training and education that has been denied them.
India's nuclear tests are the response to China which has been developing its nuclear arsenal for years. Where is the Western protest here? Even in Tibet atomic weapons are being stockpiled, and China is supplying Pakistan with weapons know-how and rocketry. Will Islamic Pakistan and the largest democracy in the world, India, be prepared to sign an international nuclear agreement if they are recognized by the industrial countries as negotiating partners? When we can rely on the monitoring committees of the nuclear states and when nuclear safety can be finally guaranteed, then it will be easier to sign both the Nuclear Non-Proliferation Treaty and the Test Ban Treaty, which needs to be finally ratified by the US Congress.
Mr President, during the previous sitting many of us spoke heatedly in the debate in our condemnation of the nuclear tests in India. And the consequence, as we now know, was that a few days later Islamabad imitated New Delhi, despite the attempts of the Council, the United Nations and the United States to make it think again. After several decades of difficult relations, the question of Kashmir remains a bone of contention between the two countries. We are still waiting for India to make a gesture which will stop this problem becoming an international issue and to offer reassurance to the 30 000 people living in permanent terror on either side of the frontier.
We must put a stop to the furious arms race - generated mainly by intense nationalist fervour on both sides - which will inevitably lead to escalation and regional and international instability. As the largest democracy in the world, India must demonstrate its wisdom and bring to an end the vicious spiral in the proliferation of nuclear weapons. But China, too, should adopt a more conciliatory attitude in this particularly vulnerable region. Every effort must be made to re-establish dialogue and it is for this reason that I commend the initiative of the Council in organizing a regional summit on security in Asia. The Union earnestly urges India and Pakistan to sign and ratify the nuclear test ban treaty and the non-proliferation treaty unconditionally.
Mr President, one cannot but lament the inconceivable - that eleven nuclear tests have been detonated in India and Pakistan. This means that we have to accept a huge responsibility, does it not? I regret that we are not willing to get to grips with the export of weapons and parts of weapons to both India and Pakistan. My own country, unfortunately, exports parts of weapons to India.
In Southern India military expenditure has increased by 25 per cent in the last ten years. The Indian Government devotes more than a quarter of the country's research funds to military research, funds that could be put to much, much better use for the poor in that region. Moreover, the new Government in India has now proposed an increased budget expenditure of 100 % over the next five years.
The crisis behind it is of course Kashmir. It is regrettable that India and Pakistan have not managed to reach a solution to this problem by diplomatic means. We have to act through the UN to find a diplomatic solution through regional conferences and encouragement before things go too far.
Mr President, the world reacted to the nuclear testing by India and Pakistan thinking that we had returned to the strategy of dissuasion, with the threat of reciprocal destruction; there was talk of the desire to acquire nuclear power status and of the possibility of a conventional war leading to a nuclear war.
It seems to me that all these war scenarios are old hat, outdated, congruent with the Cold War. With this diagnosis, we will certainly not succeed in reducing the risks of proliferation. The reality is very different and more complicated, more modest but perhaps also riskier: the reality is that nuclear weapons are used to intimidate, to prevent political actions by other countries and to blackmail. Yesterday, the Herald Tribune reported that Korea was threatening to export missiles if it was not granted substantial economic assistance. This technique has already been used, and probably can be used again. There is a problem of national pride - Pakistan's Prime Minister said that he had to give in to public opinion - and there is perhaps also the problem of dissuasion.
If we understand this and come up with a good diagnosis, then the disease may well be curable. If not, it will simply persist.
Mr President, the nuclear tests by India and Pakistan have made us realize that we in fact live in a situation in which we cannot just criticize these countries but must also criticize ourselves. It is, of course, scandalous that the present nuclear powers have not done enough to reduce their own arms manufacture and their own stock of arms. This leads other countries to believe that the possession of nuclear arms means an important increase in status. And when one country in the Indian subcontinent successfully conducts nuclear tests and develops arms, then the other country is of course compelled to do the same, as there is no guarantee that they are protected from nuclear attacks by the other side.
It is therefore of the utmost importance that the Western world and Russia and China understand that they must take the issue of continued disarmament in respect of nuclear arms seriously. Recently we encountered the impossible problem of France, which itself conducted nuclear tests in Mururoa. I am therefore in favour of a condemnation of Pakistan and India which is no harsher than the condemnation of France. The fact that France conducted nuclear tests was actually much worse. I naturally hope that our action will soon lead to the signing of the non-proliferation Treaty by the two new nuclear powers and that in this way the continuing cycle of arming and more arming will be halted before it is too late.
Mr President, ladies and gentlemen, Members of this House, the nuclear escalation in Southern Asia has major political and geo-strategic consequences which some of you have already outlined. It revives the question of the non-proliferation policy and the risk of contamination for other countries.
The objectives of the European Union are, firstly, to restore the credibility of the non-proliferation system, to obtain the ratification by India and Pakistan of the non-proliferation pact and the CTBT, in other words the Complete Test Ban Treaty , in order to re-establish a substantial dialogue between India and Pakistan and especially to find an acceptable solution to the Kashmir problem, which represents an explosive situation in Indo-Pakistan rivalry. In this regard India, which until today had been on the point of opening up dialogue on the conflict, committed a major error. We should make the most of this new opportunity.
We should then support the creation of regional security procedures which, until now, unlike other regions in the world -and I am thinking here of the ASEAN - have been sadly deficient. We need to set up a positive dynamic enabling not only these countries but also the international community to escape the treadmill. From this standpoint, given the uncertainty that reigns in India and Pakistan at present, it seems somewhat unwise to follow a path which might lead to a breakdown in the dialogue with these countries - and I say that for a certain number of speakers who would like to go further, indeed who would like to see retaliatory measures introduced. We think we should continue to maintain a dialogue with these countries. It is important that we make them understand fully that the nuclear solution can only damage them. In this context, the European Union has declared its readiness to take the necessary steps by treating India and Pakistan as equals. This type of approach must not, however, close the avenues to dialogue.
The European Commission is ready to contribute to the international community's efforts to seek and implement initiatives aimed at increasing regional stability and halting nuclear proliferation.
Mr President, can I take it that there is no question of sanctions being imposed at this stage?
No, as I just said, there is no question of sanctions, we must simply continue the dialogue with these countries in the most effective way possible.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0605/98, by Mr Fassa and others, on behalf of the ELDR group, on the war betweenEthiopia and Eritrea; -B4-0620/98, Mr Vecchi, on behalf of the PSE group, on the conflict between Ethiopia andEritrea; -B4-0631/98, by Mr Pasty and others, on behalf of the UPE group, on the conflict betweenEthiopia and Eritrea; -B4-0637/98, by Mr Günther and others, on behalf of the PPE group, on the territorial conflict between Ethiopia and Eritrea; -B4-0644/98, by Mr Telkämper and others, on behalf of the V group, on the conflict between Ethiopia and Eritrea; -B4-0649/98, by Mr Hory and Mr Macartney, on behalf of the ARE group, on the conflict between Ethiopia and Eritrea; -B4-0664/98, by Mr Vinci and others, on behalf of the GUE/NGL group, on the conflict between Ethiopia and Eritrea
Mr President, the war between Ethiopia and Eritrea for possession of territory measuring 400 km2 is another exceptionally good example of the destructive power of incorrect consultation, of war, of senseless violence, when preventative diplomacy might perhaps have accomplished something. Unfortunately these destitute countries, which as neighbours got along well until about three months ago, are not themselves able to prevent this mutual destruction.
Yet all border disputes can be resolved by mediation, with give and take on both sides. The parties must be encouraged to accept a cease-fire. I therefore welcome the commitment and the willingness of the Rwandan government and the Egyptian President.
The Union must show itself willing to offer all the help needed and certainly emergency aid for refugees. These poor countries must be made to understand that a military solution is never the real answer for small and large conflicts of this kind. A military solution cannot be a durable one.
Mr President, I was in Ethiopia and Eritrea just a few weeks ago, and I met both the Prime Minister of Ethiopia and the President of Eritrea, along with many other politicians and people. I find it absolutely unbelievable that these two countries could find themselves in this particular border conflict. History is littered with a whole series of pointless wars but this particular one must be one of the most pointless wars in hundreds of years. These are two countries, the leadership of which actually fought alongside each other in trying to get rid of the evil regime of the Dergue - the communist regime in Ethiopia. When you consider that, of the 175 countries in the world on the UN index of human development, both Ethiopia and Eritrea are in the bottom five, and that this conflict will lead not only to much greater poverty in both countries but to far greater instability in the entire region, we have to call on both countries to pull back from the brink of war and engage in talks.
I shall be putting forward an oral amendment, which tries to bring this resolution up to date, because there is a cease-fire at the moment brokered by Rwanda, the OAU and the United States. We have to do everything in our power to make sure that this cease-fire lasts.
I call on both sides - the Ethiopians and the Eritreans - to pull back from the brink of what would be an enormous tragedy and to go forward with mediation. I call on the European Union to do everything in its power to make sure that we see a peaceful resolution to what I have described as both a tragic and a pointless conflict.
Mr President, Madam Commissioner, the President of Eritrea recently replied, when asked about the reasons behind what had happened, with a very simple statement: "It is very difficult to give an easy answer' . And the President of Ethiopia, referring to the incidents, said: "I was surprised, shaken and disoriented' .
I am sure you will understand that the most surprised and disoriented people seem to have been we Europeans, because there is not the slightest doubt that, despite having had strong historical relations with that part of the world - particularly some of the Member States of the European Union -, it appears in this case that nobody knew anything. And one of the points in our motion for a resolution underlines the fact that the Council has limited itself to uttering fine words of condemnation and has not even taken part in the efforts aimed at negotiation which should bring an end to the hostilities. As we know, it is the United States, Rwanda and the OAU which have intervened.
The Council's passiveness and lack of action in this matter are a scandalous reflection of the lack of a common foreign policy, as is the fact too that these two countries are neighbours, not only in terms of geography, but also in terms of ideology, history and, more recently, belligerence. They are neighbours, yet a war is taking place between them, although for the moment it seems as if a cease-fire has been achieved. It is one of those "wars of the end of the world' , to use the expression from an extraordinary book by the Peruvian-Spanish writer Vargas Llosa, which you will surely have read, called "The War of the End of the World' in Brazil; a terrible war which he skilfully described in novel form.
I believe that we cannot in future, or even at present, limit ourselves to offering fine words and even generous humanitarian aid. Instead, it is essential that from this experience - which, after all, is relatively small in the general scale of things - we understand the consequences which must lead us, Mr President, to put an end to our lack of action and our passiveness.
Mr President, this conflict between Ethiopia and Eritrea has surprised and disturbed us all. We are worried that the region will be further destabilized. We are worried that a tragedy is waiting to happen. Those affected are first and foremost the people in this region. They are already badly affected by belonging to one of the poorest regions in the world, and now war is to be added to their lot. Border conflicts of this kind are often the expression of internal political conflicts and differences, in both Ethiopia and Eritrea. We are of the opinion that this conflict should not be allowed to escalate. The European Union is called upon to support the diplomatic efforts. We welcome the efforts of the OAU, the USA and Rwanda.
The Council said in its last statement on the Cardiff Summit that it condemns the conflict, that it wishes to support the diplomatic solutions and that it is also prepared, should negotiations come about, to lend material assistance. We should support this as a Parliament and you too, Madam Commissioner, should support it on behalf of the Commission. We must try to find a diplomatic solution and assist the people in the region directly through material aid.
Mr President, could I speak partly as the person who chaired the meeting drawing up the composite text? I would like to support Mr Cunningham's point but we were rather overtaken by the swiftness of events. We did not make an explicit reference to the efforts made by Rwanda and the United States and the peace plan that was accepted by the Organization of African Unity in Ouagadougou on 4-5 June. I think it would strengthen this resolution enormously if we could make some reference to that and I would support Mr Cunningham if he is willing to draft something.
The resolution that we have adopted makes three references which could be taken to apply to it. We talk about the peace plans in paragraph 1, we talk about the OAU and the Council of this Union in paragraph 3, and in paragraph 5 we ask that the resolution be transmitted to Rwanda and the United States. The eagle-eyed amongst you might wonder: why these two countries? I have just explained the reason but I apologize if we were less than explicit. We should put that right because all of us want to see an end to the conflict. The parties, too, have accepted the mediation put forward by these two countries and agreed by the OAU and I think that this House would want to support that, to get a speedy end to the conflict.
Mr President, as has already been said, this conflict is serious not only because of the military and civilian victims and the destruction in what are already poor countries but because it has damaged a relationship of collaboration and friendship between two States that seemed strong and weakened a relationship that could have become a model in Africa of stability and cooperation without fanaticism.
Unfortunately, the habit of going to war and the fragile democracy of the political systems that have emerged from dictatorship and independence probably prevailed in this phase. It is now important that Eritrea and Ethiopia have agreed - at the initiative of the United States and Italy, to be precise - to stop the shelling. Now the European Union, together with the international community, must make a strong commitment to lend assistance to the people affected and the refugees, to find a peaceful solution to the conflict and to create the conditions for a genuine peace plan. The European Union must demonstrate here too that it wants an international role and that it wants a foreign and security policy.
Mr President, along with Tony Cunningham, I recently had the opportunity to visit both of these countries. I have to say that while I was there, there was some evidence of tension. Since the war of national liberation which created Eritrea, they have had disputes both with the Yemen over the Hanish Islands and with Ethiopia over the particular area of land we are talking about now. It seems to me that this particular war was not triggered by the land dispute but more by economics. The recent separation of the two currencies has created a major disruption to trade and this has led to soaring prices on both sides of the border as commodities that used to be traded between the two countries are now in short supply. That is one of the reasons for the thrust towards the Assab port by Ethiopian forces towards the end of the war.
We cannot afford to allow this situation to continue. We need to use whatever pressures we have to try to make sure that the cease-fire that now exists holds. I hope that we can amend a resolution orally to bring it up to date and to make sure the Council and Commission continue to exert pressure on the two potential combatants.
Mr President, ladies and gentlemen Members of this House, the Commission is extremely preoccupied by the recent military confrontations which have occurred on the border between Eritrea and Ethiopia. It deplores these incidents between neighbouring countries and shares the anxiety expressed.
It strongly urges the two countries not to resort to violence, to cease all hostilities and to resume negotiations. It stresses the need to resolve the conflict peacefully. It commends and encourages the efforts of the United States, Rwanda and Italy and, indeed, any other national or regional organization seeking to ease the situation and offering a conciliation procedure with a view to finding a peaceful solution to the current crisis. It hopes sincerely that these countries and organizations will succeed in their endeavours and is ready to assist them.
The Commission is prepared to offer humanitarian aid, if required. It is now investigating the possibility of responding to the Ethiopian request for assistance for the dispossessed populations in northern Tigré.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
Moratorium on the death penalty -B4-0595/98, by Mr Dupuis and others, on behalf of the ARE group, on the question of the death penalty and the institution of a universal moratorium on executions; -B4-0615/98, by Mr Cars and Mr Frischenschlager, on behalf of the ELDR group, on a universal moratorium on capital punishment; -B4-0621/98, by Mr Imbeni, on behalf of the PSE group, on the question of the death penalty and the institution of a universal moratorium on executions; -B4-0642/98, by Mrs Aglietta and others, on behalf of the V group, on the question of the death penalty and the institution of a universal moratorium on executions; -B4-0658/98, by Mr Habsburg-Lothringen and Mrs Oomen-Ruijten, on behalf of the PPE group, on the question of the death penalty and the institution of a universal moratorium on executions; -B4-0665/98, by Mr Manisco and others, on behalf of the GUE/NGL group, on the question of the death penalty and the institution of a universal moratorium on executions.
Equatorial Guinea -B4-0600/98, by Mrs Ferrer and others, on behalf of the PPE group, on the death sentenceimposed on fifteen people in Equatorial Guinea; -B4-0618/98, by Mr Gasòliba I Böhm and others, on behalf of the ELDR group, on Equatorial Guinea; -B4-622/98, by Mr Sauquillo Pérez del Arco and Mr Pons Grau, on behalf of the PSE group, on the death sentences pronounced in Equatorial Guinea, -B4-0632/98, by Mr Pasty and Mrs van Bladel, on behalf of the UPE group, on the deathsentence imposed on fifteen people in Equatorial Guinea; -B4-655/98, by Mr Hory, on behalf of the ARE group, on the death penalty imposed on fifteen people in Equatorial Guinea; -B4-0667/98, by Mr Puerta and others, on behalf of the GUE/NGL group, on human rights: death sentences in Equatorial Guinea;
Indonesia-East Timor -B4-0624/98, by Mr Marinho and others, on behalf of the PSE group, on the human rights situation in Indonesia and East Timor; -B4-0635/98, by Mr Pasty and others, on behalf of the UPE group, on East Timor; -B4-0662/98, by Mr Cunha and others, on behalf of the PPE group, on the human rights situation in Indonesia and East Timor; -B4-0668/98, by Mr Ribeiro and others, on behalf of the GUE/NGL group, on human rights in Indonesia and East Timor;
Chad -B4-0623/98, by Mr Rocard, on behalf of the PSE group, on the withdrawal of parliamentaryimmunity of Mr Ngarlejv Yorongar; -B4-0636/98, by Mrs Maij-Weggen and Mrs Oomen-Ruijten, on behalf of the PPE group, concerning the violations of human rights in Chad; -B4-0646/98, by Mr Telkämper and others, on behalf of the V group, on Chad; -B4-0651/98, by Mr Macartney and Mr Saint-Pierre, on behalf of the ARE group, on the human rights situation in Chad;
Pakistan -B4-0614/98, by Messrs Blokland and van Dam, on behalf of the I-EDN group, on human rights in Pakistan; -B4-0659/98, by Mrs Lenz and others, on behalf of the PPE group, on the law against blasphemy in Pakistan;
Guinea-Bissau -B4-0654/98, by Mr Hory and others, on behalf of the ARE group, on the situation in Guinea Bissau-B4-675/98, by Mr Cunha, on behalf of the PPE group, on the situation in Guinea Bissau.
Moratorium on the death penalty
Mr President, Madam Commissioner, ladies and gentlemen, I would like first of all to thank all the other groups, without exception, who have supported this resolution - which is not the umpteenth resolution on the question of the death penalty, I think it is important to stress this. The resolution has a quite precise goal: it urges the Council to assign to the future presidency - the Austrian presidency - the responsibility for coordinating Union initiatives within the United Nations General Assembly to ensure that the question of the moratorium is finally put on the agenda with some chance of success.
Hence we are extending an invitation to Mr Schüssel, Minister of Foreign Affairs and to Mrs Ferrero-Waldner, Secretary of State for Foreign Affairs, in the hope that they might already be in a position to give us certain indications on the Wednesday of the next sitting, here in Strasbourg. We hope that they may be able to tell us whether they have received a mandate from the Council in this respect.
I think it is important. It is a specific initiative. These are not idle words. The resolution seeks to encompass an objective in international law that many Members of the European Parliament have shared for a long time, in other words the abolition of the death penalty and, at all events, an initial step towards the final abolition of capital punishment.
I believe this is a positive way of celebrating the fiftieth anniversary of the universal charter on human rights. There is a majority in favour within the international community. Approximately 90 states have already shown themselves to be in favour of a yes to the moratorium through the votes submitted to the Council, to the Committee on Human Rights last year and again, this year, in Geneva. We simply have to convert an existing majority into actuality.
I think that Parliament, by extending a specific invitation to the Council and the Commission to take this cause, might, yet again, provide the finishing touches which could well be decisive.
Mr President, first of all I would like to say that I agree with Mr Dupuis. While Great Britain was governed by the Tories, there was opposition to capital punishment becoming a joint concern for the European Union. That has now changed. Today Europe stands more united than ever in that struggle. We are, in fact, the strongest force in the world driving the question of capital punishment, which is greatly to our credit.
As Mr Dupuis precisely said, the Resolution seeks to induce the UN to introduce a worldwide moratorium. This is important, as there are a number of countries, China, the United States, Iran and Iraq, for example, which still put their citizens to death in great numbers. It is a disgrace that this happens. The fact is, Mr President, that Europe's fight against capital punishment is an expression of the humanism and culture which now characterises our continent, much to our own credit.
Mr President, Madam Commissioner, the European Convention on Human Rights with the protocol abolishing the death penalty belongs to the legal bases of the European Union. The EU is therefore obliged to raise its voice in the international dialogue calling for this penalty to be abolished. I endorse what the previous speakers have said, that this House should unanimously support and enact the concrete measures proposed. We must do everything to ensure that the death penalty, which is an archaic remnant from the times of sacral law, disappears from our legal system, which is based on human rights and hence cannot tolerate a type of punishment which eliminates the human being as a legal entity.
Mr President, the great Swiss national economist Felix Somari said in his book 'The Crisis and Future of Democracy' the following: ' To apply the death penalty to a multiple murderer means only atoning for the first murder. All the other murders go unpunished.' This was one of a whole series of his arguments against the death penalty. One thing is clear to me from this: the death penalty is, all legitimate moral scruples apart, nothing more than a trivialization of the crime for which this punishment is often given. A genuine life sentence is in most cases surely the more humane solution, while also the stiffer penalty. That is why I am very happy that this resolution will hopefully be adopted today by the European Parliament without amendment and without any fuss.
This is very much in keeping with the activities of our Parliament, even though I would be especially pleased if we could finally address the question of the death penalty on the basis of a clearly defined moratorium without the customary deviousness so often found. If the State in question is a very minor one, it is quickly condemned. But if the State is more important, then this is usually more difficult. I am thinking, for example, of China, where we once tried to deal with the issue of trade in human organs taken from prisoners condemned to death.
I would like to draw attention to something else too. Whenever we talk about the actual death penalty, we should focus on the form of execution that is most frequently practised here at home, namely the termination of unborn life. It is now high time to look at this from a new perspective, since this is carried out in most cases, sadly, without recourse to legal proceedings.
Mr President, Madam Commissioner, the European Parliament is once again calling on the Council, the Member States and the new Austrian Presidency to try to ensure that this moratorium on the death penalty is included on the agenda at the next session of the United Nations General Assembly and that it is a universal moratorium. It is also asking for a resolution to be tabled in this respect.
Even if only one innocent person had been executed, this universal moratorium and the abolition of the death penalty would still be worth fighting for. However, dozens of innocent people have been executed and so it is unacceptable that at the end of this century the death penalty has still not been abolished.
We are going to go on to discuss Guinea and the 15 people there who are condemned to death and who have not had the remotest possibility of having an adequate defence.
We therefore support the position of our colleague, Mr Manisco, who has resigned from the Delegation for relations with the United States due to the fact that the next meeting will take place in Texas, a state which has the dubious honour of having executed 10 people since March.
Mr President, I would like to make it clear that personally speaking, I am against the death penalty on principle, for a number of very different reasons. Like everyone in this Parliament I was shocked by the brutal disposal of human lives in countries such as China and Pakistan, to name but two from a very long list. Nevertheless, I will not vote in favour of the present resolution: I will abstain. Because I emphatically do not want to send the wrong signal to my own country, including to my own continent. The problem in our continent, in Europe, is, of course, not the death penalty, rather the problem is the reverse. It is the lax and even very lax treatment of hard criminals. The death penalty for a felony has also been officially abolished in Belgium. Unfortunately, this was not accompanied by the introduction of sentences with no reduced term, such as real life sentences for the most serious types of offender - in fact, quite the reverse.
We now have the situation where in Belgium, for example, convicted paedophile sadists, child abusers and child murderers are systematically released into society after only a few years. Regrettably, this situation does not just exist in my own country, but in many European countries as well. Recent dramatic lawsuits, particularly in Germany and in France, show this to be true. Moreover, the infamous Dutroux affair has taught us that these child murderers and child abusers are not merely released, they are in addition assured of social benefits. Marc Dutroux was paid BEF 80 000 net monthly in benefit, an amount which many well-behaved, needy people who have never done anyone any harm can only dream of. We might say, perhaps controversially - but accurately, that the death penalty for these multiple recidivist monsters might have saved the lives of many children.
The day that I am able to say, to the best of my knowledge, that in my country - and this applies to all countries in Europe - children and innocent citizens are adequately protected and that the most heinous crimes will be punished appropriately, that will be the day I will vote with conviction in favour of any resolution against the death penalty. Unfortunately, I regret to say that this is not yet the case.
Equatorial Guinea
Mr President, this Parliament must unanimously condemn and reject the events which have taken place in Equatorial Guinea. These include the repression to which the Bubi people have been subjected there as a result of the chaotic events which took place on the island of Bioko last January, the torture of 117 members of the Bubi ethnic minority, accused of terrorism, secession and treason, and the long sentences imposed and the death sentences received by 15 people after a summary trial which did not provide the minimum guarantees required to allow justice to be served.
But we cannot limit ourselves to a passive condemnation; instead we must adopt an active attitude faced with these facts and faced, in particular, with these death sentences.
Therefore, we must also use all our authority to request that the death sentences be commuted and that in this connection a fair retrial be staged. Parliament believes at the same time that the people of Equatorial Guinea have the right to live in a democracy and be guaranteed the respect for human rights; we regret that no progress has been made in the democratization of Equatorial Guinea, despite the fact that President Obiang made a commitment to this effect when he visited President Santer last autumn. Therefore, this Parliament must call on the Commission, and we are doing so with all our might, to suspend the cooperation programmes for this country - except for humanitarian aid, of course - while there is no concrete evidence that advances are being made on the road towards democracy.
It is only in this way, by responding vigorously to the government of Equatorial Guinea, that we will help the people of that country to regain their freedom and their dignity and the European Union to regain its own credibility in the eyes of the world.
Mr President, Madam Commissioner, the events taking place in Equatorial Guinea are part of a long history of absurdities in that former Spanish colony. At the moment, this issue has reached a particularly serious stage with 15 people having been sentenced to death and a considerable number of people having been given prison sentences of more than 20 years.
In this connection, an accusation has also been made against the members of the Bubi ethnic minority, who live in one part of the territory of Equatorial Guinea. This process which has taken place in Equatorial Guinea has not had minimum guarantees, and the proof of this is that certain Western journalists have been expelled from the country because possibly the information they were providing did not satisfy those in power.
In this respect, I agree with what Mrs Ferrer has said: it is necessary for the European Union to determine the aid which might lead to the democratization of this country and therefore to enhance its reputation in the eyes of the African countries and particularly in the eyes of Equatorial Guinea.
Mr President, unfortunately this is not the first time that Parliament has had to give its opinion concerning events in Equatorial Guinea.
Not long ago, this very Parliament also denounced similar situations involving a lack of democracy and respect for human rights, and the European Union's cooperation with this country was suspended.
However, it is also true that the Malabo regime has always been very good at making false promises and, on many occasions, at convincing Western authorities with its fallacies. It even managed to convince the French government of its desire for democracy and to convince Commissioner Pinheiro and President Santer himself to show signs of comprehension by lifting the sanctions which this Parliament had promoted.
Now we see that the actions of the Commissioner and the President of the Commission were somewhat hasty in that they were not supported by this House. We are now witnessing a Kafkaesque situation where 16 people have been condemned to death; fortunately, the sentences have not been carried out, but the accused are left like hostages of that very regime.
Our first action must therefore be to provide impetus and to apply pressure so as to ensure that these death sentences are commuted and that this ersatz trial is held again since, according to international organizations, all sorts of attacks have been made on its judicial neutrality. To return to my starting point, Mr President, we must again call for a further freezing of cooperation aid to this country - except, of course, for emergency and humanitarian aid - until, once and for all, decisive steps are taken towards democracy.
Mr President, immediately after demanding a moratorium on executions, we are faced with yet another reason to deplore capital punishment, in the form of the 15 death sentences that have just been pronounced in Equatorial Guinea.
But, on reflection, is it enough simply to protest from a sort of moral standpoint, or even to suspend a meagre allocation of development aid for that country? For their part, the radicals consider that such barbaric actions should be sanctioned immediately, first by cutting off all international relations. But in order to resort to this sanction, the EU would again have to deploy a diplomatic service and its relations with Africa would not only have to be the lowest common denominator among the bilateral diplomacies of the old colonial powers.
If this is so, we must vote for the compromise resolution in order to exert firm pressure on the authorities in Equatorial Guinea to commute the sentences and not to resume the bloody violence of the past and the totalitarianism that this country has experienced for twenty years.
In other respects EU support for the draft moratorium would, in all other circumstances, be the best backing we could offer the victims of all despots.
Mr President, the people of Equatorial Guinea have been suffering under dictatorships for 30 years. In fact, the European Union has introduced the democratic clause as an important instrument in its relations with all other countries in order to give an example, in comparison to other powers, of our unmistakable desire to help establish a different international order.
All of the circumstances surrounding the farcical trial which took place are extremely suspicious and it is not clear how the uprising itself began or developed. Therefore, we believe that the sentences which have been passed are totally unjustified.
In this respect, the democratic opposition in Equatorial Guinea is placing all its trust in the European Union. This is because the people of Equatorial Guinea have a total lack of confidence in what we would call the democratic paths of pressure and claims for democracy, and we are seeing the appearance of dangerous, yet understandable, temptations to resort to violence if there is not a fundamental change leading to the restoration of democracy in Equatorial Guinea.
I therefore believe that the European Union now has a unique and important opportunity. Along with the demand for the democratic clause and for firmness in its relationship with the dictator, it has the opportunity to be able to ensure as soon as possible - and with its sights set precisely on the next elections which will take place after the summer - that, in addition to the sentences being commuted, democracy is restored. In that way, this troubled continent might finally begin to hope for human rights and for democracy.
Mr President, we have just talked about the death penalty. In a farcical trial, 15 people have been sentenced to death in Equatorial Guinea and 117 people have been judged and also given varying sentences, in addition to being tortured.
This has been the result of a process which has been completed without any form of guarantees and which has taken place in a context in which the Guinean people live with only limited democratic rights, particularly the Bubi people who live on the island of Bioko. This is the ethnic group to which these people belong; it, too, has the right to democracy, its own cultural rights and its own political rights.
The European Union can still carry out actions and make gestures to save the lives of these people and to help ensure that a regime which provides all democratic guarantees is established in Equatorial Guinea. We therefore have an instrument at our disposal: the suspension of the European Union's cooperation assistance to Equatorial Guinea, if the democratic clause is not complied with, maintaining only emergency humanitarian aid.
So, on behalf of the Group of the European People's Party, I ask that we support this resolution which will help to save these lives and establish democracy in Equatorial Guinea.
Mr President, we all know that Equatorial Guinea is a dictatorship, where human rights are not respected and where 15 death sentences have just been passed. But the question is: how do we prevent this situation from continuing?
Why did President Santer allow Obiang to visit him last autumn? Which governments urged him to do so? Why is Article 5 of the Lomé Convention not applied to the regime in Equatorial Guinea? These are questions that need immediate and constructive answers. Cooperation must naturally be suspended. Equatorial Guinea cannot be considered a normal party to the Lomé Convention. But there are governments which should adopt a positive attitude to counteract the multinational economic interests present in Equatorial Guinea, which are those that, at the moment, form the foundation of the dictator President Teodor Obiang's position.
In this respect, we must call for clear responses from two governments, namely those of France and Spain.
Are those governments prepared to act in accordance with their historic responsibilities in favour of democracy in Guinea? We are now demanding that they do.
Madam President, for the last ten years or more this House has been monitoring the political situation in Indonesia nearly every month, and more particularly the dramatic situation of the oppressed and brutalized people of East Timor, a country which, we should not forget, is formally under Portuguese administration according to United Nations law.
There is no denying, therefore, that this House's historical powers include the unquestionable right to draw European politicians' attention once more to what is happening in East Timor, and the vital need to solve this problem. Because we are convinced that we must continue and persist in making sure that the defence of one of the most enduring and difficult of causes, that of democracy and human rights, is not forgotten, in order to provide an indisputable political basis of international solidarity to find a peaceful solution to the problem of East Timor.
I would also like to add that, with rare political balance and common sense, the pressure of the popular movement and resistance in Indonesia has wrung from the new Government which succeeded the fall of the dictator Suharto a set of declarations which, although contradictory, offer the prospect of light at the end of the tunnel.
For that reason, because everything can still be resolved democratically and without further unnecessary violence, the signatories to all the motions acknowledge that the first condition for resolving the problem is the release of the historic Timorean leader, Xanana Gusmão. We are convinced that no-one can escape the hand of History and that, sooner or later, the new Indonesian authorities will have to free him.
Madam President, ladies and gentlemen, once more the problem of Timor has come up at this Plenary Session, and now, it seems, in a more open and hopeful context. The new President of Indonesia has begun to release political prisoners and, for the first time, the Government of Indonesia is prepared to accept a solution for Timor within a framework and laws that respect Timor's interests.
The international community, and especially the United States, are including Timor in their political agenda, and I am delighted to say that the Cardiff European Council Summit touched on the subject of Timor, taking a position by declaring that a just and internationally acceptable solution must be found. We are delighted about this and hope that a solution to the problem can thus be found.
In the meantime, it is important that Xanana Gusmão should be set free. It would be a political signal and I consider that the European Union could play an important political role in the matter, because Xanana Gusmão is not in prison as a common criminal. The common criminals are those who continue to kill unarmed and defenceless young people in a graveyard in Dili. The common criminals are those who continue to kill young demonstrators who are fighting for a just cause. Xanana Gusmão is a political prisoner who must be released, and his release would be an important political signal.
Madam President, ladies and gentlemen, Portugal and the Portuguese Members of the European Parliament are under a political and moral obligation, for both historical and current reasons, to insist that the European Parliament call for full compliance with United Nation resolutions, and the observance of international law and human rights in East Timor. Up to now, the new Government of Indonesia has made no move to free the people of Timor and their political leader, Xanana Gusmão, and is continuing the violent repression of peaceful and legitimate demonstrations by a people who are fighting for their freedom.
We are delighted with the position adopted by the Council in Cardiff in relation to the problem of East Timor and we ask the European Parliament to confirm that position of condemnation of the present Indonesian Government.
Madam President, the heroic resistance of the people of East Timor against military occupation has become one with the Indonesian people's fight against dictatorship. The dictator has fallen. The dictatorship had to fall and the military occupation must end so that the Timorean people's inalienable right to self-determination may be asserted.
For our part, we need only maintain that pressure which has forced the European Parliament to exert pressure of its own. We were on our own, or almost, but the Timorean people's refusal to give up has now made it possible for others to join us. This includes the European Parliament, the European Council, the United States and others. We only have to persist until we ensure that the question of Indonesia and East Timor is not reduced to, or submerged in, an economic-financial problem, where the European Union, the IMF and other bodies try to give them aid to enable them to help themselves. Where we have respect for international law and the right to self-determination which is, and continues to be, the central issue.
Madam President, probably nowhere else in the world since 1965 has a greater proportion of the population been killed or suffered flagrant human rights violations at the hands of the authorities than in some of the territories under Indonesian rule.
In East Timor an estimated one-third of the population has died since the Indonesian invasion of 1975. Now that the economic collapse has forced the resignation of President Suharto, there is at last hope of fundamental change. President Habibie has promised reforms and the army, low in morale and divided as a result of the crisis, has begun to exercise some restraint in dealing with opposition demonstrations. Some reports indicate the possibility of serious food shortages which could produce great waves of violence. It is vital for the President to take immediate action to resolve issues which could trigger off clashes, perhaps directed against the Chinese, who have already been victims. This means immediately releasing all political prisoners, especially Xanana Gusmão in East Timor, and recognizing the right of the East Timorese people to self-determination.
Earlier this week, despite restraint shown by troops, tension in Dili was heightened by reports of a shooting of a civilian elsewhere. In Indonesia itself, the population will demand genuinely free elections and, with so many people under the age of thirty, completely new forces could emerge to participate in a far-reaching transition which we must hope will be peaceful.
In the dire economic crisis the dangers of an appalling catastrophe are considerable, but without extensive political change they will be much greater. The European Union must support change and a complete end to all repression. It must be prepared to ensure that its very considerable economic aid is used to assist the transition. I call upon the House to support this resolution.
Madam President, finally there is a chance for renewal and democratization in Indonesia. The apologies by the Indonesian military leadership yesterday for killing a twenty-one year old boy are a characteristic sign of these changes. The present release of fifteen East Timor political prisoners sends another positive signal. More is, of course, needed.
We now have an opportunity to arrive at a durable solution to this lingering conflict in East Timor. This requires continued international pressure. The promises of the new President, Mr Habibie, in regard of a special charter for East Timor are welcome but they do not go far enough. The right to self-determination must be guaranteed, political prisoners must be released and violations of human rights must be investigated. This can be the only basis for a durable solution of this dispute.
The Indonesian President must not think himself rich yet: the foundation for trust by the public and investors and a healthy economy and the public interest can only come about as a result of genuinely fundamental reforms. But not too fast.
Madam President, the democratic forces in Indonesia have managed to oust the dictator Suharto. They have forced the new government to implement the first political and economic reforms. These are breaches which the democratic forces will seek to widen. The vice that formerly strangled any freedom of expression, information and association is beginning to lose its grip. Trade unionists and political opponents have been freed. But this political breakthrough remains limited and the freeing of political prisoners is relative, since it does not include the communist prisoners condemned to death in 1965 by Suharto and those who have been sentenced for their opposition to the occupation of East Timor.
Our group offers its total support for the democratic forces in their fight for genuine economic and political change, fragmenting the economic and financial power of the Suharto clan and responding to the needs of the people. We also demand the organization of free, democratic elections and the release of all political prisoners, without exception, especially those who have been in death row for 32 years and who originate from East Timor, such as Gusmão.
I am pleased to see that this proposal from our group has been incorporated in the joint resolution and by the European Council on 15 and 16 June in Cardiff, calling for the release of all political prisoners.
Madam President, the people of East Timor have had the unreserved support of the European Parliament. It is now or never that we have to get involved. Now would be just the right time to send a European Parliamentary delegation to East Timor. If it still is not appropriate to send an official delegation, it can just as well send an informal one, but it is important that one is sent. We must resolve to ensure that funds for East Timor in the EU budget are used for the purposes they were intended, whether it be development cooperation or humanitarian aid. It is also reasonable to insist that the European Union support the democratic movements in Indonesia and East Timor. Unfortunately, there seems to be some conflict within the Commission as to how the budgeted funds should be spent. I fear this has been a sign that they would sooner deal with relations with Indonesia, but right now we all have reason to suppose that decisive and courageous action must be taken.
Madam President, it is clear that the real objective here is the removal of the Indonesians from the occupied territory of East Timor and the East Timorese right to self-determination. We have to welcome some of the positive things that have happened in recent times. For example, as Mr Berthu mentioned, it was historic to have an apology for the tragic shooting of a 21-year-old student. That shows that things are moving to a certain extent. But the East Timorese resistance leaders are still in prison. We need to see the unconditional release of Mr Gusmão. All the political prisoners have to be released. It is quite clear that they were wrongfully imprisoned in the first place: they were fighting for self-determination, their human rights have been abused over and over again, and they have to be released, because they have spent a long time in prison for no real reason other than asserting the right to self-determination.
I would also like to draw attention to another point that has to be investigated, that is, the rape of many Chinese women in Jakarta during the uprising. This has to be investigated as well. It is an appalling situation.
Chad:
Madam President, all is not well in a number of African countries. A few years ago it was still thought that stability and democracy and respect for human rights and minorities would become widespread in most of Africa. But it is becoming increasingly obvious that we must make critical annotations in respect of a growing number of African countries. Today they are joined by Chad.
My Group does not wish to distance itself in advance from the plans being made by the three respective oil companies to construct a pipeline in Chad and Cameroon. We should not deprive those countries of the economic benefit and advantage of such a project, when all the necessary social and environmental conditions are complied with under the guidance of the World Bank. Many other countries could also profit from oil production.
But it is clear that considerable problems have been created in certain regions in Chad, as it would seem that whole villages are displaced by this project and people are losing their place of residence. We also see that politicians such as Mr Yorongar are arrested for defending the interests of these people. Moreover, the people involved are minority groups, who are already under pressure in Chad in this respect, and repression is increasing. Comparison with the Nigerian problem, namely in Okoni land and the arrest and death of the Ken Saro Wiwa, cannot be avoided. After Nigeria, history threatens to repeat itself on a lesser scale in Chad.
This resolution is not intended as a severe condemnation, but rather a strong signal to the Chad government and to the oil companies involved that they should not go the way of Nigeria, but to show respect for democracy and human rights. The Chad government should immediately release Mr Yorongar and consult all other activists who are concerned about the minority groups involved so that they will be able to make their points in parliament and not to go the way of repression, arrests and worse. That is the objective of this resolution and the reason we demand action by the Commission and the Council. I sincerely hope that at this early stage we may be able to prevent something which might otherwise threaten to go horribly wrong.
Madam President, we have often debated human rights violations in Chad. We had hoped that the situation would change once the President assured us, after the human rights violations in October 1997, that these would not happen any more. This year, in March, 100 civilians or village elders were massacred by the military.
The latest case of human rights violations we witnessed in connection with an event of the European Parliament, the 2nd P7 Summit, for the Poorest Seven, which took place in Brussels last week. A member of the Chad Parliament was supposed to deliver a speech on the oil project in Dobabecken at 9.30 a.m. on the Friday. The colleague from Chad, Mr Yorongar, had a court appointment at 9.30 a.m. and was given an extended prison sentence. He has been in custody since 3 June simply because he criticized this project. The project provides for 300 oil wells in the south of Chad, a 170 km long pipeline in Chad and a 700 km pipeline in Cameroon. In our opinion analysis of whether this is socially compatible has been insufficient, or rather the population has not been involved. Likewise where the environment is concerned, not enough precautionary measures have been taken. We are not against this in principle, but a democratic development, the involvement of the population and the observation of environmental standards, which are required by the World Bank, ought to be assured.
The World Bank has earmarked some 55 million US dollars for Chad and 58 million for Cameroon and claims it is creating jobs. 4, 000 jobs in a region where 28, 000 live off a subsistence economy cannot be real jobs for the region. If 8, 000 litres of oil are escaping into the environment each day due to leakage, then the environmental compatibility tests cannot be adequate.
We ask both the World Bank and the EU, along with Shell, Exxon and Elf, to reconsider this project and only to continue with it once a situation which respects human beings is guaranteed.
Madam President, since independence, Chad has unfortunately been caught up in insurrections, armed uprisings and a civil war that does not merit the name since it opposes only tiny military factions. It was thought, and it was widely stated, that this drastic situation was due to the extreme poverty of Chad, one of the least developed countries on earth. And now we have new outbreaks of violence, civilian massacres, the arrest of political opponents, journalists and human rights activists and extortion of all kinds.
This time there is a different reason. The convulsions in Chad are due to its potential wealth. It is said that the Chadian soil reeks of petroleum. American and European companies together are prospecting for oil and the authorities in Chad prohibit anyone opposing this.
As Mrs Maij-Weggen said, it is not up to us to condemn these actions categorically, but to deliver a stern warning. Mr Yorongar, a member of the opposition, who is due to address us concerning the reservations of the population as a whole regarding this project, has been arrested and we cannot tolerate this. We must use the facilities provided by the Lomé Convention and all the means of pressure that can be exerted by the Commission, and also by our international audience, to demand that the government of Chad release those imprisoned and obtain from the companies involved a commitment to subject their projects to a genuinely democratic inspection.
Madam President, over a year ago I spoke in this House to expose the flagrant disregard for human rights in Chad, a country marked by thirty years of war and aggression. Despite the promises of the leaders of Chad to respect human rights, the situation has continued to worsen and today it is particularly disturbing. Journalists are indicted for libel and thrown into prison for denouncing the evils committed by senior politicians. The opposition member Yorongar has been arrested for the same reasons.
The government of Chad must realize that it cannot pursue this policy of repression with impunity. It must also stop military activities in the south. Moreover, if it wishes to continue with its project to extract oil, it can only do so if human rights are respected and if environmental protection rules are complied with. Otherwise we must think about sanctions, because the Union cannot close its eyes indefinitely to the atrocities perpetrated in this signatory to the Lomé Convention.
Madam President, more than ten years ago I received daily press releases at my paper's editorial office on the titanic battle between Hussein Habré and Mr Debry, with alternate support from Libya and sometimes France, as the minerals in the Auso zone were ready for exploitation. To some extent the country experiences stability under Debry but unfortunately, Madam President, the country still ranks fifth on the list of the poorest countries; it is understandable that such a country intends to exploit its resources. Hence the proposal by an international consortium following consultation with relevant organizations, to which the World Bank ultimately must give her approval. I have been assured that advanced technology will be deployed in the realization of the project, so that events in Nigeria will not be repeated. However, I cannot help but conclude that opinion on this project is influenced by the negative effects of the Nigerian drama. In my opinion the involvement of the World Bank guarantees a sound implementation.
Madam President, I have meanwhile heard from reliable sources that the two imprisoned journalists have been freed. I naturally plead for the release of our fellow Member also. Madam President, would it not be a good thing if the relations on this land could be organized through ACP channels? What is their responsibility, if not conducting the correct dialogue at the right time? Madam President, I also believe that this resolution is not supported by both sides and I can therefore not vote in favour of it.
Pakistan:
Madam President, Socrates was given the poisoned cup because he was supposed to have insulted the gods. Such an accusation was at that time an effective way of condemning someone with whom you were at odds. Slandering the gods was punished with the death penalty. Although Socrates lived in ancient Greek times, such legislation would still seem to exist. In Pakistan, for example, Islamic laws are regularly misused in order to settle personal vendettas. The death penalty may be imposed on the basis of a single accusation of having slandered Mohammed. Such a religious law goes, of course, against our sense of justice and ideally we would prefer it to be revoked. We should in any case condemn the improper use of these laws, which allow innocent citizens to be condemned to death.
Pakistan would like to be respected as a modern nation, yet seems to ignore elementary rules of law. A country which wants to participate in the community of people should at the very least show respect for the minority groups living in its territory, including religious minorities. 1991 saw the introduction of religious laws in Pakistan, which in practice pose a serious threat to the country's minority groups. Many Christians have been imprisoned after being accused of abusing the name of Mohammed. A number of these were even murdered in prison by fanatical Muslims. However, this law is not only a threat to Christians. Other non-Muslims and even Muslims who experience their beliefs in a different fashion to the Ahmadies live in constant fear that they will be entrapped by the religious laws.
These accusations prove in practice useful for settling personal vendettas, similar to ancient times. Once people are accused, they have little chance of escaping a conviction. I refer to the recent example of Ayub-Massih, who was accused by his neighbour of blasphemy. This neighbour had been having a dispute with him for years over a piece of ground. He was recently condemned to death by the judge of first instance, following imprisonment. He has since appealed, but unfortunately judges at higher courts are often also afraid to acquit someone who has been accused of blasphemy. One judge who did this last year was murdered not long after, probably for just that reason.
It was announced this week that the Christian Shafik Massih was accused of blasphemy at the end of May, following a row over an electricity connection. It is true that there is much opposition against these blasphemy laws in Pakistan itself. But the Muslims who demonstrated in favour of the law were left in peace, while the Christians who protested against the law strangely enough were manhandled by the riot police.
Through this resolution, which we hope will be carried broadly by the European Parliament, we intend to call on the Pakistan government to revoke the blasphemy law or at least to moderate it. The Pakistan government should ensure in any case that all citizens in their country are granted a fair judicial process.
The cooperation agreement between the European Union and Pakistan, which is presently under preparation by the European Commission, speaks of respect for human rights and democratic principles as the basis for the agreement. We ask the European Commission to emphatically draw attention to this violation of the right when signing the cooperation agreement, and also later to monitor it scrupulously.
Cooperation between the European Union and Pakistan can continue if Pakistan meets these conditions. Should Pakistan fail to comply, and let us all hope that it does, then sanctions should be imposed on the trade between the European Union and Pakistan. The European Commission must not maintain good relations with a country where religious minorities are systematically oppressed and discriminated against.
Madam President, I would like to endorse this. It is not the nuclear tests that preoccupy us, but rather an evil which often likes to creep up slowly, which sometimes begins quietly, but often ends badly, namely discrimination against religious minorities. The evil is not just caused by state religions, but also by a misunderstood fundamentalism, which for example takes advantage of a blasphemy law that is fiercely applied. In Pakistan this evil is virulent and has become apparent through the death of the Catholic bishop John Joseph, but the situation in Pakistan was also the subject of a working party at the Conference of the German Catholic Church last week, and without anyone suspecting what would happen.
Minorities are often characterized by various factors: ethnic differences, varying religions, languages or cultures. At the same time some aspects always come together. Religion is misused to suppress freedom of opinion and information, to influence courts and legal judgements and to exercise violence through the police and fanatical groups. We would like to express to the Pakistan government our grave concern, before the currently postponed, yet still imminent consultation of the European Parliament on the cooperation agreement. We would like to support all efforts to create the laws in such a way that human rights, democratic endeavour and law and order are guaranteed and religious freedom is provided for all who want to live in peace in their country.
I have been told that the Pakistan government would be making suitable efforts. Certainly we see that the death penalty has currently been suspended. If that is the case, then we would like to know that our resolution is seen as support for those who want to turn Pakistan into a modern state in an admittedly difficult political situation. But please let this be done without the atom bomb! Might I also remind you that the founder of Pakistan, Mohammed Ali Jinnah, supported the idea of equality for all religions. I hope that modern Pakistan will take this to heart.
Madam President, on behalf of the Socialist Group, I would like to welcome this resolution. I know that my colleague Anita Pollack, under the auspices of the South-east Asia Delegation, has raised this issue on a number of occasions during visits and delegation meetings with officials from and in Pakistan.
Last year I went to see the Pakistan Ambassador to the European Union and raised with him a number of cases. His reply then was, ' Look, we have this vast population, several million people, and you are only able to bring up six cases' . But over the last 12 months it has become abundantly clear that Section 295© of the Pakistan penal code, which provides for the death penalty, is being misused: often to settle family feuds; often on very dubious legal bases with just four witnesses; and it is often being used to persecute not just the Christians but the other minority groups in Pakistan.
Some of the reports of what happens when these cases are brought to court are quite horrifying. At one court a group of local people turned up and began to build a gallows outside the courtroom to make it absolutely clear that whatever actually happened in the court, the people would subsequently be lynched. So we face a serious situation.
I want, though, to bring this right back home. Next month we will be discussing the Berger report on cults and sects. Next month we will be looking at the Oostlander report on Muslim fundamentalism. I would hope that, when this Parliament looks at those two reports, we act in a sensitive manner and make sure that we do not pass any resolution or any proclamation that can be used as evidence that here, in the European Union, we are anything other than an example, a shining beacon to the world of religious tolerance.
Madam President, since the blasphemy law of 1986, religious minorities in Pakistan, such as the Christians and Amadi Muslims, have had their civil rights curtailed. The law provides for the death penalty and life imprisonment for profaning the name of the prophet Mohammed and is mercilessly exploited to persecute religious minorities.
The Sharia law of 1991 only applies to Muslims and justifies attacks on dissenters, while women - and here it is particularly non-Muslim women who are badly affected by fundamentalist politics - are completely ostracized socially. A further source of discrimination is the divided electoral system. I have obtained information on this in my role as vice-president of the SAARC delegation of the European Parliament. Here Muslims have the chance to vote only for Muslim candidates, while minorities can only vote for representatives from their ranks, and the effect is: Christian villages lack proper roads, electricity and water supply, and access to clean water is totally impossible. The blasphemy law should not just be toned down, but abolished. We expect from Pakistan that it finds its way back to the vision of its founding father, Mohammed Ali Jinnah, and finally makes human rights a reality.
Guinea-Bissau:
Madam President, a conflict has lasted ten days and nobody knows how many deaths have occurred on either side.
This conflict drags on, with its trail of despairingly foreseeable consequences: epidemics raging through the towns, population movements that frighten neighbouring countries and regional instability that gets more worrying in the course of time.
Furthermore, this conflict is being acted out in a sadly familiar context, scarred by poverty, limited educational facilities, health care and other public services.
But, like Janus, poverty is two-faced. It fosters a culture of ingenuity and solidarity, whilst at the same time it nurtures the soil in which all manner of shady deals find sustenance. Of course, decent living conditions do not entirely eradicate the traffic of evil - we need only consider the healthy state of drug trafficking in Europe, as well as other black markets - but at least they partially drain the bogs in which they proliferate.
One of the major difficulties, and also one of the great risks that this conflict poses to stability, is that it bolsters secular ethnic solidarity, whereas the African nations are less than forty years old and those persistent feelings of solidarity grew out of a decolonizing policy introduced at the end the period of European military expansionism which mainly consisted in drawing geo-strategic lines on maps, rather than taking account of human realities. One of the most recent causes has been the stagnation of joint development policies.
At all events, the boundaries of these countries are firmly established and recognized internationally and we can only believe that the conflict and the restoration of peace in Guinea-Bissau have taken place under the auspices of the democratically elected Heads of State, the Senegalese head of State and the goodwill of the Gambian head of State.
Our Parliament must apply its moral authority and political weight to persuade a regional institution such as the Organization of African Unity to intervene in this conflict and bring about a cease-fire and maintain peace.
Madam President, Guinea-Bissau was already one of the poorest countries on earth, and has therefore sometimes made an ideal subject for documentaries on Third World misery. For twelve years, against a sound background consisting of the rockets and machine-guns of a military rebellion against the constitutional Government and its allies from neighbouring countries, Senegal and Guinea-Conakry, Guinea-Bissau has been front-page news for the world's media.
The results could not be more devastating: the country's capital well nigh destroyed, massive flights of refugees into neighbouring countries - we hear of six thousand having fled to Dakar, while Lisbon and Cape Verde are still receiving refugees - the drastic lack of food and medicine, hundreds of civilians and an unknown number of soldiers killed.
The fact that the armed struggle is still going on also shows that the recapture of Guinea, although making progress, has been difficult, which may indicate a considerable imbalance of strength. We must obtain a bilateral cease-fire as a matter of urgency as a pre-condition for negotiations, but we must ensure that the current mediation initiatives do not suffer from excess or multiplication. There is a mission from The Gambia in the country; the Official Organization of Portuguese-Speaking Countries has offered to mediate in the conflict; in this Resolution the European Parliament calls on the European Union and the UN to intervene. But a conflict between Africans ought to be resolved between Africans, and hence the OAU seems the organization in the best position to do so.
Guinea-Bissau has been a democracy, albeit a flawed one, for some years. Stability in West Africa depends on the restoration of the constitutional order, the principal figurehead of which is President Nino Vieira. But we must at all costs avoid replacing a normal military conflict with the old type of endless guerrilla warfare - a lesson which our colonial history ought to have taught us by now. The only ones who profit are the arms dealers, and the only losers are the people.
Madam President, ladies and gentlemen, Madam Commissioner, the situation in Guinea-Bissau is complex, fluid and subject to constant political changes. Hence this resolution had to be read with the prudence appropriate to those who reaffirm principles and above all else appeal for peace.
Peace is essential if we are to provide practical aid for the thousands of refugees, because it is only today that the first humanitarian aid is expected to arrive via Bafatá, thanks to the endeavours and the generosity of the Portuguese Armed Forces, the Red Cross and the religious and Social Security institutions, with the active support of the European Union. Peace has already been called for by the Council, especially as a result of efforts by Portugal, France, the President and other Member States of the Union; peace has been called for by His Holiness the Pope and a number of international organizations; peace for which the Official Community of Portuguese-Speaking Countries mobilized yesterday at its meeting in Lisbon; peace, for the sake of which the Gambian Minister of Foreign Affairs has gone to Bissau to attempt to mediate there.
The European Parliament calls for the re-establishment of constitutional order, for arms to be laid down and for a peaceful solution to a serious internal and regional conflict, the establishment of democratic constitutional order within the framework of Guinea-Bissau's political institutions and respect for the sovereignty and territorial integrity of that country. Hence the reference in the resolution to the role of the OAU and the United Nations.
Finally, I would like to take this opportunity to mention the immediate willingness of the Commission to provide humanitarian aid and to underline the part played by Portugal, in co-operation with Senegal and Cape Verde, in the repatriation of foreign refugees, most of whom come from Member States of the Union. Those refugees, and the Guinean people, are after all the main reason for our concern.
Madam President, anyone familiar with Guinea-Bissau in the past is aware of the reasons for the present crisis. A few decades ago the people still lived relatively well. Perhaps they were not rich, there was no great development, but the Portuguese really achieved something to be proud of there. The country then collapsed through corruption and international intervention. I think you just have to admit that environmental protection, for instance, is today nothing short of terrible.
When I was there, a long time ago now, people could really live on islands like Bijagós. They had enough to eat, whereas now everything has been destroyed by pollution. That is the price that has been paid for government without conscience - the present one has been much better, but up to now it has had to settle the bill. We should be doing everything we can to help the extremely likeable people of Guinea-Bissau to get back on the right track.
Madam President, ladies and gentlemen, may I begin by thanking my honourable friend Otto von Habsberg for his kind words on the work of the Portuguese in Guinea-Bissau. I would not wish to offer an opinion on the internal political problems of Guinea-Bissau, nor to comment on the participation of the Senegalese and Guinea-Conakry armies in this conflict, their legitimacy or any territorial claims they may have on Guinea-Bissau.
What is important, as has already been mentioned, is that institutional order should be restored in a country that is growing poorer and poorer, that democracy should be able to survive and that the opposition parties may have practical conditions in which they can exercise their democratic rights on equal terms with the party in power, which has not actually happened.
But what also matters is that the European Union should be able to help in this crisis. I would like to remind the House at this point how quickly the European Union has provided aid, releasing funds for refugees, and I would ask the European Union to go on giving attention to this problem, not only from the political but also from the humanitarian point of view. There are thousands of refugees still fleeing from Guinea-Bissau, settling in neighbouring countries and, in particular, coming to Europe. These people deserve our support and that of the Commission.
Madam President, Madam Commissioner, although we do not yet have sufficient information to enable us to make a detailed and objective analysis of the recent situation in Guinea-Bissau, nevertheless we would wish at this point to express our sadness at the serious events that have been taking place in that country, and especially the high number of deaths that have resulted from those events.
We would also like to express our hopes that the Guineans - and not any third parties - will quickly be able to find a lasting democratic solution by political means, without further bloodshed.
In the meantime, we are delighted that it has been possible to repatriate many foreign citizens at the appropriate time, particularly Portuguese citizens whose lives were in danger. At the same time we are aware of the very serious situation in which many Guinean citizens find themselves and it is therefore essential and a matter of urgency that the European Union should demonstrate its solidarity with them, by increasing humanitarian aid and particularly by providing more food supplies.
Ladies and gentlemen, I will try to reply to the questions you raised.
Firstly, on the serious matter of the death penalty. During its sitting in 1998, the United Nations Human Rights Commission adopted a new resolution on the death penalty, which was jointly sponsored by all the Member States of the Union. In particular, this resolution commits all those states that have not yet abolished the death penalty to - and I quote - "gradually limit the number of offences that carry the death penalty, to impose a moratorium on executions with a view to the final abolition of the death penalty and to publicize information about the application of that penalty' .
Currently, the Union, which deems the abolition of the death penalty to be an integral part of its policy in support of human rights, is continuing its work with a view to adopting guidelines on the procedures to adopt with regard to other countries.
I now come to the second question, regarding Equatorial Guinea. The Commission is most concerned about the way the situation has developed in this country. Following an armed attack against a number of military installations on the island of Bioko in Equatorial Guinea on 21 January 1998, 117 people were detained, accused of rebellion and tried by a military tribunal in session from 25 to 29 May at Malabo. The military tribunal reached its verdict on 1 June. It condemned 15 of the accused to death, as you yourself stated, and several others were given prison sentences of between 6 and 26 years.
The Commission will continue to follow developments closely, in collaboration with the Member States in situ, and will maintain the dialogue with national authorities to prevent violations of human rights and to advance and consolidate the fragile democratic process in the country.
The Commission is standing by the conditions imposed for the gradual resumption of cooperation with Equatorial Guinea, especially the use of resources from the seventh EDF. These conditions call for genuine progress with regard to respect for human rights, democratic principles and the de facto State, in accordance with Article 5 of the fourth Lomé Convention.
I now come to the problem of Indonesia and Timor. The Commission commends the decisions taken by President Habibie, seeking to reform the political landscape of Indonesia and hold elections in 1999. It does, however, think it important to speed up the pace of reform, to guarantee rapid recovery of the Indonesian economy.
I attach particular importance to the openness which the Indonesian government seems to show with regard to the question of East Timor. I hope that this demonstration of openness will soon result in a just, overall solution that is acceptable internationally.
The Commission has always participated fully in the work of the CFSP in the search for a solution to the question of East Timor. In particular, it has supported the endeavours of the Secretary General of the United Nations and his special envoy, Ambassador Marker.
The Commission has also supported the call from the "General Affairs' Council held on 8 and 9 June, demanding the release of Xanana Gusmão and all other political prisoners, a visit by the troika to East Timor and an immediate resumption of the discussions under the auspices of the United Nations.
I now come to the question raised about Chad. The Commission is following with some concern developments in the human rights situation in that country. The arrests of Mr Yorongar and some journalists, in particular, have been monitored closely. A delegation adviser is attending the courtroom in which the trials are being held. According to the latest information, the two accused journalists have been released and the position of Mr Yorongar is now being examined in the light of comments his lawyers have formulated regarding the irregular nature of the waiving of his parliamentary immunity. More generally, the Commission is investigating the possibility of planning and implementing specific actions to promote respect for human rights in this country.
In addition, with regard to concerns about security problems in the south of the country, according to our information, following the agreement reached between the parties early last May, there was nothing serious to report. Hence, military activities seem to have been suspended while negotiations continue.
I now come to Pakistan. The Commission is aware of the problems of harassment that the devotees of other faiths impose regularly on Christian religious minorities in particular. The Commission, through the mediation of its delegation in Islamabad, and the Member States represented in Pakistan are examining these matters close at hand and investigating particular incidents with the responsible authorities in that country.
Freedom of worship is guaranteed by Article 20 of the Pakistani constitution and by Article 1 of the cooperation agreement between the European Community and Pakistan, which was signed on 22 April 1998 and contains the following statement: "the respect for democratic principles and human rights, as defined in the universal declaration on human rights, underlies the domestic and foreign policies of the Community and the Islamic Republic of Pakistan and constitute a vital element of this agreement' .
The Commission will continue to maintain vigilance regarding all matters relating to human rights. Through its development aid programmes it will provide aid for the poorest and most underprivileged populations in Pakistan.
I now come to the last question concerning Guinea Bissau. The European Commission shares the comments contained in the motions for resolution tabled by the European Parliament. The Commission is monitoring attentively developments in Guinea Bissau and is aware of the difficulties confronted by the civilian population at the moment, due to the lack of food, medicine and water.
The Commission and its Humanitarian Office gather information from various humanitarian organizations serving in the field to enable them to offer an efficient and speedy humanitarian response to displaced populations.
The European Commission supports the mediation efforts initiated by individual Member States and regional leaders and appeals to the parties in conflict to negotiate a final cease-fire.
The European Commission is ready to resume cooperation with Guinea Bissau as soon as the country returns to the path of democracy.
Thank you, Commissioner Cresson.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the debate on the following six motions for resolutions:
B4-0599/98 by Mr Oostlander and Mrs Lenz, on behalf of the EVP Group, on the International Criminal Court; -B4-0606/98 by Mr de Vries, on behalf of the ELDR Group, on the International Criminal Court; -B4-0625/98 by Mr Swoboda and others, on behalf of the PSE Group, on the International Criminal Court; -B4-0639/98 by Mrs Aglietta and others, on behalf of the V Group, on the International Criminal Court; -B4-0648/98 by Mr Dell'Alba and others, on behalf of the ARE Group, on the International Criminal Court; -B4-0673/98 by Mr Puerta and others on behalf of the GUE/NGL Group, on the International Criminal Court.
Madam President, each time initiatives such as this are on the agenda, we are reminded of the fact that it all started with a flight from responsibility by certain Member States at the time the issue of Yugoslavia was on the agenda. An international court of law was then proposed for Yugoslavia - it was pure window dressing. Nobody expected much of it, except the late Member, Alexander Langers, who at that time had compiled an excellent report on the matter. We have made progress since then, thanks to the serious commitment by judges and public prosecutors who have been involved from the time of the Yugoslav court, and we are now so far that we are even preparing to set up a general international criminal tribunal. This is more than anyone had expected, in my opinion. Our progress is a slap in the face for all Realpolitik which believes that morality and justice are irrelevant in foreign policy. This is basically why the whole area of foreign policy is so far removed from the citizens, who experience justice and morality in their daily lives.
This court brings to our attention that the borderline between conducting Realpolitik and war crimes is often and easily transgressed. The establishment of this court is a great preventative measure. It will make government leaders and ministers realize that such a Realpolitik motive does not lead them far and that they may be convicted if they continue on that track.
It is good that this court will be able to guarantee its independence. This will make it impossible, for example, for veto carriers in the Security Council to get off scot-free per definition. The Amsterdam Treaty sets a good example in this respect in that it reminds all Member States that the legal order must be safeguarded, otherwise they can expect sanctions.
The offer by the Dutch government to establish the Criminal Tribunal in The Hague is, of course, admirable. It is also practical, due to the presence of other international courts of justice. I hope, however, that this will lead the Dutch government to realize that this offer also commits it not to continue further with the national hobby of navel contemplation, but to become the real standardbearer of the tradition of Hugo de Groot, and thus keep in mind its international responsibilities.
Our Group is delighted to support the resolution, including both amendments submitted by Mr De Vries.
Madam President, the Liberals in Europe are deeply engaged in trying to get a permanent International Court of Justice for War Crimes established. We are happy to see that the matter has advanced as far as it has.
We do not understand why the majority of this House do not share our view on two points. We think that all war crimes should be judged equally, regardless of whether they have been committed in a civil war or in a conflict between two states. Why does the Chamber not wish to support that? We think that the prosecutor should have a natural right to decide whether or not to instigate a prosecution. If he or she has the same material and knows that he or she faces a criminal, it is then in all normal legal practice the duty of that prosecutor to commence prosecution. Why does the majority of this House not want to support the Liberals' demand in this respect? I call upon those who speak after me to give a satisfactory answer to that question.
Madam President, Madam Commissioner, I have here a card which affords me admission, as a member of the delegation from Senegal, to the FAO buildings where the diplomatic conference is being held concerning the institution of the International Court of Justice. I am grateful to Mr Jacques Baudin, Minister of Justice and Head of the Senegal delegation, for bestowing such an honour and rendering such a service on my behalf.
However, neither the Commission nor the Council have allowed observers to attend this conference, other than those from this Parliament. This is a most serious precedent that I would like to bring to the attention of my colleagues. Apparently, I am told, the Council of Ministers, at the instigation of the Commission, would not have allowed us to sit for three days in Rome to witness the commitment which this Parliament continually trumpets in favour of the Court: we adopted a resolution three months ago; there is a group known as the Amici Curiae with a fellowship of more than 60 members; we have drawn up budget headings; we have always supported the efforts of the Commission and the Council. Well, it seems, we cannot go to Rome, the capital of a Member State, because the issue relates to the second and third pillars!
This is what I judge to be the gravity of the situation. I hope that this Parliament will be able to take this into account during the three-way discussions and all our negotiations and inter-institutional contacts, because this seems to me to be a very, very serious precedent in which, I believe, the Commission has played no small part.
On a rhetorical note, then, a matter that seems to me to be important. With regard to the underlying principles, of course, we must support this resolution. It is important that the Court be set up in Rome. We must support the amendments of the liberal group, especially that dealing with the jurisdiction of the Court in internal conflicts which is greatly disputed by the Arab countries and certain Asian countries, who would like to oppose it, whereas those conflicts are an integral part of the Geneva Convention and must be included in the jurisdiction of the Court. The Court must be independent and effective: this is the task and the commitment of the Union. Frankly, we might have spared ourselves this blunder.
Madam President, the preamble to the Universal Declaration of Human Rights, approved 50 years ago, stated amongst other things that disregard and contempt for human rights have resulted in acts which have outraged the conscience of mankind.
Now, finally, the Rome Diplomatic Conference is taking place to establish a permanent International Criminal Court. Given this historic opportunity to provide ourselves with an institution capable of punishing these outrageous acts which are still being carried out, I read with horror in the press that the OSCE suspects that concentration camps are being established in Europe.
The international community has taken up the challenge of completing its legal system by providing an institutional channel for a universal conscience which revolves around human rights.
The task is difficult because no text has been agreed on. There is not even a global agreement on the universal competence of the future Court, and in this respect China's retreat once again into its entrenched arguments of cultural exception is of some concern. We need the conviction, without any selfishness, of the maximum number of countries; not only of Western countries, but also of those countries whose conviction is certainly not as yet guaranteed.
It is difficult because the universal history of disgrace has extended the catalogue of crimes over which the Court should have jurisdiction to include sexual crimes against women during times of war, the recruitment of minors, the use of certain types of weapons, ethnic cleansing and so on. And, from the legal point of view, too, it is difficult because the statute will have to be the fruit of an effective combination of the Latin and Anglo-Saxon legal traditions.
All these difficulties could mean that the debates at the Conference are prolonged endlessly and that the Conference itself is interminable and unproductive, but, faced with these difficulties, there are some positive aspects.
Firstly, the previous unsuccessful experiences demonstrate the need to make sure that things are done properly this time. The results of the ad hoc tribunals for Rwanda and the former Yugoslavia are not satisfactory. The reality of what has happened in Cambodia, Argentina and Chile for example, and what is happening in Kosovo at the moment, clearly demonstrates for us the need to establish a permanent and effective criminal jurisdiction which will overcome the errors made in the past.
Secondly, the project can rely on social backing. The mobilization of non-governmental organizations has translated the International Law Commission's draft statute for a court to street level, and it has been converted into an unavoidable demand. The 800 NGOs represented in Rome keep the flame of civil society lit; its mere presence serves to make the authorities aware that they are defending, on the basis of populism and demagogy, a concept of national sovereignty which at times is obsolete, one that does not have the support of its people.
Therefore, we Socialists, who believe that there can be no peace without justice, consider the success of this Rome Conference to be a duty, and we support this resolution and the two amendments that have been tabled.
Madam President, Madam Commissioner, since the Nuremberg Tribunal first began its work it has been clear that, as part of the new international legal system which had to be created after the two World Wars, there was also a need for a court where the offences of state criminals could be prosecuted, tried and if need be punished. However, it is only now that we have taken steps to turn this court from an ad-hoc initiative into a permanent institution. I am extremely delighted, and it is a great satisfaction to me, to see from the text of the resolutions, especially the joint resolution, that there is unanimity in this Parliament over three central issues.
Firstly, the prosecutor's independence, both from the Security Council and from the national courts, which finds expression in the definition of the core crimes under the new international penal code and the relationship of this International Criminal Court with the United Nations. This relationship cannot, of course, mean subordination to the Security Council. Let us hope that this initiative on the part of this House may help to make this century not just the century of state crime, of the destruction of law organized and executed by organs of the state, but also a century of legal regeneration.
Madam President, I believe that from now on we should support primarily the international coalition of more than 800 non-governmental organizations which, in a true exercise of civic diplomacy, has managed to ensure that the governments sit down to negotiate the creation of an International Criminal Court.
It is an International Criminal Court which will naturally perform an effective role of preventive diplomacy in that firstly, it will be fully independent of the United Nations Security Council, secondly, it will have a prosecutor who can carry out investigations and present indictments on his own initiative and thirdly, it will have inherent, universal jurisdiction.
It is regrettable that certain countries, such as the United States, are set on spoiling the results of the Diplomatic Conference which is taking place in Rome. However, it would be even more regrettable if certain Member States of the European Union, ignoring public opinion, were to join with those efforts of the North American government. We have already had a negative element in the fact that the Union has not held a common position, in accordance with the Treaty, regarding this Diplomatic Conference. Parliament should have been present at that Conference, as Mr Dell'Alba has said.
To conclude, I want to say to Mr Cars that he has our support for the amendments he has tabled because they are aimed at ensuring that the International Criminal Court becomes an effective reality.
Madam President, we have already said on many occasions that our planet needs an International Criminal Court capable of putting an end to the impunity of those who turn the civil population into an object to be destroyed and who use torture and mass rape as weapons of war. It should also be capable of promoting forgiveness and reconciliation among peoples through the exercise of justice.
That is why we have set our hopes on the Rome Conference. We know, however, that there are still many obstacles which need to be overcome in order to reach agreements, particularly in matters relating to its independence and jurisdiction. Therefore, it is fitting that this Parliament let its voice be heard once more, calling, on this occasion, on the Member States of the European Union and on the Commission to support the approaches that this Parliament has repeatedly defended.
However, it is also fitting that Parliament let its voice be heard - it is essential that it let it be heard - in order to protest and express regret, as previous speakers have done, at the fact that Parliament will be the great absentee from this Conference. Indeed, since the beginning, we had asked that we be permitted to consider a formula that would allow us to be represented and to take up the place we deserve due to the determination we have shown over the years in favour of this Court and in favour of international justice for peace.
Mr President, the National Alliance Group will vote in favour of the proposal for a joint resolution to appoint an International Tribunal for War Crimes. It goes without saying that this is a historic opportunity, but it is a decision that comes late and that is certainly not enough to rehabilitate a Europe whose image has been that of an ostrich with its head in the sand and which so far has refused to take any concrete initiative not only to prevent the occurrence on its own territory of genocides, crimes against humanity and war crimes but also to condemn and punish with an unrelentingly will the authors, direct and indirect, of such crimes.
Strangely, Europe seems to have wanted to stop the clock of history at Nuremberg, as if since then European soil has not absorbed the innocent blood of hundreds of thousands of victims - women, children, civilians - while many of those responsible continue to run free and unpunished, even receiving honours and respect, including from that official Europe which has so far limited itself to occasional verbal condemnations.
It is our hope that the diplomatic Conference in Rome, convened with the purpose of appointing an International Tribunal for War Crimes, will be the last step towards this fundamental, albeit late, achievement. We will have to neutralize and repel any attempts to obstruct this by those who have an interest in maintaining the status quo, even if we object to the absence of the European Parliament which could have had an important, leading role in this conference. It is also our hope that the appointment of the Criminal Tribunal, while representing an effective integration of national legal systems, can be part of a new political context where Europe finally has its own foreign, defence and security policy. If this priority objective had been pursued with the same tenacity as with the single currency, Europe certainly would have seen, right here on its doorstep, many fewer victims these past few years. And I am referring to those same innocent victims who are now asking the European Parliament for justice, not revenge.
Ladies and gentlemen Members of this House, the diplomatic conference in Rome is due to close and approve a convention seeking to set up the International Criminal Court. Since the conference opened just three days ago it is difficult to comment on any of its results. As you know, the diplomatic conference will continue through to 17 July. The Member States of the European Union are participating actively in the negotiations to ensure that a convention is adopted that will establish an independent and powerful Court.
The Commission is represented at the conference in Rome by an observer. On many occasions, she has declared herself in favour of the institution of an independent and effective International Criminal Court. In a speech to the United Nations Commission on Human Rights on 17 March, the Commission - through Mrs Bonino - stressed the importance of adopting decisions in Rome rather than settling for procedural approaches.
I think we can safely say that this first step which has been taken - and which has been insisted on by a large number of NGOs - is a very important one. Of course, this is a situation which remains fragile and it is one which we should endeavour to consolidate. I have taken note of the words expressed by Mr Dell'Alba and I shall not fail to pass this on to the Commissioner responsible, but it is true that we could doubtless conceive of procedures in which better information and greater transparency might be brought into play.
Thank you, Commissioner Cresson.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the debate on the resolution (B4-0609/98) by Mr Bertens and Mrs André-Léonard, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on Cambodia.
Madam President, maintaining the status quo in Cambodia is not in the interest of anyone. The European Parliament demands that Cambodia comply with the Paris agreements, in other words the conditions which that country has itself endorsed: no more, no less.
These conditions include the holding of free elections this year, the setting up of an electoral register and the ability of political parties to participate in the democratic process, rather than be excluded. In saying this, I am simply repeating the comments I was able to make before the Committee on Foreign Affairs, Security and Defence Policy, which appointed me as draftsman of an opinion, regarding a new generation agreement between the European Union and Cambodia. We have already suspended work in this direction, until Cambodia is ready to comply with the principle it endorsed itself in the Paris agreements. We are not asking this country to do anything impossible, we are simply reminding them of the conditions which, just a short time ago, opened up such encouraging prospects.
It is now the turn of Cambodia to restore the former situation. The same comment applies with regard to support in the democratic process, in other words the free elections scheduled for this year. The Commission is urged to block the funds until the conditions for free elections, worthy of the name, are met.
Mr President, I have been appointed as the EU's special envoy to the forthcoming Cambodian elections. This is not only an honour for me but also for the European Parliament.
I am naturally anxious that these elections should be a constructive step towards democracy in that country and, certainly, they should not be a meaningless gesture on the part of Hun Sen's regime. I am unlikely to be complacent since I will ultimately have the responsibility to give the EU's position on that election.
But what we must remember is that, whatever the current political situation in Cambodia, this is the first election to be called by Cambodia: it is not an internationally enforced initiative but one that came from Cambodia itself. It is this factor that we in this House have to recognize; and we, as part of the international community - the European Union - have been asked to lend the essential support that election needs.
We are there to ensure an effective registration process, to rigorously monitor the vote, and to give all political parties access to the media. Eighty per cent of voters have already registered and fifteen long-term observers are already in place. Eighty short-term observers from the EU and eighty-five bilaterally from Member States will be deployed throughout the whole of Cambodia. Further observers offering technical assistance will come from other states. The UNDP is coordinating technical assistance and the UN election assistance secretariat is coordinating the observation team. We have already negotiated access for the media, and EU media experts have been put in position to ensure that takes place.
These are achievements. But I am very conscious that we have a long way to go. The EU is not monitoring these elections for the purpose of rubber-stamping the process: we are there to ensure that it is a free and fair election. If that is not the case, then it will be our duty to say so, and I will not hesitate to do just that.
As Derek Fatchett, Minister of State at the Foreign Office, said last week in the UK parliament: it will be a fine judgement we will have to make, and one that the EU must be prepared to make. I, for one, will be prepared to make that judgement, and I intend to lead a team of observers committed to ensuring that the European Union takes an independent and fair position on these elections.
Madam President, Commissioner Cresson, I think that the urgent and topical debate here is possibly our last chance to reconsider exactly the financial investment being made by the European Union in the Cambodian elections, which after all amounts to almost ECU 10 million, and to look at the conditions under which this money is to be used.
When I read from the list of investments made, for example, that a large part has been used to support and educate journalists in the region of Cambodia and in the country itself, then I have to say - as someone who knows something about the situation - that this is tremendously difficult because the latest news is that in the last state purge the final opposition journalists were murdered and there are currently only journalists there who are loyal to the government.
I am very glad to hear Mrs Kinnock say that there are experts from our side there, too, trying to sort out the media. However, I have certain doubts about this, and we should really consider the exact nature of our involvement in this area. I think another point requires careful consideration too, and that is our collaboration with the United States of America. The latter have taken a clear stance on their involvement in the Cambodian elections and have adopted a very distanced attitude to them. They are no doubt interested, like us, in a genuine democratic process, and I think in this case we should collaborate with them and agree a common position.
Madam President, the Union is prepared to make a considerable contribution, not only to the elections but also to democracy in Cambodia, as mentioned by Mr Habsburg. This also applied to the elections in 1993 when I was part of a delegation of Euros led by Mr Cheysson. It also applies at present and I would say to Mrs Glenys Kinnock: good luck, see you in the headlines, I hope.
In return we are entitled to demand something from the Cambodian rulers. Elections are only meaningful when they result in a credible authority. The Union should only support these elections if, at the very minimum, conditions for holding genuinely democratic elections are met. To be honest, these conditions are not yet in place in Cambodia. The reason is not the practical difficulties in the country; the impossibility of democratic elections is currently being caused by the unsympathetic attitude of Hun Sen, who does not comply with the Paris agreements. Mr Goerens has already mentioned this.
The Union should be quite explicit. The elections on 26 July can only be recognised if a minimum number of conditions are met. The Commission must not contribute to fraudulent elections. Otherwise Hun Sen would wrongly be accorded legitimacy. Sending a delegation of observers and even ECU 10 000 does not mean that we also sanction the policy. Nevertheless, I hope the result will be a good one.
Ladies and gentlemen Members of this House, the European Union has condemned the ousting by force of the Prime Minister, Prince Ranariddh and the violence perpetrated in July 1997. The action in support of the electoral process, decided by joint agreement between the Commission and Member States and amounting to ECU 10.4m, seeks - subject to strict conditions - to provide the Cambodian government with the resources required to institute successfully an electoral process which, on this occasion, will be implemented under the sole responsibility of the Cambodian people, with the support of the international community.
If the conditions of freedom and impartiality required are not complied with, the European Commission reserves the right to suspend its aid after formal consultation with the Member States, based on the terms of the financing agreement signed in Phnom Penh on 16 January 1998. The diplomatic action by the European Union, initiated in conjunction with the initiatives launched by the countries in the "Friends of Cambodia' group, the ANSEA troika and the United Nations, especially with regard to the observance of human rights, will continue to concentrate on the most appropriate methods of bringing about pluralistic participation in the elections.
In this context, the European Union will remain especially vigilant regarding matters of procedure, the registration of parties, the workings of the constitutional council with regard to the inspection and regular conduct of the elections and the risks of a resurgence of acts of violence against members of the opposition. Events in recent days, following the trial of Prince Ranariddh, and the granting of a pardon by King Sihanouk, therefore represent crucial stages in the process of assessing the development of the political situation and enabling the international community and European institutions to adopt the appropriate policy guidelines with a view to the forthcoming elections.
Consequently, the next meeting of the "Friends of Cambodia' , due to take place towards mid-June 1998 in Phnom Penh, must bring to the fore the elements required to enable the international community to determine whether the preparations for elections meet the stipulated conditions, enabling all the political forces involved to express themselves freely in the crucial phase of the electoral campaign. Mrs Kinnock spoke earlier of the electoral aid device. I will therefore not raise the matter again. Long and short-term observation is guaranteed through the provision of 95 observers. The Member States will appoint, on a bilateral basis, more observers operating under the auspices of the European Union observation device. Close collaboration with the United Nations at all stages of the organization and progress of the elections is guaranteed in the field by European consultants, operating on the instructions of the departments of the Commission.
Thank you, Commissioner Cresson.
The joint debate is closed.
The vote will take place at 5.30 p.m.
(The sitting was suspended at 5.25 p.m. and resumed at 5.30 p.m.)
Votes (continuation)
The next item is the continuation of the votes from noon.
Report (A4-0207/98) by Mrs Rothe, on behalf of the Committee on Research, Technological Development and Energy, on the Communication from the Commission on energy for the future (renewable sources of energy) - White Paper for a Community strategy and action plan (COM(97)0599 - C4-0047/98)
(Parliament adopted the resolution)
Madam President, after consulting the various Parliamentary groups - and if it is not inconvenient - I would like to propose orally that Amendment No 3 to paragraph 3 of this joint resolution be voted on firstly as an addition to paragraph 3 and secondly that we only vote on the section from the beginning, which states: "...calls on the governments of Lebanon, Syria and Israel...' up to the first reference to the Middle East. In other words, we should vote on it as an addition and we should vote only on the following part of the amendment: "...calls on the governments of Lebanon, Syria and Israel to revive and resume the peace negotiations at the point they had reached when they were broken off and in accordance with the relevant resolutions of the United Nations Security Council and the principles laid down at the Madrid Conference on the Middle East' . So we would then leave out the rest of the text.
(Parliament adopted the resolution)
Madam President, I would like to ask whether the Rules of Procedure of this Parliament allow us to define new borders in Europe, because this is what this paragraph is about. Parliament in its infinite wisdom has defined a new border in Europe.
Mr Sakellariou, that was a speech on the debate and this is now closed.
(Parliament adopted the resolution)
We share the opinion of Mr Kohl and Mr Chirac that far too many decisions which could have been reached on a national level have now been transferred to the EU. Like the two persons mentioned above, we regard it as important that the principle of subsidiarity be given real meaning.
This report deals with the development of renewable sources of energy in far too detailed a manner. It becomes somewhat absurd when it suggests that the sign 'golden sun' be handed out to various holiday resorts and such like in order to encourage the use of renewable sources of energy. Is it really the EU's task to deal with such matters?
It is our opinion that energy policies are to be dealt with at national level. There is nothing to be gained from making policy on energy at supranational level. We therefore vote against this report.
My vote in favour of the Rothe report on renewable energy is based on a national and regional reference framework, which I take the opportunity to emphasize.
It will only be possible in practice to achieve the reduction in CO2 emissions fixed at the Rio Summit, and to comply with the obligations we assumed at Kyoto, if every Member State operates a rational energy management scheme and encourages the production of renewable energy, which in the European Union represents only 1.3 % of the total energy produced (5.3 % if we add hydro-electric power) with figures of 6 % and 15.7 % (with hydro-electric power) respectively for Portugal.
The European Union proposes to increase its overall percentage of renewable energy, including hydro-electric power, from 5.3 % to 15 % by 2010. This target will only be achieved with new support schemes for renewable solar, wind, bio-mass and photovoltaic energy sources - hence the importance of the support fund called for by the majority of Members of the European Parliament.
In the Algarve region, with solar radiation between 1782 KwH/m² (Sagres) and 1896 KwH/m² (Tavira) and an annual sunshine total of 2800 to 3100 hours, a privileged area for wind-generated power - between Rogil and Sagres - and enormous potential for biomass production, particularly associated with pig-farming and forestry, in the case of Monchique, renewable energy sources represent a policy option that should be exploited. Hence the importance of the initiatives in that direction that have been launched by the European Union, the Government, local authorities and the community in general.
May I first of all commend my colleague Mechtild Rothe for the quality of her work and her sense of realism. I also wish to say that I will be voting in favour of the motion.
I am one of those who openly welcomed the intentions of the Kyoto summit. Now we have to take steps to make credible the good intentions expressed at this conference.
Like Mrs Rothe, I am of the opinion that the objective set by the Commission with regard to renewable energy sources is the minimum and that we should seek details of the plans and strategies of the Member States and, in particular, determine their willingness to comply with the Commission requirements.
I also share the concern of my colleague on the subject of the efforts we need to make in the field of solar energy and agricultural-based alternative energy sources. With regard to the latter, we must check their ecological effects which, dare we say, has not always been the case.
So, in view of the urgency of the situation, both in environmental terms and with regard to the increasing scarcity in the medium and long term of renewable energy sources, we need to envisage steps that encourage the participation of public and private operators engaged in this essential and vital sector.
Finally, I will close my address regarding the political nature of this proposal by saying that in terms of political ecology, the European Union should also establish itself as a model for the rest of the world. This does not mean setting itself up as a tutor, but rather showing that Europe states its resolve and acts for the benefit of all, and seeks to find solutions for future generations.
I am coming close to believing that our survival depends on it.
During the past few years, it has become apparent that non-renewable sources of energy cannot alone meet our future needs in a satisfactory manner. Both Member State governments and other groups within the EU have raised questions concerning the continued availability of fossil fuels and the finite nature of the supply of resources such as oil. Furthermore, unchecked consumption of non-renewable energy can directly and indirectly contribute to environmental problems like global warming, air pollution and other potentially disastrous scenarios.
Because of these reasons, I support the development of renewable sources of energy within an EU framework. The proposal to double the rate of total energy consumption from renewables by the year 2010 can have a considerable impact on the future direction of EU energy policy. The more our dependence on non-renewable energy sources such as fossil fuels is diminished, the closer we are to creating a sustainable and environmentally friendly energy programme. Therefore, I welcome this proposal to increase our investment in renewable energy.
The need to steer economic development onto a path that does not endanger future generations is becoming more and more apparent to everyone. The White Paper we have to discuss today is further proof of this.
Fossil fuels, the source of the extraordinary economic and industrial development of our societies over the past one hundred and fifty years, now pose an acknowledged risk for mankind, now that their unbridled use and the exponential production of CO2 are likely to alter our climate appreciably in the coming decades. Whence the importance of promoting renewable energy sources by lending all the support necessary to assist their breakthrough into the market, in the context of what the White Paper calls the "lift-off campaign' .
From this standpoint, I am pleased to point out that despite its incompatibility with the proposed reforms of the CAP in Agenda 2000, the notion of tripling the use of biomass energy sources is intended to provide some sort of response to those European farmers who are worried about their future and are now thinking about possible reconversion. With regard to the possible exploitation of the biomass, there is certainly one path we should explore further, since it lies at the crossroads between a number of priority concerns within the European Union: stable development, the common agricultural policy and enlargement.
That said, our rapporteur has wisely pointed to the need, raised many times in this Chamber, for Community-based taxation on non-renewable energy. Indeed, there might be a CO2 tax one day, let us hope so!
To conclude, I would also like to express my conviction that the emergence of renewable energy sources and the unfettered deployment of a genuine programme of stable development together constitute a source for jobs of all types and all grades.
I therefore unreservedly declare my support for the White Paper, as amended by the motion for resolution as tabled.
I am urging the European Commission and the European Council to coordinate their efforts in a structured and streamlined manner so that a long-term energy policy can be formed which enhances Irish and European agricultural and rural development policies. This should be brought to fruition as negotiations take place between the national Member States and the EU on the future of the common agricultural policy post-2000.
It is clear that renewable energies continue to play a more direct role in many businesses and industries in our society. We should recognize that the use of renewable energy as an agricultural development also offers great potential. If renewable energies are used for agricultural and rural development in an environmentally friendly manner, there is great potential for the creation of sustainable jobs as a direct consequence of maximizing the use of our land resource.
We cannot deny that alternative energy programmes based on the proper use of renewable energy offer innovative ways for farmers to make money from their land. This should come about as the inevitable reform of the common agricultural policy highlights the importance of producing non-food crops. If we are serious about enhancing rural development measures and protecting the maximum number of family farms on our land then we must put in place a coordinated renewable energy policy which will assist in enhancing Irish agriculture and creating employment in rural areas.
It is stated that a positive impact of introducing comprehensive renewable energy programmes is the reduction of CO2 emissions, which should fall by 402 million tonnes per year. Within the EU, renewable sources currently account for 6 % of total energy consumption. This figure is simply too low and substantial investment will be needed if wholesale expansion in this sector is to occur.
The Rothe report is quite agreeable in many respects. However, there are several problems embodied in its proposals. First of all, its lack of realism in relation to the EU internal energy market. The solution the report outlines with regard to the internal market is an energy-related tax model set by the EU. I cannot endorse this solution. Apart from the fact that I am an opponent of EU taxation, an energy-related tax model would have precious little chance of being implemented at EU level, since industry would submit that it cannot afford such escalating expenses. At best, this factor would mean that the renewable energy sector would be given an increase in its tax-funded EU and national subsidies. At the same time, major energy users could continue to purchase cheap coal and atomic energy in the liberalized EU energy market. Thus, there would be little incentive for them to implement energy-saving measures.
The only prospect of implementing the positive intentions of the Rothe report in the area of energy and the environment is to go the way of allowing Member States to determine and implement national objectives in the area of energy. It is useless for an EU country to require its energy producers to produce a certain amount of energy by means of renewable energy sources while the largest energy users in that country are free to import cheap energy from abroad - that is tantamount to undermining national producers financially.
For this reason I cannot support the Rothe report.
The report contains a good proposal on an overall plan of action to double the renewable energy share of the energy consumption. Bio-energy, solar power and wind power must form the backbone of this. Atomic power will have to be phased out.
Overall objectives on a European Union level and other levels, such as United Nations, is a good thing, but policies on energy are and should primarily remain national issues. It is important that Sweden controls its own natural resources and does not sell off energy and natural resources which may govern Swedish development from outside Sweden.
We have voted for the report, as we share its positive attitude to alternative and renewable sources of energy. There are, however, also parts of the report that we oppose. They include the demands for a common policy on taxation, a common policy on forestry and the demand that a special chapter in the Treaty be devoted to energy.
Situation in the Middle East
There is no doubt that there are various areas of conflict in the Mediterranean which urgently require a path towards peace, including Algeria, Palestine, Israel and so on. Supporting, encouraging and being concerned about the development of the peace process in the Middle East is not a sufficient reason to manipulate the facts or to "put one's own interests first' . Many of us and many others too need to reflect on the road we have travelled, on the reasons for the backward movement and on the apparent incompatibility and autism of those currently in power. Consideration must also be given to the tangible result of the financial support provided by the European Union, the status of Palestine, and the democratic control of its institutions and of the use made of the economic aid received.
We must talk to Jordan; we must look for solutions to the European incompetence regarding Algeria; we must understand Islam better; we must promote direct dialogue with the population and, perhaps, initiate processes to follow on from this. I already declared this when President Rabin came to Brussels. It is not possible for that tragedy not to have served any purpose; similarly, we cannot allow a situation whereby European funds do not benefit the public. It would be inexplicable and alarming if the West Bank and Gaza were to continue in the same social and economic situation in which they currently find themselves. In conclusion, then, all of us must think things over once again.
I would like to take the opportunity in this debate to point out that, in view of the critical situation which the Middle East is moving towards, an old idea deserves updating. This is the idea of a 'Helsinki approach' for the Mediterranean area and the Middle East.
The main elements of this approach that I would like to emphasize are:
1.the comprehensive issues approach (security, human rights, economic cooperation and joint development); 2.the inclusion of all possible conflicting parties and interested powers, without any discrimination; 3.the parallel development of civil forms of dialogue alongside the official negotiations; 4.the flexible time frame still capable of development in the medium term; 5.the existence of a highly qualified and motivated diplomatic mediation team.As to appropriately transferring these elements to the problem of the Mediterranean region and the Middle East, we Europeans should finally open up the dialogue to the other countries entering the equation (including the USA and Japan).
WTO Conference
The Austrian Freedom Party is of the opinion that the agreement on agricultural trade needs to be prepared carefully, but enlargement towards the east should be rejected at the present time on the grounds of inadequate planning.
That is why the FPÖ is abstaining with respect to paragraph 10.
With regard to the common resolution on the WTO which has just been adopted, I note that Parliament, which was generally and oppressively enthusiastic at the time of the signature of the Marrakech agreement, has gradually become aware of its extremely serious negative consequences for European countries, which a few of us denounced at the time.
Mr Rocard himself, at the last meeting of the ACP-EU joint assembly, distanced himself from it, speaking of the Marrakech Treaty as a poorly negotiated agreement, signed in haste, with serious shortcomings, which it would be necessary renegotiate at least in part.
This belated lucidity makes it difficult to improve a treaty adopted by most members of the international community. It is apparent in the text of this resolution which shows a marked change of tone on behalf of Parliament, which appears to have discovered that the WTO is systematically calling into question the main provisions of current external commercial policy.
How can we protect the European cultural exception against WTO mechanisms? How can we protect European development aid policies? How can we prevent unbridled international competition from systematically favouring producers who are the least respectful of indispensable social and environmental standards? The first arbitration decisions by WTO panels do nothing to reassure us in this respect. What we see in operation is the crude logic of the system the Commission joined in Marrakech and which it helped to develop.
My group has supported most of the amendments which emphasized the need to defend regional commercial preferences as instruments of development. The WTO wants to get rid of these, on the pretext that they represent an unacceptable violation of the principle of commercial non-discrimination and that they introduce distortions of competition. The evidence of four Lomé Conventions refutes that theory.
My group has also supported the various amendments which denounce the leniency of the policies adopted by Community institutions within the WTO, making concession after concession without any significant returns.
Secchi report (A4-0228/98)
Madam President, as crucial as it is to insist on common principles of taxation in a single market, it is as vital, however, to adopt a clear position against the dominant tendency in the States of the European Union towards creeping tax increases. For example, the benefit derived from closing tax loopholes, as we so nicely term them, will only be slight if sufficiently attractive financial centres exist simultaneously throughout the world.
In fact, mobile risk capital will escape from Europe while its honest and hard-working citizens continue to be fleeced of their savings. The enormous increase in risk capital can be attributed to, among other things, the high taxation of money entering the production process. It is not the tax oases that have a distorting effect on the internal market, but rather the excessively high corporation taxes and excise duties. I have spoken out against parts of the report because it skirts around this very real problem.
We have countries in the present Union where the level of taxation is approaching the 50 % mark. Our clear aim therefore must be an obvious reduction in this tax burden. There is the principle here that, within the meaning of subsidiarity, the State does not have the right to increase the tax burden and then to re-distribute gifts to its citizens indirectly by way of an expensive bureaucracy.
In this context one should recollect the American economist Arthur Laffer, who proved that above a taxation level of 25 % concealment of income increases progressively. The black economy is a logical consequence of this.
Madam President, I want to point out that this report basically accepts the whole idea of globalization, the internal market, absolute free trade and the free movement of capital. We are trying to work with the problems that all this creates. We need to reintroduce some level of capital control and not turn ourselves into a completely open space for multinationals, which is what Europe is being turned into.
With the creation of the single market it is now basically up to Brussels to control everything: indirect taxation, national budgets, interest rates and corporate tax. Next it will be income tax and fiscal harmonization. I have serious problems with all of this, and think we are taking the wrong approach.
We cannot support the Secchi report because it paves the way for fiscal harmonization which would divert tax money from Denmark. Conversely, we believe it is sensible to co-ordinate rates of taxation between Member States, but only by way of minimum regulation and not harmonization.
There is no such thing as harmful tax competition in the EU. The idea behind the single market was to encourage competition by removing barriers to the free movement of goods, services, money and people. The results have been clearly beneficial. So if free competition is beneficial in these other fields, why should it be harmful in tax?
The European Commission's communication 'A package to tackle harmful tax competition in the European Union' is the wrong prescription for a non-existent malady. Some Member States complain about the low level of Irish Corporation Tax, about the lack of a Withholding Tax in Luxembourg and about the zero social charges (taxes on jobs) in Denmark. Some even complain about the unfairness of the relatively low level of income tax in the UK (they overlook the increased tax burden on UK citizens since the election of a Labour Government). You never hear the British complaining about the low level of excise duties in France, Spain, Italy and Portugal though it could be argued that low taxes on alcohol and tobacco are harmful - principally to the health of our fellow citizens.
For me, the correct analysis of tax competition is not that some countries have too low taxes. It is that the countries who complain loudest, notably France and Germany, have too high taxes. As a British Member of the European Parliament, I would like to see the tax burden reduced in those countries to British levels. High taxes and 'social charges' destroy jobs.
Much as I appreciate the rapporteur's work, I, with my colleagues in the British section of the EPP Group, will be voting against the report.
Competition that might harm the economic development of Member States is in total opposition to the notion of European solidarity and cohesion.
Competitiveness focussed on price differences, obtained by reducing wage costs, is diametrically opposed to competitiveness focussing on the quality of products and services. This positive spirit of competitiveness can only be obtained by further research into ways of creating products and processes that use less power and fewer raw materials and promoting greater skills amongst the workforce for increased investment in human resources.
The large European market has stimulated competition and generated some unpleasant repercussions, unfair competition, fraud, competitive devaluation, relocation, plus the pursuit of fewer tax, welfare and environmental constraints.
The harm has already been done and the free circulation of capital has run directly counter to the incomes and quality of life of the workforce. There has been a transfer from one to the other through the increase in wage costs. The measures proposed - taxation at source on the savings of non-residents and the abolition of dual taxation on companies - will not be sufficient to repair the damage sustained to date.
In retrospect, we can see that the large market and its four basic freedoms - freedom of movement of people, goods, services and capital - should have been accompanied by the facilities required to maintain the economic and social balance: the single currency, the harmonization of tax and welfare issues.
In our society, the weakest citizens have been the first victims of the delays and errors which have been committed. Europe would grow by acknowledging this and introducing the necessary remedies.
The motion for resolution we now have to discuss raises a fundamental question regarding the future of the single market and, more generally, the European Union as a whole. Introduction of the euro on 1 January 1999, in eleven of the fifteen Member States, actually calls for greater coordination of policies, including those relating to taxation. This is actually a mandatory path to follow for all those who, having raised the matter of unemployment and jobs in Europe unambiguously, consider it essential to ease employment taxation.
Like most of us, I consider that the lack of tax harmonization between the Member States has led them into a tax competition that is potentially harmful for all, to the extent that it has resulted in significant losses of tax revenue for public authorities who are otherwise occupied rebalancing their budgets. And this is at the cost of sacrifices that are sometimes difficult for populations to bear.
It is therefore with some satisfaction that we note the adoption by the Council of a resolution on a good conduct code in terms of company taxation and we have carefully observed the series of proposals formulated by the Commission in terms of tax harmonization.
It must be said that the proposal by the Commission and the agreement reached within the Ecofin Council on a community solution governing the matter of taxation on savings income paid by the Member States to individuals living in another State are particularly heartening for a Belgian politician like myself.
In our opinion, all of these measures should be regarded as the first steps on the path to further progress. This is especially so in the area of indirect taxation, but also with regard to the taxation of non-renewable energy sources or, indeed, to tax definitions.
Clearly, tax harmonization should be one of the main objectives for those who wish to proceed on the path towards a federal Europe that is economically prosperous and socially just. Although as yet far from incomplete, the measures outlined to us today are moving in the right direction. This is why I support the resolution proposed.
The alignment of taxation systems at European level is a key factor towards the enhancement of the single market. The Commission proposals and the report by Mr Secchi seek to remove the barriers to satisfactory operation of the single market.
The report states - rightly, in my opinion - that it is important to harmonize certain elements in our taxation systems. Two arguments militate in favour of improved coordination of our taxation systems: firstly, the distortions that might arise in different taxation systems concerning the optimum allocation of funds and investment, whether from financial or production sources, within the European fold; secondly, the drying up of some tax revenues, which could pose very serious budgetary problems for certain Member States.
If a degree of tax competition is to be maintained - because this is useful in order to impose certain disciplines on states - it must be conducted within the framework of the tax rules, especially with regard to taxation on savings and cross-border taxation. This is the view adopted by the Secchi report and I can only approve it. However, it is perhaps regrettable that the Commission and the Secchi report do not seem to have put forward any proposal regarding certain elements of direct corporate taxation, such as the way the rate for corporate taxation is calculated.
Apart from this reservation, I am pleased to note the proposals for a good-conduct code and minimum deductions at source with regard to the taxation of savings by European non-residents in a Member State. However, the rate of deduction at source must not be so high that it discourages saving or results in relocations outside of Europe.
I am also pleased to note the measures designed to eliminate deductions at source on cross-border payments of interest and dues to companies which create distortions that are harmful to growth and jobs. In the field of relations within a group of companies, we should also go even further, especially in terms of calculating corporate tax in a consolidated way at European level.
For all the reasons set out above, I therefore vote for Mr Secchi's report.
The Danish Social Democrats in the European Parliament have today voted in favour of the Secchi report on tackling harmful tax competition in the EU. We have elected to vote in favour of the report because:
it places positive emphasis on the Council's adoption of a code of conduct for company taxation and establishment of a code of conduct group to evaluate national taxation measures that are harmful to the interests of the Community.-it refers to the fact that differences in systems and levels of taxation based on social or environmental factors and aspects of health and consumer protection are legitimate.-it recognizes a need to achieve a common minimum level of taxation in areas where tax competition results in harmful conduct.-it emphasizes the need for the code of conduct to be carefully adhered to in company taxation.However, the Danish Social Democrats cannot agree with the section of the report dealing with fiscal harmonization. The fiscal structures of Member States are widely divergent, each having different ways of protecting its citizens. Thus, bringing taxes more into line is unacceptable. However, we can endorse common minimum levels, inter alia with regard to company taxation and capital gains tax.
At the recent summit in Luxembourg, the Heads of State and government reached agreement on a code of conduct relating to tax competition which seeks gradually to do away with harmful practices in this area. On that occasion, Luxembourg stressed the fact that any action relating to taxation on capital income should be offset by a similar action with regard to corporate taxation. Luxembourg was of the opinion that this should be a binding commitment imposed by a Community directive: tax dumping can only harm European companies and create all types of distortion in the Common Market.
With regard to the range of tax systems prevailing in individual Member States, there is no reason to change it now. In truth, tax competition can be an asset when it is practised between tax systems: some are more efficient and lower tax rates can be applied, whereas others must offset a lesser degree of efficiency by imposing higher taxes.
The Commission proposals regarding corporate taxation signal an initial step forward in the right direction towards better coordination of tax policies. The procedure is acceptable since it consists of a package of measures rather than isolated proposals. The scope for action remains huge and there is still a great deal to be done before taxation is no longer a barrier to the four freedoms.
The Secchi report encourages Member States to work towards the scrapping of the tax havens that exist within the Union. Luxembourg is not named specifically, but there is no doubt that it is targeted, although all the Member States try to attract business with enticing tax exemptions; although all the Member States attract private investors with tax arrangements that favour non-residents, some Member States harbour genuine sanctuaries that are totally deregulated.
For this reason it is wrong to target Luxembourg alone, which has a financial centre that is subject to strict regulations (on the laundering of money from drug trafficking, for example) and an efficient tax system that enables it to impose relatively low rates. Hence any future harmonization of tax policies should encompass all Member States and their dependencies, as well as an immense panoply of tax domains.
Given these comments, I have voted for the Secchi report, in the knowledge that it is simply a parliamentary recommendation and that the final decisions are to be taken unanimously by the governments of the Member States.
We have voted in favour of the sections of the report dealing with banks: their duty to give information, code of conduct, minimum level of business tax and measures against the so called tax havens.
The report does, however, also include harmonisation of taxes on a grand scale. This encroaches on the prerogative of the national parliament and on citizens' rights to decide their countries' taxation policy via the ballot box. Besides, it is a threat against the countries' financial stability.
We have, therefore, voted against the report in the final ballot.
This also marks our reservation against the demands, so often recurring in the debate, to abolish consensus in matters of taxation.
In our opinion, such a measure is contrary to the Treaty.
As the rapporteur, Mr Secchi, said, the process of coordinating the European Union's tax systems according to the commitment made by the Council of Ministers in this regard must be speeded up.
I am in fact firmly convinced that the current distortions and differences in tax systems could thwart the efforts made to achieve economic and monetary union, eliminating the potential advantages and opportunities that the single market can offer in terms of economic development and the gradual reduction of today's structural unemployment.
If left intact, the current system may actually lead to a gradual loss in the power and sovereignty of individual Member States to tax.
Furthermore, I endorse the composition of the package of anti-competition tax measures which is an effective way to first plan and then implement the entire strategy. I congratulate the rapporteur and therefore give him my full backing for his report.
Situation in Kosovo
It is a matter of the greatest urgency that the European Union not only condemns Serbia's actions in Kosovo, but also employs the economic, political and diplomatic methods the Union has at its disposal. We do, however, object to preparations for a military intervention. Military action can only be possible after a decision in the UN Security Council.
Yet again this House has adopted a resolution on Kosovo.
Firstly, we should bear in mind that this build-up of resolutions does not seem to have resulted in any lessening of political tension in the region: quite the reverse.
We should also point out that this resolution, like its predecessors, is typified by its absurd dualism, by a frenzied attack on the Yugoslav Federation and Serb Republic, by a single lack of historical perspective in its assessment of the situation in Kosovo and by a serious lack of regard for the local, regional and international consequences of the lavish inducements extended to the Kosovan breakaway militia.
We do not in any way underestimate the democratic shortcomings of the former and existing Yugoslavia, or the excesses of the various nationalist groups confronting each other in this region, or indeed the suffering of the civilian populations taken hostage by these nationalist groups; we feel compelled to deplore the superficiality and partiality of the positions adopted by the European Parliament.
Guided by the dictates of American diplomacy, under the influence of two EU Member States and under pressure from a powerful parliamentary lobby yearning for the old style of political organization in the Balkans, the European Parliament has, for eight years, declared a sort of political and legal war against one of the signatory States of the United Nations Charter, which should have guaranteed the integrity of its borders.
In total contradiction to that guarantee, we have encouraged the dismantling of the Federal Republic of Yugoslavia; we have urged the "friendly' federated republics to align themselves individually with the European Union; we have begun the accession process with Slovenia, thereby rewarding its leaders for their self-aggrandizing conduct; we have raised all those who crafted the partition of Yugoslavia to the rank of allies of the European Union and "democrats' , sometimes in defiance of the evidence; we have multiplied sanctions, blockades and embargo procedures and military threats against the Srpska Republic, which stands accused of all the evils committed during the events taking place in that region.
Since that immense destructive effort was apparently not sufficient, it was the territorial integrity - forged by geography and history - of Serbia itself that has been attacked by urging on, even before the end of the war in Bosnia, the Albanian secessionists of Kosovo. This encouragement has been so excessive and lacking in political intelligence that it has resulted in the marginalization of the moderate leaders of Kosovo who were looking for an even-handed solution in the Yugoslav Federation, for the benefit of the ALK extremists who, weapons in hand, are today struggling for the independence of Kosovo and tomorrow will push for its return to Albania.
The European Union has encouraged Croatian independence, an independence that all Croatian communities have paid for in Vukovar or Knin. It "guaranteed' the independence of Bosnia and secured the partition of that region, together with the massacres at Mostar, Ilidza and Srebrenica. It fuelled the flames in Kosovo and provoked the terrorism of the independenceseekers, resulting in its inevitable and probably disproportionate repression. Tomorrow, the blindness and partiality of the Union and the United States - let us make no mistake about it - will give rise to widespread frontier disputes in the region - especially those of Albania and Macedonia - as well as serious disorder in Vojvodine and Sandjak.
The Yugoslav Federation was founded on a conventional subjective view of nationality, the very same as that which led to the European integration process. Instead of promoting this vision of nationality, we have settled the political problems - unquestionably real problems - that existed in the Yugoslav Federation, by applying another conception of nationality, both romantic and objective, which favours ethnic loyalties and which has already inflamed Europe twice in the course of this century.
Through its accumulated errors, the European Union has turned its back on its own history, misunderstood its culture and visited an outrage on its future. We still have time to avoid committing the irredeemable sin and to reintegrate the Serbian people in the European Community to which it belongs because of its great contribution to the freedom of all peoples in its region. This is why I intend to vote against the resolution.
Safety of transport of nuclear fuel and waste
We cast our vote for the compromise resolution. When nuclear waste is transported, all populations of areas affected are put at grave risk. All local and regional governments of such areas should be entitled to have full details as responsibility for dealing with emergencies would rest upon them.
We object to risks taken in transport to Dounreay for the following reasons:
1) the standard of cask carried by the US aircraft was sub-standard;
2) the Dounreay facility is scheduled to close because of safety faults below international safety norms;
3) the UK violated requirements for all reprocessing to be returned to the country of origin;
4) the UK overturned the Nuclear Inspectorate's ban on transport of nuclear material to Dounreay.
The transport of dangerous waste is a difficult problem which cannot be lightly dismissed. In this respect, I am in favour of many of the excellent points contained in the common resolution on which we have expressed an opinion. It would even have been possible to go much further. However, these good points must be seen in the light of certain criticisms.
From an organic point of view, we are against the interference of supranational structures in environmental policy. Prevention and increased supervision and control are in fact necessary in the Member States. But national political authorities must first of all shoulder their responsibilities, so that progress can be made in the right direction.
Furthermore, if certain countries show weaknesses or delays with regard to environmental protection, such shortcomings should be resolved by means of the normal mechanisms of diplomacy and international agreements.
As for the amendment tabled by the PSE, it is surprising on the part of a group which calls itself left-wing and prides itself on defending the weak. To refuse to allow nuclear waste to travel though densely populated areas, is tantamount to allowing it to travel through less densely populated areas. That is a scandalous notion. All populated areas must be avoided. That is all.
Last but not least: we do not accept the imputations against EDF in this proposal for a resolution. If any such problems exist, they must be resolved by means of national internal mechanisms.
We have therefore voted against the whole of this resolution.
Herring for industrial purposes - fishery resources in the Baltic, Belts and Sound - industrial fisheries
The next item is the joint debate on the following reports:
A4-0142/98 by Mrs Langenhagen, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation specifying conditions under which herring may be landed for industrial purposes other than direct human consumption (COM(97)0694 - C4-0041/98-97/0353 (CNS)); -A4-013/98 by Mr Kofoed, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation amending for the seventh time Regulation (EEC) No 1866/86 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound (COM(97)0675 - C4-0017/98-97/0354 (CNS)); -A4-0201/98 by Mr Kindermann, on behalf of the Committee on Fisheries, on industrial fisheries.
Madam President, my report concerns an issue that has been the subject of much public controversy. I hope we can make clear to the public the reasons for our decision today. Behind the somewhat complicated title is the issue of permitting the industrial fishing of herring in the Baltic. So far this has been forbidden in Community waters.
Industrial fishing represents a major line of business. The industry handles over 30 million tonnes of fish, which corresponds to 30 % of the world catch, at a value of ECU 3 billion. From this, some 6.5 million tonnes of fish meal and 1.3 million tonnes of fish oil are produced. Both are high-quality products. Fish meal is used principally as animal fodder for livestock and fur animals. Fish oil is used in aquaculture, though you will also find fish oil in margarine and cooking fats. There do not seem to be any plans to abandon this at the present time since there is no equivalent substitute.
Industrial fishing has been criticized for a number of several reasons. On the one hand, there is the basic question of living creatures being used only indirectly for human consumption. In addition, it is no doubt the case that with the removal of fish for industrial purposes the food source for other predators, such as cod, is reduced. The same applies to sea birds and marine mammals.
More serious still is the problem of the by-catch. This is particularly acute with the industrial landing of sprats, since these are often found with herrings in a shoal. Despite all misgivings, we in the Committee on Fisheries have come to the view that industrial fishing is nevertheless acceptable, providing it is carried out in moderation, and in a proper and controlled manner, especially since we would not wish to dispense with its products. We have been constantly reinforced in this view by the scientists.
What we are concerned with today is a follow-up act from the enlargement of the European Union in 1995. Under the Acts of Accession, Finland and Sweden were allowed to catch herring in their waters for industrial purposes since this is the traditional activity there, and without today's report these two countries would have to discontinue this activity. The proposal is a means of allowing industrial fishing in the Baltic to continue, while maintaining the ban on the industrial fishing of herring in all other Community waters.
I am in agreement with these two basic principles. This has created a way for the two countries affected to keep going without disadvantage to their traditional fishing activity. I particularly welcome this. The ban on herring fishing for industrial purposes in other Community waters, especially in the North Sea, is important because the herring stock there is in a bad state. This led in mid-1996 to the quota for landing herring being halved, and in 1997 this drastic action - drastic for the fishermen - was continued.
Since the stocks are already heavily exploited through fishing for human consumption, the herring stock should be not be burdened by the addition of industrial fisheries. In the Baltic, however, the situation is quite different. The herring stock here - according to the scientists - is in a very good condition. In 1997, moreover, the rate of utilization was only 50 %. Germany, for example, used only 13 % of its quota. However, to prevent Baltic stocks declining in a similar manner to North Sea herring, and since theoretically Germany and Denmark could now operate industrial fisheries too, certain areas of the legislative proposal need to be tightened up. This is what I have suggested.
The regulation should not have unlimited validity, as is being proposed. By 2003 we will need to review the effects of the regulation and adjust things if need be. We also want to make a final appeal, in the light of the measures, to industrial fisheries in the Baltic. The fishing industry here is called upon to be creative and, in the longer term, to enable Baltic herring, for which there is no great market at present, ultimately to be used for human consumption. I would ask for support for the amendments and the report in its entirety.
Madam President, Madam Commissioner, ladies and gentlemen, this proposal, which has been adopted by the Commission and is already in effect, is a result of negotiations in the Baltic Marine Environment Protection Commission. In principle, I can say that we agree with the measures taken, but I do have a few comments, mainly for future reference. We are not altogether happy about the proposal being brought before Parliament for consultation at such a late stage. We should have been finished by Christmas so that we could have had a debate that would have influenced the final Council decision.
I would like to touch on the actual administration of resources in the Baltic Sea. Firstly, there is the matter of salmon fishing. I cannot understand why salmon fishing should be curbed as severely as it has been, since we know that juvenile salmon are being released corresponding to a catch of 700, 000 salmon; nevertheless, the quota is set at a mere 400, 000. Our own experience in the Baltic Sea is that the salmon are plentiful, but some underlying political decisions are involved. One gets the impression that - in order to protect so-called wild salmon - the idea is to restrict the catching of any salmon. In one particular country, Sweden, there is a tourism factor involved, since it is felt that salmon should be caught in the rivers for the benefit of the tourists. I believe that approach to be flawed. The basis of this framework has not been proved scientifically. That is one point.
Another point concerns fishing for cod and herring in the Baltic Sea. I am extremely concerned about trends in both these stocks and I therefore believe the Commission should consider this very carefully and endeavour to place limits on capacity. We have proposed restricting horsepower per vessel to eliminate the huge trawlers that come down to the Baltic Sea in the cod season, resulting in over-fishing. Regarding herring fishing in the Baltic, I am not in favour of fishing in the Baltic for herring destined for use in fish meal because herring stocks are not particularly plentiful in the Baltic; thus, fishing there for this purpose should be avoided. I can understand Sweden and Finland fishing for this purpose in the northern part of the Baltic Sea. But it is my belief that even this affects herring stocks in the rest of the Baltic, so I recommend to the Commission that more caution should be exercised in future with regard to this type of fishing.
I must also stress that more attention should be paid to conservation measures. A direct ban on fishing should apply during breeding seasons and in waters where the fish are breeding, to allow fish stocks to replenish freely. That is how to cultivate a stock. My next comment concerns the so-called floating trawl. This is a highly effective tool which, however, also takes with it types of fish other than those being fished for. This factor contributes to the problems of fish stocks in the Baltic.
Finally, I must mention that the ecological balance in the Baltic has not been studied. I have the feeling that when 1m tonnes of fish are caught in the Baltic and brought ashore, nutrients are too depleted to feed the stocks that are supposed to be building up. I believe biologists have taken far too little account of the need to nourish fish stocks. Production is not possible without this. In agriculture, it is an accepted fact that a quantity of nutrients must be put back into the soil equivalent to the quantity removed through farming. No-one considers this in terms of fishing policy. I therefore recommend to the Commission that it should let biologists study the ecological balance in these waters, because we need to "cultivate' the waters, too, if they are to be capable of producing good food for our citizens.
Otherwise, Madam Commissioner, I can report that we support the motion as it stands, but that new elements will need to be incorporated in next year's negotiations.
Madam President, Madam Commissioner, the Committee on Fisheries, on whose behalf I have drawn up the present report, deemed it necessary to address the issue of industrial fishing in an initiative report. Since this involves a hotly debated and also highly important subject, which so far has failed to receive proper attention both in the European Parliament and in the European Union as a whole, we hope to able to remedy the matter with this report.
We are talking here about fishing with very small-meshed nets, whose catches are meant for industrial processing. Target species are usually fish which do not serve direct human consumption or are only used to a limited degree for this purpose. This type of fishery is very important in the North Sea, which is why the report concentrates on this region.
Industrial fishing's share of the total North Sea catch has stood at almost 60 % over the last few years. This means that here twice as many fish are being caught for industrial exploitation as they are on average worldwide. Industrial fishing, however, is not just a regionally significant sector of the economy. It is also the subject of controversial discussions on ecological justifiability.
Many will recall the campaign by Greenpeace against sand eel fishing off the Scottish coast in the summer of 1996. This was to do with the fact that, as a result of the fine meshing of the nets, sexually immature edible fish were being caught as a by-catch. Owing to the high catch rates with the target species in the sand eel fishery, the annual catch is in the order of one million tonnes. That is why many people are concerned about the stocks themselves and the maintenance of the food chain. The Committee on Fisheries has taken the clear view that fishing for industrial purposes is only justifiable if it observes the principle of sustainability and if, in cases of conflict, priority is given to fishing for human consumption.
The report states that in the past, especially with mixed fishing and sprat fishing, there has been a very serious problem with monitoring compliance with Community law. This has been reflected in the excessive catches of target species and the permitted by-catch of protected species - especially herring - being fairly regularly exceeded. The high mortality rate for herring in the North Sea, which caused the Council to introduce emergency measures in the summer of 1996, has no doubt been partly caused by the large by-catch of herring landed through industrial fishing, where the proportion of herring is sometimes predominant.
However, we also want to acknowledge the positive developments. The Council has introduced, as one of the emergency measures of July 1996 which have just been mentioned, an absolute upper limit for landing herring for industrial purposes, which - once reached - will lead to the fishery in question being closed. This measure has proved to be very effective, especially since the Danish fisheries authority, in whose jurisdiction most ports of landing used by industrial fisheries are to be found, introduced in the same year a comprehensive monitoring system with a high degree of intensive sampling. Initial figures available for 1997 indicate a drastic reduction in the herring by-catch.
It is our opinion, however, that one should wait and see what experience over several years brings before finally judging the effectiveness of the new system. Council and Commission have taken the course of setting maximum permissible limits to reduce the by-catches. The effectiveness of such measures is, of course, dependent on rigorous controls in the ports of landing, constant monitoring and recording of the composition of the catch and prompt closure of the fishery when the by-catch limit is reached.
The new Danish monitoring system might satisfy these conditions. However, it needs to be accepted by the fishermen, too. Otherwise it is not worth very much. There are signs that suggest this acceptance is not to be found with all fishermen at present. We therefore advise caution and consider that it is still too early to relax the other conservation measures, as the Council and the Commission are intending to do by raising the permitted share of the herring by-catch in sprat fishing from the current 10 % to 20 %.
We have therefore come out against increasing the by-catch limit to 20 % both in the motion for a resolution on my report and in the legislative proposal on Mrs Langenhagen's report, which deals especially with herring fishing in the North Sea and the Baltic. In other areas of fishing there is an urgent need for action. The report has made this clear. In particular smelt fishing should be examined. The problem with this type of fishery is with the large by-catch of protected species, especially young shellfish and whiting. These are two species of edible fish whose mortality rate is very high. Worse still, the estimated by-catches of shellfish and whiting in industrial fishing are being explicitly withdrawn from the annual TAC and Quota Regulation. There are no by-catch limits here, although the industrial fishing by-catches in certain fisheries are higher than the permitted catches in consumption fishing.
This situation is no longer tenable. We have therefore proposed as a minimum measure that the by-catches of protected species be taken into account in the annual fixing of the permitted catch rates and in allocating the quotas to the respective Member States. This would give the Member States engaged in industrial fishing the opportunity to solve within their own fishing industry the conflict between industrial fishing and fishing for consumption, which has seen a shift to Community level. We consider this proposal the neatest and easiest solution to implement. Should the Council and the Commission finally prove willing to attend to this problem, they will be assured of Parliamentary support, even for alternative solutions and for the talks with the Norwegians.
There is also a need for action in the sand eel fishery. While marine biologists do not estimate the stocks to be endangered due to the eels' reproductive capacity, they nevertheless do not want to rule out local reductions on account of these creatures' territoriality and the great dependence of certain edible fish, sea birds and marine mammals on sand eels as a food resource. We therefore call upon the Commission, as a result of the large catches involved, to adopt a precautionary approach and to ensure the provision of a management plan, similar to those already found in many other fisheries. This plan should encompass the setting-up of protection zones in ecologically sensitive areas. Moreover, it is our opinion that a reduction of the by-catch currently permissible in sand eel fishing at sea is a viable proposition and is something which should therefore be made law.
Mr President, on behalf of the Socialist Group, I want to congratulate my colleagues in the Committee on Fisheries, Mrs Langenhagan, Mr Kindermann and Mr Kofoed, on their excellent reports which have a common underlying theme, namely sustainable fishing in the North Sea and the Baltic Sea. I, like them, have a very strong constituency interest in the maintenance of fish stocks, in my case particularly in the North Sea.
I am especially concerned about the effects on the whole marine eco-system of the North Sea of the intense industrial fishing mainly by Danish boats. Species like sprat, Norwegian pout and sand eel may not be used for human consumption but if huge numbers are scooped up for use as fish meal to feed pigs and chickens or as fish oil to make margarine and cooking oils and to feed farmed fish, the delicate eco-balance is distorted and food sources for fish like herring and cod, etc. which are eaten by humans are depleted. Other sea creatures like seals and birds are also threatened by declining sources of food.
I have particular concerns about the taking of herring for industrial purposes. The herring is an especially nutritious fish for human beings but sadly one which is no longer to be found in great abundance on the slabs of our fishmongers. In the past, certainly in the UK, it was a very common, cheap but delicious and healthy part of the diet of many less well-off families. Now it is far less widely available and costs much more. Fisherman who catch herring for human consumption are finding fewer and smaller fish. Fisherman from my constituency believe that industrial fishing is one of the main causes of this state of affairs: both because the smaller fish on which they feed are being taken in huge quantities and because the herring themselves are being caught in the very small mesh nets necessary for industrial fishing, as indeed are undersized immature cod.
Therefore, Mr Kindermann's report is particularly welcome. I urge support for his recommendations for stricter controls and limitations to be placed on industrial fishing, particularly those calling for careful ecological monitoring so that spawning and nursery feeding grounds can be protected through the introduction by the Commission of protection zones. His proposals for tackling the problem of large by-catches in sprat fisheries by rigorous controls of landings and closure of fisheries when the by-catch limit is reached are also positive ways forward to ensure the survival and revival of herring stocks.
Mr President, I want to thank Mrs Langenhagen for her report, and also Mr Kofoed and Mr Kindermann. In spite of all the work that has been done, the whole area of industrial fishing remains, certainly to me, a little bit mysterious. In the European Union we land something like 10 % of the world's industrial catches, and it is sold for approximately 30 % of the value of fish that is caught for human consumption.
It is also clear that industrial fish catches contain an unknown quantity of edible and even valuable fish. In circumstances where fish is scarce and expensive, as it is in the European Union, it is very wasteful to use any fish for industrial purposes if it can be processed for human consumption. It is also disturbing to read in the explanatory statement - and this has been raised by Mr Kindermann - that 100 000 tonnes of herring was caught as a by-catch with sprat in the Baltic up to 1996. This seems an extraordinary amount of fish. I do not want to oppose the Commission proposal, referred to in the Langenhagen report, to allow industrial fishing to continue in this particular case. However, I believe that the Commission is always under pressure to make excessive concessions to industrial fishing interests, and extending the right to fish for herring, even if some of it is of inferior quality, gives rise to serious doubts, even if Germany and Sweden did not catch their full quota in the Baltic. It is unclear why this was so, but perhaps it is because it requires too much fishing effort because the stocks are in bad condition. I do not believe that this gives us a case to convert stocks of fish suitable for human consumption to animal and fish feed.
The explanatory statement also informs us that, because of the way industrial fish is stored, it is impossible to tell exactly what quantity of by-catches there is. If we catch 3 million tonnes of fish for industrial purposes in the European Union annually, with 7.5 % to 8 % of that being by-catches of edible fish, then that represents a quarter of a million tonnes of a commodity that is scarce in the European Union, when we are only 48 % self-sufficient. A quarter of a million tonnes of edible fish being used for animal feed is excessive. It is larger than the entire quota that an island nation like Ireland gets.
These reports have been useful. But we need further information on this subject before we can come to a rational policy decision.
Mr President, in the United Kingdom when we think of fishing we tend to think of fish that we eat, fish and chips, maybe even fish that we might eat in the restaurants around Strasbourg.
Reading Mr Kindermann's excellent report - and I do not say that just out of politeness, it is an outstanding report - it came as quite a shock to learn that 30 % of the world catch, some 30 million tonnes, is used for industrial fisheries. Yet, in the case of the North Sea, which is subject to extreme environmental and ecological pressure, the figure is up to 60 %. That is a warning signal which we cannot ignore. What is this fishmeal used for? Seventy-five per cent is used for animal feed, the other twenty-five per cent for oils. This could all be replaced by other substances which could be grown rather than harvested from the sea.
About a year ago I went to one of the few fish processors in my constituency in the city of Plymouth. There I was confronted head-on by the problem of industrial fisheries. This organization was catching, landing and processing herring and mackerel for major multiples. Yet the owner was able to tell me that the problem was not the quotas for these species, but that because of the 10 % legal by-catch the industrial fisheries could take out more of the fish stocks than the people with legitimate quotas. That is not only a problem to me conceptually, but it drives a coach and horses through the whole idea of a quota system that is there to be respected.
I was particularly amazed to read in the report that the number of herring taken by by-catch is greater than the quota itself. There are a number of lessons to be drawn here. In fisheries we talk about the precautionary approach. Here is one area where we have to be very precautionary indeed. It is going to be difficulty to rein back this particular sector of the industry; in Denmark it is an important industrial sector. However, we have to change our priorities. We have to be careful. This is one of the lowest parts of the food chain in an area of sea that is under pressure.
I would be very interested to hear from the Commission what plans it has for the long-term future to ensure that this fishery is reduced quite substantially, or at least that it will not have a damaging effect on the marine environment in the long term.
Mr President, this has been a fascinating debate. I agree with Mr Teverson that we have had three outstanding reports to contribute towards our understanding of a very difficult problem. For Denmark in particular there is an historical dependence which was encouraged by the Danish Government, and any measures to change the balance - with which I agree - should be matched by compensatory measures. That is the kind of challenge which perhaps we should bring out and discuss in greater detail.
I wish to salute Mr Kofoed's honesty and courage in confronting the problems of the Baltic. There is a whole series of matters of detail that he mentions, for example the salmon regime appears to him to be a rather crude regime and does not take adequate account of the sophisticated differences between tourists catching wild salmon and people who catch it for a living. He has made a lot of very important points about engine size and bans on catches during breeding periods. All these seem to be eminently common-sensical.
Likewise, Mr Kindermann, with his stress on conservation and reducing the herring by-catches. This is extremely important, and I hope we will learn a lot from these reports.
The one lesson I would like to draw from both of these reports, and also from Mrs Langenhagen's report, is this: when you listen to what is happening in the Baltic, for example about driftnets, it is very different to what is happening in other areas, such as the Adriatic or the Bay of Biscay. I do not see why the European Union should impose one regime on the whole of Europe. This helps to convince me even more that we have to have a differentiated approach in the future.
As some colleagues will know, at the moment I am doing some work on regionalization of the common fisheries policy. This is the kind of ammunition and data which we need to be able to put together, under the umbrella of the common fisheries policy, a regional approach. I thank the rapporteurs for their contribution.
Mr President, industrial fishing, not least at its present scale, seriously threatens fish stocks and the ecosystem. The fact that these ships catch large amounts of fish, which are basically fit for human consumption, for processing into fish meal and fish oil is especially galling. It is a waste of a valuable source of nutrition and protein. Also, large amounts of food for other fish species, sea birds and sea mammals are thus lost. It is therefore high time that the principle of sustainability is realized in the industrial fishing sector.
Unfortunately, I note that this principle is often demoted when the Council makes decisions. Council policy is mainly aimed at continuity in respect of the industrial fishing sector. The distribution of the quota for sand smelt, horse mackerel and blue whiting speaks volumes in this respect. Two thirds of the total North Sea contingent of horse mackerel has, for example, been allocated to Denmark, which processes this fish into fish meal. Yet it is eminently fit for consumption. So there is no question of preferential treatment in the case of fishing for human consumption.
The attitude of the Council in respect of fishing for sprat shows scant determination. The establishment of an overall limit on herring catches when fishing for sprat was admittedly a significant step in the process of reducing by-catches. But at least 10 % of the total herring catch in the North Sea still disappears into fish meal, as a by product of the sprat fishing sector. This particularly affects herring which are not yet sexually mature, which are caught before they have been able to contribute to the preservation of the species. I therefore consider an increase in the permitted by-catch percentage for herring in the sprat fishing industry of between 10 and 20 %, as decided by the Council on 24 March, a serious matter. It removes all incentives to change over to more selective catching methods.
In conclusion, the treatment of the Commission proposal on the industrial fishing of herring in the Baltic comes too late. The Council has already achieved a political agreement in regard to this. The recommendation of this Parliament is only required by the Council to allow it formally to confirm the agreement which has already been concluded. The Kindermann report deserves a more serious consideration in the Council. The recommendations it contains for restricting catches, protecting ecologically sensitive areas, limiting by-catches and so forth, ought to be implemented as soon as possible.
Mr President, we are dealing with three excellent reports here. Indeed if you look at the explanatory statement you will see that two of them were adopted unanimously and only one person abstained on the Langenhagen report. It is an indication of the breadth of support across the committees for the sentiments which the three rapporteurs are presenting.
They are all on the same theme: the need to look at industrial fishing. There is a need to carry out research into industrial fishing and the impact of industrial fishing on the fishing industry. The second theme they all put forward is the most important aspect of the fishing industry: is fish primarily for human consumption? Industrial fishing really is an extra. They all make the same point that the important thing is fish for human consumption. This is what we, as European Parliamentarians are doing for our constituents - we are helping to ensure there are sufficient stocks.
The third theme which runs through the reports is the need for conservation of stocks. Mr Kindermann mentions it with the decision of the Council to fix, for the first time in 1998, a quota for sand eels which, up to that time, was a non-quota stock. There was no limit on the quantity of sand eels which could be extracted from the North Sea or elsewhere. Indeed this gave us in the West of Scotland a particular problem. There is an area called 'the wee bankie' , where some Danish and Scottish fishermen almost came to blows at the end of last year over the fishing activities that were going on there. The Scots alleged that the activities of the Danes were affecting the stocks of cod. There was a little bit of a problem there, but we got it ironed out.
It is important that there be adequate research into the effect of industrial fishing on the stocks of cod, but also into the whole marine environment. Mr Kindermann talked about salmon. We have a problem with wild salmon. It is important that we see what the impact of industrial fishing is in this area.
We also must look at the conservation measures. Mr Kindermann mentions the size of nets in the technical measures in his report. It dovetails from Mr Kofoed's earlier report on MGP IV, which was dealing with mainly technical measures.
So we really have to bring these things together. I congratulate the three rapporteurs for doing an excellent job.
Mr President, the Commission has rightly proposed a ban on industrial fishing outside the Baltic Sea area. Behind the proposal is the concern for the general decline in herring and Baltic herring stocks as well as the negative effect on the environment caused by fishing. Marine birds, for example, can get caught up as by-catches in nets with small mesh sizes.
In the Baltic, however, the situation is different, as there the herring stocks are not under threat and fishing even has a positive effect on the marine environment. Fishing reduces the amount of fish that would have to be thrown away and even helps increase cod stocks. In addition, fishing is important for sparsely-populated coastal areas. The livelihood of the people in these areas is often dependent on this one occupation.
Finland's and Sweden's herring fishing industry must therefore be allowed to continue. In the Accession Treaty countries were permitted to fish herring for animal feed until the end of 1997. The new regulation will, in my opinion, come into force retroactively from the beginning of this year and not merely from 1999 on, as proposed in the amendment tabled by the Committee on Fisheries.
The total catch quota for the Baltic is high, however. Although there are no problems as yet, fishing - and especially intensive fishing - must be monitored. The principle of sustainability in fishing must be observed. That is why I give my enthusiastic support to Mrs Langenhagen's motion to amend the regulation, in the light of recent scientific evidence.
With reference to Mr Kofoed's report, I wonder why the Commission gave its international recommendation to the members of the Baltic Fishing Commission so late that the deadline for filing a protest had already passed. The Commission's proposal in respect of the fishing of flounder and plaice, however, can be readily endorsed this time around.
Mr President, I would like to point to a very important question concerning the Baltic Sea, and that is the ruthless exploitation of wild salmon. This practice must be stopped, as it seriously threatens the salmon in the Baltic area. One of the main reasons for this is fishing with driftnets. Particularly threatened is the very rare natural salmon, which is to be found almost exclusively in Sweden, but which also exists in Finland. The salmon is born in the Swedish rivers in Norrland - the Northern region. It then leaves the rivers and moves into the Baltic Sea for feeding. The period the salmon spends in the Baltic Sea is, however, a dangerous time. The main reason for this is large scale industrial fishing with driftnets measuring up to 21 kilometres.
Issuing EU approved limits and bans on fishing for sport on certain rivers, as has been done up to now, has merely symbolic value, whilst overfishing with driftnets is allowed at the same time. This must naturally be stopped.
Another serious threat to the survival of the natural salmon is the disease M-74, which was discovered in 1974, with the M standing for environment related diseases. This disease constitutes a severe threat to the natural salmon and its survival. These are, therefore, important questions to bring up at the next meeting of the Baltic Commission and an issue which the environmental groups in Sweden and Finland are pushing for extremely hard.
Mr President, it is clear that sustainable and ecologically-sound fishing poses a challenge for the future. But we are still far removed from this, particularly when we consider the issue of industrial fishing. A solution to the problems associated with this in no way implies sustainable fishing. By-catches, already mentioned, are a problem, but the catch is in general much too large. Like previous speakers, I would therefore like alternatives to be investigated, such as vegetable sources, for the products which are presently being produced via the industrial fishing industry. Industrial fishing is not essential for animal feeds and fish meal or oil.
An ecological approach deserves sound scientific research, of course, but this does not mean that we as politicians can sit back and await the arrival of these reports. Waiting too long for the increased certainty which scientific research is supposed to offer us, and thereby failing to make decisions, means that we are not equal to our responsibilities. I support all three reports: they indicate that it is possible to make a start on sustainability in the fishing industry. We now await the actions of the Commission and the Council. I wonder what measures they will instigate.
Mr President, many of us feel very hesitant, and with justification, about industrial fisheries. It is, therefore, a pleasure to be able to congratulate Mrs Langenhagen, Mr Kindermann and Mr Kofoed on their good and well balanced reports, where one of the proposals is that the rules for by-catches of juvenile cod, for example, should be made more stringent, that maximum limits be introduced, that the control mechanism be increased, and so on.
Bearing in mind the vulnerability of the Baltic Sea, and that the situation there may suddenly be altered, the proposal to review the regulation before the year 2003 is positive. It is a pleasure to note that the share of industrial fisheries in the Baltic Sea is slowly declining in favour of fisheries for human consumption. We hope this trend will continue.
A great deal of the criticism directed at the industrial fisheries in the North Sea has been justified, due to the volumes involved and the risk to the eco systems. Mr Kindermann suggests that a modicum of industrial fisheries can be accepted, provided this does not conflict with fisheries for human consumption. The latter must always take precedence. On the whole, the criteria in Mr Kindermann's report ought to be applied to the Baltic Sea, too.
Mr President, first of all I would like to emphasize once again that Baltic herring in the Baltic Sea in fact is Baltic herring and not the same as the herring we are talking about here in this House. There seem to have been some problems with the translation.
As we know, Baltic herring and the fishing of Baltic herring are of extreme importance for the professional fishermen in Finland, for the archipelago and the coastal region. I welcome, and I have voiced my personal support for the proposal that the exemptions granted to Sweden and Finland in their Membership negotiations be given permanent status, so that the fishermen may know for certain that the fishing can continue. I know that the Commissioner is very familiar with this matter.
The far reaching limitations on salmon fishing which have been effected in recent years, and which Mr Kofoed pronounced unfair, have further increased the importance of the fishing of Baltic herring. The fishing of Baltic herring for purposes other than direct human consumption makes up 80 per cent of the total Finnish catch; the main part of it goes to fodder for fur farms. So long as there is no set-aside for human consumption, we ought to be able to fish in the manner proposed. As the price of Baltic herring for direct human consumption is higher, as much as possible goes to direct human consumption.
This form of regulation is also of fundamental importance for two other reasons. It may contribute to a reduction of overfeeding in the Baltic Sea. But the exemption is also important in the long term, as it will enable fish farmers to move increasingly to the use of fishmeal from Baltic herring instead of other nutrients being added to our waters.
Madam President, I would like to thank Mrs Bonino for having successfully concluded a problematic agreement on the banning of drift-net fishing. I also think that the banning of drift-net fishing should be the subject of debate in the Baltic as soon as possible. For it is not true to say that other species, especially seals, do not get caught in these nets in the Baltic Sea. Secondly, it is very important to promote an increase in natural salmon for rivers in Northern Europe. There have been promising signs of this recently, as there have been restrictions in the use of drift-net fishing. I have heard that the Finnish government intends to bring up the matter of banning drift-net fishing this Autumn at the Warsaw Conference. We should give it our support. It is to be hoped that Sweden and Denmark will agree.
Mr President, ladies and gentlemen, allow me first of all to deal with the three reports together - they are directly related to one another - and to tell you how pleased I am that on a topic as controversial as industrial fishing, whose different opinions are echoed in this House and in today's debate, the Parliament, although it has had a few subsequent suggestions, shares the Commission's point of view, especially on the need to give this type of fisheries a rational direction that takes into consideration for each fisheries activity the actual state of stocks, by-catches and the problems of monitoring. I am referring in particular to the excellent report by Mr Kindermann. The Commission appreciates the fact that in it he highlights the progress made in monitoring and managing resources and the Commission's own desire to make further progress.
The Commission will closely analyse the suggestions in Mr Kindermann's report, but in this regard and in response to Mr Teverson, I would also like to make three remarks: first of all, the Commission considers the problem of monitoring the absolute priority of industrial fishing, and this is why industrial fishing vessels are included in the first phase of satellite surveillance which, as you know ladies and gentlemen, will begin in July; secondly, the Commission has very closely monitored herring fishing in the North Sea, especially since this was the subject of a special report, which you ladies and gentlemen have surely seen, and which states something that perhaps will not please everyone, and that is that industrial fishing is more controlled, or at any rate the controls are more effective than for other types of fishing; thirdly, as far as the more longer term initiatives are concerned, the Commission is currently financing research to understand exactly what the situation of the ecosystem is - since all the parliamentarians referred to this problem - and is pushing for and, moreover, obtaining a very concise study on the impact of industrial fishing by the International Council for the Exploitation of the Sea. In fact, more than monitoring, I believe it especially important for everyone to know more about the impact on the ecosystem.
Regarding the convergence of views on the conditions in which herring fishing for reasons other than human consumption may and should be authorized, Mr Langenhagen proposes approving the general logic, the general system that the Commission has followed, particularly with regard to the distinction between the Baltic Sea and the other areas where current bans should remain in effect. Indeed, beyond the approaches or values everyone has, I believe it important to say in concrete terms that the situation of the herring stock in the Baltic Sea is good. We must also take this into account, beyond the approaches, however ideal, that we each may have.
I believe that a distinction between the two areas is legitimate, not only as far as the situation of the stock is concerned but also for the problems of by-catches. The concrete problem that we must face therefore concerns the conditions under which herring fishing should be allowed for reasons other than human consumption.
In this regard, the Commission is trying to strike a balance between the need to create conditions that prevent abuses and the preoccupation - perhaps you ladies and gentlemen can understand me here - with not saddling the Union's fishermen with constraints that would put them at a disadvantage in relation to fishermen from other coastal States along the Baltic Sea. This is another factor that we must take into consideration. Currently, only the technical measures decided in the International Baltic Sea Fishery Commission apply to the fishermen of third countries, as Mr Kofoed rightly points out. Therefore we should try to have the International Baltic Sea Fishery Commission adopt more restrictive rules which will apply equally to all fishing fleets and not just to those of the EU.
For this reason the Commission cannot accept the amendments, particularly Nos 1 and 4, precisely because they would only impose constraints on Community fishermen. In Amendment No 4, the Commission certainly accepts the demarcation of zones - this is obvious - but globally speaking, it cannot accept the amendment precisely on account of the rules that govern the composition of the catches, which the Commission considers to be too restrictive.
As far as Amendment No 3 is concerned, the Commission accepts that part relating to the date of application, whereas the part on the revision procedure is not, in its view, suitably worded. Finally, the Commission accepts Amendment No 2.
In conclusion, I would like to make two additional observations regarding technical measures in the Baltic Sea. The Commission shares the view of the rapporteur, Mr Kofoed, on the shortcomings - also underlined in the speech - of the mechanism proposed by the International Baltic Sea Fishery Commission. As I already said, the Commission wants to avoid a situation where measures confined to the Community prove detrimental to our fishermen, and for this reason, as Mr Kofoed suggests, the Commission will do all it can to improve the technical measures that are decided at the next meeting of the International Commission I have just referred to.
Thank you, Mrs Bonino.
The debate is closed.
The vote will take place tomorrow at 9.00 a.m.
Future for the market in fisheries products- fish product canning industry and   aquaculture
The next item is the joint debate on the following reports:
A4-0204/98 by Mr McCartin, on behalf of the Committee on Fisheries, on the communication from the Commission to the Council and the European Parliament on the future for the market in fisheries products in the European Union: responsibility, partnership and competitiveness (COM(97)0719 - C4-0029/98); -A4-0137/98 by Mr Varela Suanzes-Carpegna, on behalf of the Committee on Fisheries, on the fish product canning industry and aquaculture in the European Union.I now invite Mr McCartin, the rapporteur, to speak for a maximum of five minutes.
Mr President, the Commission Communication on the future for the market in fisheries products implicitly recognizes a number of shortcomings in the present policies. Very briefly these shortcomings could be described in the following way.
Firstly, several phenomena on the market in fisheries products run counter to the efforts to conserve fish stocks, on which the future of the whole fishing industry is dependent. Illegally landed fish, in particular under-sized fish, are being put on the market and, meanwhile, withdrawal of good quality fish from the market and the subsequent turning of this fish into low-value fish-meal and fish-oil occurs. It even happens that good quality fish is dumped at sea with the support of the Community which, in this way, tries to prevent market prices from falling too low. I know that in recent years the amount of fish actually destroyed in this way is relatively small but even 10, 0-20, 000 tonnes is too much.
Secondly, an excessive mismatch between supply and demand can be observed in certain areas, suggesting that the flow of information should be improved and that stronger incentives should be provided to producers to adapt their production to demand, and to buyers to pay more attention to what the producers can actually offer.
This is closely linked to a third set of problems relating to the competitiveness of Community producers. Imports represent an increasing challenge and outside competitors may benefit sometimes from better fishing grounds, very low labour costs and sometimes government subsidies and, indeed, a failure to control them properly.
The Commission Communication favours improving the situation, in particular through first reducing withdrawals. For its part, the Committee on Fisheries feels that the Community should not support the waste that withdrawals involve. The temporary withdrawal of fish should be developed since it contributes to stabilizing without causing any waste and the putting on the market of illegally landed fish should be counteracted by strengthening controls in ports, particularly, and also in the subsequent links in the food chain.
A system of designated ports - ports which are designated for the landing of fish and fish may be landed only at these ports - is an idea that the committee certainly also supports.
Stimulating producers' organizations to achieve a greater regularity of supply by introducing catch plans is something our committee is also in favour of.
Encouraging an improvement in the quality of Community products and encouraging consumers to choose such products by means of certification and of labelling - this, too, the committee supports but clear rules must be elaborated so as to avoid uncertainties and distortions of competition between different producers.
As regards imports, the Committee on Fisheries cannot agree with the Commission that the system of reference prices should be abolished. The Community should not abandon the possibility of intervening in case of serious disturbance of the market. Furthermore, the Community should endeavour to counteract the distortions of competition that may follow from very low labour costs or irresponsible fishing by vessels flying flags of convenience.
In order to increase the supply from Community producers, the potential of aquaculture should be fully exploited. This can sometimes be a controversial area. But we have a consensus in the Fisheries Committee that there is tremendous potential there for peripheral regions to supply high-quality food to consumers in the Union while, at the same time, not neglecting environmental considerations, the health of the waters and the health of wild fish stocks, which can sometimes be affected if we go into this industry without having done proper research, as we have sometimes in the past.
In a Union where we have only 48 % self-sufficiency, it is quite obvious that there are regions - in particular Galicia in the north of Spain - where aquaculture well carried out can make an immense contribution to the viability of the local economy and, indeed, can supply the home market with high-quality food, and be a tourist attraction at the same time, because fresh, high-quality food from aquaculture can attract tourists to a region - people who have a liking for fresh sea food, consumed in its natural environment.
On a general level, the interdependence between the market and the other strands of the common fisheries policy is allimportant and has to be taken into consideration.
Mr President, Madam Commissioner, ladies and gentlemen, I would firstly like to thank the rest of my colleagues whose reports are being considered in this joint debate today - Mrs Langenhangen, Mr Kofoed, Mr Kindermann and Mr McCartin - and which I followed with interest in the Committee on Fisheries; indeed, I contributed to some of them with my amendments.
But I am sure they will understand if I concentrate today on my own report because, among other reasons, it is not often that we have reports relating to the fish product processing industry. Yet, this industry is a fundamental pillar of the Common Fisheries Policy and an extremely important alternative to a possible reduction in employment in coastal areas dependent on fishing activities.
Processing, along with marketing and aquaculture, forms a complementary activity and one of diversification for economic activities in the fisheries sector. It creates its own jobs and is capable of absorbing labour surpluses at a time of crisis when we are talking about overcapacity, conversion and adjustment of the Community fleet.
In the European Union the canning industry alone provides some 50 000 direct jobs with 75 000 indirect jobs. Given that employment is the focus of all of the Union's policies, these figures are significant; they are even more so if we add the fact that those jobs are located in peripheral coastal regions where there are few alternatives to fisheries activities.
The own-initiative report for which I am rapporteur is the first to refer exclusively to what we could call the subsector of canning within the processing industry. It has been aimed at drawing the attention of Parliament, the Commission and the Council to the situation of the Community canning industry and the significant potentialities it might have if we continue to support it and do not implement policies which damage its competitiveness and promote unfair competition with products processed in third countries.
The Community canning industry is involved in an important challenge of modernization and restructuring in order to adapt itself to the globalization of the market and the costly demands of the Community's environmental, technical and health and hygiene standards which act as a guarantee for the European consumer.
In this respect, it has received substantial Community aid which must continue to promote its ultimate modernization. However, and in particular, it has been confronted with trade agreements with other countries which have allowed our markets to open up to products which are difficult to compete with in terms of price, due to their low wage and social costs and to lower technical and health and hygiene requirements. This has a negative effect not only on the final price but also, and more seriously, on the quality and guarantees for the health of consumers.
Given the risk of relocation of European businesses and its negative effect on Community employment levels, we need greater and improved control of extra-Community imports. In addition, the same demands must be made of them as are made of products processed in the European Union.
As a competitive advantage, we must make the most of the quality of our products and establish anti-fraud units specializing in fisheries as well as a network of specialized laboratories and a reference laboratory at Community level. We must also promote a policy which supports and encourages quality among companies and campaigns to promote European canned products throughout the Union. In this respect, we should make use of the single market and the diversity of products processed throughout the territory, emphasizing their high nutritional value and the contribution certain canned products make to a healthy, balanced diet, such as blue fish in olive oil.
The labels must exactly represent the content of the product within and not use generic names, as happens with certain techniques used by third countries. This carries the risk that we may be taken in by the products we eat or, in this specific case - given the different varieties, qualities and prices of tuna - that we are given thunnus obesus , or bigeye tuna, or another variety, instead of expensive thunnus alalunga or long-fin tunny.
The Community policy on raw material supplies should be implemented in relation to the actual needs of the Community industry and new quotas should be opened only when they are strictly necessary.
Research and development involving new products, new species and new forms of presentation will have to be promoted just as the new COM in fisheries products will have to be adapted to the needs of the industry in relation to fishing activities.
In short, the report is asking the Commission for the following things: a serious and thorough study of the reality of the Community canning industry; proposals for a specific and global plan of action; and an analysis of the copious and scattered regulations currently in force. Further, canned products should be considered as sensitive products for which compensatory aid in trade agreements is required.
In conclusion, Mr President, I would point out that the report does not constitute a goal but is instead a departure point through which Parliament is taking a first step, drawing attention to this sector and promising - and I am doing this personally, as rapporteur - to follow up on its demands. In this way, we will together ensure that the European fish product processing industry takes the position it deserves in the world on the basis of its tradition, prestige, quality and potential, as well as its level of job creation; indeed, job creation is the main challenge for our society and all politicians must contribute to its success.
Mr President, I believe that a plan is beginning to emerge to reform the common fisheries policy even if, as usual, it is a policy that particularly affects Europe, deals with the problems of territorial waters and succeeds with difficulty in defining a different relationship with third countries. I am in part satisfied that we are beginning to reorganize the international fisheries agreements, but it will do us no good to make progress on European territorial waters if we do not tackle the problem with third countries too.
Shipowners are currently paying tuna 40 lira a kilo: a ridiculous figure. A large quantity of this product, 58 per cent, is imported in the European Union. Of these imports, 65 per cent are not subject to customs duties and there are also hygiene and sanitary problems.
I say this because I am convinced that we need to harmonise not only the common fisheries policy but also our relationship with third countries. Market policy can provide answers. I am pleased with the Commission's proposal and communication and see that some positive choices have been made, including after the debate that this Parliament was able to engage. I am thinking especially of the way in which Parliament has tackled the problem of organizing producers, the way in which an attempt has been made to monitor the products fished in territorial waters so that they are identifiable and attract the attention of consumers within the framework of market rules, so that their quality is also eco-compatible. These are very important aspects.
For this, we must promote all the positive actions that favour the introduction of a designation of origin, the post-GSPs for fishery products - in my opinion these are important choices - but at the same time we must overcome the logic of supporting prices in such a widespread manner that is perhaps not always properly focussed. We must aim much more specifically at supporting fishermen's income so that it is directly connected with the biological and environmental balance. From this point of view, I believe that it is very useful to encourage a biological rest period, forms of subsidiarity in the work and possibilities of guaranteeing income - in addition to the work directly related to fishing - which will also enhance some of the anthropological aspects of the fisheries sector, of the relationship between fishermen and the sea which, if the commercial and economic logic prevails, risks being increasingly lost. We need to transmit this culture too, a culture that involves respect for the sea, a balance between resources that can be caught. This balance is restored not only by taking action based on our romantic vision of the sea but also by using scientific instruments that can guarantee adequate research which will put a value on the available resources. From this point of view, we also need to develop a better policy of control that is not dispersive, one that makes optimal use of technological innovations. I therefore applaud the fact that the satellite system can be used as a fundamental part of monitoring.
I believe that some important signs are emerging. We will be able to continue this debate with the documents that will be presented to reform fisheries after 2002. I believe, Madam Commissioner, that you have taken some steps in this direction, in your work with the Parliament, but I am also convinced that there are a few points on which we must work. I am referring to a point to which I draw your particular attention and to which I am sure you are sensitive: the use of dolphins in military experiments. I do not think we can accept this anymore. Recently, carcasses of dolphins were found in the Gulf of Marseille. These creatures had been used for such purpose and their throats had been ripped open by the explosion of small bombs. This matter must be put on the agenda so as to prevent it occurring again.
Mr President, Madam Commissioner, the Community market for fisheries products finds itself in a very strange situation. The high dependency on imports can undoubtedly justify allowing the tariffs established within the GATT, although they are low. However, at the same time, the European Union is implementing a policy aimed at the removal of tariff barriers which, in my opinion, is affecting important quotas.
Whether with regard to agreements such as the generalized system of preferences or in the context of cooperation or other types of agreements, the Commission accepts provisions involving a total or partial withdrawal of tariffs for fisheries products; this leaves the Community industry increasingly vulnerable. I am not denying that they may be justified in certain cases, however, we must prevent the continuation of situations - which I would even describe as ridiculous - such as those that force, for example, Community producers of tinned tuna to export to the United States with a tariff of 35 % while the United States exports to the European Union with a tariff of 24 %. I am sure you will realize that this is certainly not a case where poverty or the need to promote the development of a country justifies a tariff preference of 11 %.
I am therefore particularly concerned - and I think that some of my colleagues have already mentioned this - about the Commission's statement regarding the likely market trend towards lowering tariff protection. We believe, on the contrary, that the Commission is obliged to protect, where possible, its own production by encouraging policies which contribute to an increase in internal supply. It must also curb the removal of tariff barriers or demand reciprocity, as well as allowing differential treatment for products from joint ventures which do, after all, receive Community capital. In addition, the Commission should maintain reference prices, contrary to what its intention appears to be, and encourage carry-over premiums, particularly as replacements for withdrawal or destruction mechanisms which, in a market lacking high-quality proteins, paradoxically give priority to the conversion of fish into oils or fish meal.
We have thus been calling for a long time for a reform of the common organization of the market for fisheries. The Commission has finally presented this document which, we presume, puts forward the guidelines from its imminent legislative proposal, which it has promised to submit before the end of the year. We hope that the Commission, which has been slow in tackling this reform, will take into consideration the proposals our rapporteur, Mr McCartin, has included finally in his report, so that the forthcoming legislative proposal is capable of helping Community producers as soon as possible.
We ask that special attention be given to the introduction of measures guaranteeing that imported products meet the same health and hygiene guarantees as are demanded of our own products, with a view to preventing discrimination and unfair competition and encouraging the protection of the health of European consumers.
Madam Commissioner, these are only some of the rapid responses the market for fisheries products requires. Mr McCartin's report, as well as the comprehensive and excellent report by Mr Varela on the Community canning industry, contain many others which are fundamental and which cannot be forgotten when tackling the reform of the common organization of the market. This is necessary not to achieve as yet its optimum performance, as the Commission itself hopes, but to provide a minimum balance between imports and the external aspect of its own production and between the different internal productions in terms of the Community market.
Mr President, I would like to speak about the report by Mr McCartin dealing with the vital matter of the future for the market in fishery products in the European Union.
Of course, there is no question but that the demand from the European market calls for a substantial share of imports from developing countries. But let us not forget that 80 % of these imports already benefit from a preferential tariff system, many are even duty-free. So the rapporteur is right - and Mrs Fraga pointed this out before I did - when he states that the Commission has a duty to protect Community producers to the best of its ability and that further measures to abolish customs duty on fishery products from outside the EU are really not what we want.
First, catches by fishermen of the European Union are governed by a self-evident fact: if there are no resources, there are no more catches. This is why we must obviously support the efforts designed to control supply on the basis of market demand. Also, as the rapporteur pointed out, we must encourage producers' organizations to work to catch plans and it seems logical - for the benefit of the fresh goods market - to steer intervention tools in the direction of withdrawals for put-back, rather than withdrawals for dumping.
We must encourage quality policies. Of course, the existing joint organization of markets provides support for producers' organizations that commit themselves to quality improvement plans. Whilst that assistance has not yielded the success we might have expected, this is due neither to its underlying principle nor the lack of forward-planning, but to insufficient amounts. It is vital therefore that we revitalize the appeal of these incentives by stepping up the amounts involved.
We must let consumers know about these policies by showing our support, in particular, for those products that can be identified with a specific region, once they have been subjected to rigorous, thoroughly-tested quality control procedures.
Nevertheless, I would still question the advisability and actual definition of the eco labels we have in mind. In this respect, the Commission would call upon specialists in the fishing industry and any others involved. What exactly does that mean? Does that imply official recognition of quality labels awarded by bodies set up for that specific purpose and funded, for example, by industrial consortia seeking to implant a positive image in the minds of the consumers? Or, perhaps, by others whose ecological rhetoric often conceals a baser, customer-oriented philosophy? In which case, we might see the Commission turn against any scientific analysis and leap onto the bandwagon of a public opinion largely ignorant of sea-faring matters, easily deflected and, in some cases, easily manipulated - a particularly loathsome example of which we have just witnessed.
Mr President, salmon, herring and other sea-foods make the issue very appetizing and appealing. Unfortunately the same is not true of the Community fishing policy. This presents serious problems in its internal market, which shows a continuing deficit of approximately 60 %. This shortfall is made up for by imports from third countries, many of which maintain low prices, due to what is commonly known as "social dumping' . This policy has had particularly negative effects on coastal and small-scale fisheries, which show reduced levels of production and employment as well as a reduction in their share of the total fish market, to the benefit of large-scale fishing industries.
Any attempt to organize the market for fisheries products must therefore be aimed at the protection and balanced growth of the fishing industry. It must also be adapted to regional characteristics and it must protect mainly the small and medium-sized and coastal fishing industry, which is an important source of income and an important sector of employment, especially for the coastal regions and the islands. Stringent measures must also be taken to conserve fish stocks and to maintain the marine eco-system. Measures must be taken to tackle illegal fishing and the landing and trade of fisheries products, as these will have positive repercussions for consumers who will have greater guarantees of product quality and price stability.
The common fisheries policy must not repeat the tragic mistakes of the common agricultural policy. The Commission proposals for a reduction in fisheries production and partial compensation for lost income in the form of other subsidies will have the same negative results as in agriculture, that is, a reduction in employment and an increase in imports from third countries, disintegration of the social fabric, and depopulation of coastal and island regions.
I have other things to say, but I do not wish to monopolize the time available. I will submit them in a written explanation of the vote, as this matter of the fisheries industry, which really is extremely important for the Community, must be tackled by the Commission with both prudence and gravity.
Mr President, first of all I would like to congratulate the Commissioner on his successful ban on driftnets, which was long overdue.
It is very important that the market for fish in the EU is reformed and consolidated. Fish is caught to be sold on the market and therefore there is great scope, via the markets, to improve the efficiency of the CFP as well as promoting its conservation goals. In this respect, the role which the market can play is particularly important. The policy of withdrawing fish from the market and sometimes destroying it simply because the price is too low is totally unacceptable. It is outrageous in today's world, with so much poverty and hunger, both around the world and right here in the EU, that such a policy should exist.
We have heard about promoting the consumption of fish as a healthy food to support the fishing industry. This is fine and good, but it must be conditional and selective. We must not be involved in promoting the consumption of all fish no matter what species, the area where it was caught or the gear that was used. It could be argued that some of the stocks in the EU are in such desperate straits that it would be negligent or even worse to promote their consumption.
Another point which was just raised is the concept of eco-labelling, which is becoming more popular. The Committee on Fisheries heard an account of this just a few months ago. The scope for such a concept to be positive is really great. But there are conditions which must be met to avoid some fairly obvious and serious pitfalls. The criteria which are used by these ecolabels must be publicly available to all who are interested, and must be detailed and specific. For instance, to say that a fish was caught in a fishery which is sustainable or responsibly managed is utterly meaningless, because one person's definition of 'responsible' may differ very much from another's.
Verification of such claims is also crucial if consumers are actually to have confidence in this. This is where the thorny question is raised of who shall be responsible for ensuring that the claims are valid. What role does the Commission see for itself in this area, or is it going to be the Member States' responsibility? We have all seen the vigour with which Member States have pursued the surveillance of fishing activities so far, and I would like to know the Commission's view on this question.
Mr President, I congratulate both rapporteurs on the work they have put into these very interesting reports. Mr Varela's report is as good as the delicious Galician fish we have all consumed. I have nothing really to add to that.
Mr McCartin has taken on a rather more thorny series of problems in his report and I congratulate him for addressing them. We have a whole series of interlocking problems with the whole question of a free market and the idea of protecting the interests of those who are dependent on fisheries in a particular area. I have already mentioned - and I think the Commission took note of it - the whole question of the possible regionalization of the common fisheries policy. This is where we have to start looking very seriously at what that means in various contexts. Obviously one starts from the cornerstone of relative stability. That sets limits on what is possible. When you start talking about local boats landing locally you have the problem of quota hopping. There is no case for discrimination on the ground of nationality but a link with the local ports would clearly have to be part of that philosophy.
Like many fishermen, I am unhappy with the idea of centralizing the ports of landing. Certainly in Scotland that has been a bone of contention. Fishermen do not like being told you can only land in certain ports. On the contrary, they would like the freedom to land. But I would recommend to the Commission - and I think this is one idea that would be appreciated by fishermen throughout Europe - that it should centralize information about fish prices electronically. Fishermen could use radios or other electronic devices to find out where to land their fish. I think they would go for that kind of centralization.
Finally, with regard to Mr Baldarelli's points on balancing supply and demand scientifically, that would have support. The amendments by Mr Souchet of the I-EDN Group are all very sound and we will be voting for most of them.
Mr President, Madam Commissioner, looking back on the report by Mr McCartin, I would like to say that we are today confronted by two different policy orientations, that is to say fishery or agricultural products. Some people, like our rapporteur, want us to adopt a totally liberal policy. Others, including myself, prefer a policy that seeks to devote more attention to the interests of the producers by implementing the principle of Community preference more rigorously, by upgrading the fresh foods market, organizing the sector in a more effective way, maintaining market intervention facilities and incorporating them in some kind of specialist discipline.
Whilst it is clear that imports from developing countries are necessary nowadays to meet a structural demand from the European market, which falls well short of the requirements we seek in terms of sea-food products, we must nevertheless ensure that such exchanges with the developing countries take place in an atmosphere of fair competition. This is why a strengthening of import controls seems to me to be very urgent, especially those relating to source and hygiene, which should take priority in the controls procedure, at both Community and national level.
The importance of the fresh food market for both producers and consumers is such that we must pay greater attention to it. The 15 amendments tabled by our group relate mainly to this objective of upgrading fresh foods of Community origin, principally through product identification and a suitable quality improvement policy, whilst at the same time enhancing the fisheries product sector by extending the role of producers' organizations and by according greater recognition to inter-trade organizations.
Finally, with regard to intervention, we have tabled amendments seeking to strengthen the withdrawal mechanism to serve as a safety net, thereby contributing to market stability and the long-term survival of the fisheries product sector, whilst at the same time ensuring that it does not degenerate into a mechanism that merely provides a regular outlet for goods for which there is no market demand.
These amendments, Mr President, were devised with the special needs of the fisheries sector in mind, consisting mainly of small-scale companies which are obliged, when they feel the need to make up for a drop in the price of fish, to boost productivity by increasing their catches.
Mr President, we welcome the Commission initiative to present and, more especially, to discuss its ideas on the future of the market in fisheries products in the European Union. The chosen form of a report makes for a discussion that is pertinent to the issue. Three meaningful words are quoted in the Communication heading: responsibility, partnership and competitiveness - the correct sequence, in my opinion.
Fish is, and will continue to be, a scarce resource both inside and outside the European Union if some 50 % of the fish and fish products supplied in the EU originate from imports. They are not available in the European Union. That is why conservation of the fish stocks and market policy are closely connected. The fisheries activity needs to be oriented globally on the basis of sustainability. We particularly support restrictive measures for endangered stocks. The main problem is adapting the fisheries capacity to available stocks, and this is where intervention should be the greatest.
Merely to regulate via the market is, in my opinion, a symptomatic response to the problem. I am not the only one facing questions such as: How much of the market do we want to regulate? Where does responsibility, or rather the own initiative of those involved, begin and end? What do we want - a market economy or a planned economy? Standard management and marketing measures presuppose an effective and, above all, a balanced system of controls. We can do nothing other than support the call that fisheries products should only be landed in those ports which are effectively able to control them, but not, however, the extension of fisheries inspectors's rights to that of the retail trade.
On the other hand, it will also be vital - not only as part of the next WTO negotiations, but also with bilateral fishing agreements - to make some reference to social standards, which nowadays cause considerable distortion of competition. In conclusion, I wish to thank the two rapporteurs for their very good reports, and I hope that we can continue to work with these excellent documents in the Committee on Fisheries.
Mr President, I welcome the report by my colleague Mr McCartin, which deals with many of the problems of the fishing industry. It is clear that to date there has been significant over-fishing and in many cases illegal fishing of EU waters. For example, Irish waters are regularly plundered by large industrial boats from other EU countries, many fishing with illegal nets. This has led to disastrous effects not only on stocks, but also on the livelihoods of fishing communities who, for the most part, are situated in remote and peripheral regions of the European Union and have few, if any, alternatives.
Two elements are essential if we are to save the remaining fishing areas from total depletion. Conservation and rebuilding of stocks - an absolute and urgent priority; and adequate policing, with the introduction and enforcement of severe penalties against those caught fishing illegally. It is essential to find a balance between the needs of the fishing industry, the management of resources and the needs of the people who make their living from fishing and its associated industries. We must bear in mind that the European Union imports 52 % of its total fish consumption from third countries. So there is a very large market to be satisfied.
I believe that aquaculture can provide part of the solution to restoring the balance between imports and fish produced within the EU. Aquaculture is a valuable source of employment and can cushion the hardship of the areas affected by the decline in fishing. We have proved we can farm salmon and shellfish to the highest standards, taking all the necessary precautions to ensure good environmental practices. It is necessary to maintain and enhance these practices by improving the possibilities for fallowing, to allow the sites used for fish farming to be totally rested and flushed.
Furthermore we should seek balanced agreements with our partners in developing countries where we are fishing at present and combine this with expansion in aquaculture, thereby protecting their fishing resources and providing new sources of production within the EU.
The CFP needs to combine all aspects of the fishing industry in order to provide a viable future for our fishing communities. A combination of conservation and good management on the one hand, and increasing fish farming on the other, will go some way to securing that future.
Mr President, ladies and gentlemen, Madam Commissioner, I should like to refer to the report submitted by my honourable friend Mr Varela Suanzes-Carpegna, whom I congratulate on a notable, I repeat notable, piece of work. I believe the report covers all the fundamental problems in this sector. There are, however, a few points which I think should be highlighted.
Firstly, the absence of a suitable framework of support measures for existing industries could threaten their survival. It will be difficult, if not impossible, to compete with products from non-EU countries whose final-product costs are much lower than the Union's, either because of lower levels of technical and health requirements, or because of very different labour costs in those countries.
Secondly, we consider that the European Union should reinforce its quality control policy for its products, stimulate industrial effort by means of quality awards, records and labels, and hold promotional campaigns publicizing the quality and the European origin of the product.
Thirdly, with particular regard to the sardine-canning industry, to which Portugal is highly sensitive - and which is undoubtedly the industry which is most seriously affected - and following the partnership agreement with Morocco, we think urgent measures should be taken, including the establishment of a compensation fund for the Community canning industry and the maintenance of balanced subsidies for storage and freezing, to prevent market prices from fluctuating with seasonal variations, and here these subsidies should be granted to industries on production of evidence of payment of the minimum price for the product; the launch of a Community campaign to promote canned sardines and their derivatives, bearing in mind the high nutritional value of the product; and finally - as suggested by the rapporteur - we consider that the Commission should immediately conduct a general study of the present situation in the industry, concentrating particularly on the number of companies and the development of the sector over the last ten years in the various countries, so that the consequences of opening the market to non-EU countries become sufficiently clear, and including data on production, sources of raw materials, export and import figures, employment, technical and health regulations, duties payable, and in general the laws that govern the sector and, finally, how they are codified.
Mr President, Madam Commissioner, ladies and gentlemen, any review of the Common Organization of the fisheries market must seek, among other things, to conserve stocks, maintain and improve regulatory mechanisms, strengthen partnerships between producers' organizations and industry, protect the quality of products, promote increased contributions by Community production to internal market supplies, and protect Community production and processing against social 'dumping' at world level, which is an unacceptable form of unfair competition.
Guidelines tending towards greater deregulation and liberalization will lead to even greater reductions in income levels for fishermen and producers, and will certainly damage operating conditions in the processing industry; they will contribute to the progressive deterioration of the whole fishing sector in many regions, with adverse effects on the economic fabric and aggravated unemployment, and may cause over-fishing, to which professional operators will be tempted to turn to prevent the further erosion of their already inadequate standard of living.
Unfortunately these principles appear to form the basis of the Commission's document, particularly inasmuch as no questions are raised over the derisory budgetary sums currently allocated to its market policy, and because it seeks to encourage the creation of transnational companies, whose devastating effects on small and medium-sized businesses in this sector - producers or processors - are easy to foresee.
There is no doubt that we have to rethink the present Common Organization of the markets. For example, we accept that the set-aside system must be reviewed, if necessary by reducing the proportion allocated to the destruction of fish. Nevertheless, the mechanism itself should be retained by increasing and/or creating other income support schemes for producers, just as we also need to provide subsidies for industrial freezing and storage, as stated in our amendment to Mr McCartin's report.
With regard to fixed guide-line prices, it is essential that we retain these, and likewise the compensation system for tuna. In that connection it is unacceptable that there is still no comparable scheme for sardines, and we are therefore re-submitting an amendment to that effect, which we hope will be approved.
There must be a system of certificates of quality, origin and production and processing conditions. We must also pay special attention to local markets and their supplies, and particularly to their positive effect on small coastal fishing fleets. But we must also be aware of the fact that the European Union imports almost 60 % of its supplies. We must protect Community products against producers who have no quality control systems or no regard for social or environmental conditions. We do not have the abolition of customs duties in new international agreements, in which the interests of the industry have been destroyed without even securing mutual guarantees.
In the report, as now amended - many of our recommendations have been adopted, and we hope it will be further improved as a result of this Plenary debate - the Commission will find, if it so wishes, sufficient ideas for revising the present Common Organization of the fisheries market without endangering the sustainability of the sector. We await the legislative proposals which you will no doubt be submitting to us this year, Madam Commissioner.
A word about Mr Daniel Suanzes-Carpegna's report on the canning industry. I will not take long, because it is in fact a very good report. Its wording is excellent and, if the proposals are taken up, it will help to improve the operation of the canning industry. Our two amendments to your report, Mr Suanzes-Carpegna, are intended to reduce the costs of raw materials without jeopardizing operations in other important sectors - such as olive oil - and to help strengthen the Producers' Organization. This is of fundamental importance if we are to set up effective partnerships with operators in the same sector.
Mr President, this evening's sitting on fisheries presents a gloomy picture. It seems more like an academic meeting than a parliamentary sitting because we are discussing texts which are study texts and not legislative texts. A group of us, who already knew each other well because we are a group of friends from the Community fisheries sector, met in connection with these texts, which are in fact more academic than anything, and in circumstances which, according to the Commission reports, seem to be heralding the disappearance of the sector. In other words, I have the impression that this is the type of debate we will look back on in years to come with nostalgia, as a time when we could still talk about the Community fisheries sector. I am going to refer primarily to the Commission communication on the future for the market in fisheries products in the European Union.
I think that it is a good report, that is a report drawn up with great sincerity and honesty and one which also fulfils its role. It is a preliminary report and the Commission has set itself a deadline of 30 June of this year. In other words, it has given itself a week or two to receive reference material and points of view from the sectors involved in production, from the social partners, etcetera, and on the basis of that information, it will undoubtedly draw up legislative proposals.
I believe that the report is very honest and reveals the problems facing the sector. The basic problem, which has been highlighted by various speakers before me, is that 60 % of Community consumption of fisheries products comes from imports - the Community only supplies 40 % of its own needs - and that possibly - and this is a trend that can be seen clearly - our entire Community consumption will eventually come from imports. I believe that that would probably be a line of defence.
From time to time, as far as fisheries are concerned, the news we receive is generally bad news. We sometimes receive good news but that good news is usually accompanied by some bad news. For example, the agreement reached on 8 June by the Fisheries Council establishes the ban on drift gillnets but postpones it until 31 December 2001. Between now and 31 December 2001 there are six months left of 1998, 12 months in 1999, 12 months in 2000 and 12 months in 2001, which means that by the time drift gillnets are finally banned, there may well be no fish left that have escaped this equipment which is destroying the fisheries sector. At least the desire is there to do away with this evil.
But sometimes the news we receive is completely bad. For example, recently there have been statements in the Spanish press by the Moroccan authorities who say that they are not going to renew the fisheries agreement. Not only are they not going to renew the fisheries agreement with the European Union, but, in addition, a year before that agreement comes to an end - or more than a year in advance - they are going to take away from us a range of fishing licences in a certain zone. By doing this, it seems that they are not fulfilling the commitments made with the Community and, until the actual event, I was unaware if there had been any Community reaction. And this, without any shadow of a doubt, is bad news.
In this respect, and to avoid this process, I would like to highlight the references made by the chairman of our Committee on Fisheries, Mr Fraga, and the conclusions of the report by Mr McCartin, which, in my view, was given serious deliberation and careful thought in the Committee on Fisheries. I would also refer the Commissioner to paragraphs 14, 15, 16, 17 and 21. In particular, in paragraphs 14 to 17, Mr McCartin's report refers to the need to maintain a system of protection for the Community market. It is true that we are going to import an increasing number of non-Community products, but if we again lower the protection we have at the same time as we are being expelled from fishing-grounds, then we are asking to be expelled from even more fishing-grounds. In some way, this Community fisheries market, which is so tempting, is the greatest enemy of the Community producers themselves, because increasingly more is asked of us, more is demanded of us and more limits are imposed on us. I therefore believe that any concession in the context of the World Trade Organization, which it appears that the Commission is planning, must be thoroughly examined. Secondly, paragraph 21 talks about joint ventures - joint ventures with Community capital - as a possible solution in cases where fisheries agreements have terminated; this is an issue which could certainly be developed. However, the great mystery is: what is going to happen with Agenda 2000 and what resources will be available for the fisheries sector during the period 2000 to 2006? Is the Commission going to have the necessary funds to be able to support, for example, joint ventures, and to support all the types of measures envisaged in the Community report?
Finally, Mr President, I would like to thank the Commission for the work it has done, I would also like to thank Mr McCartin for his work too and I would say that we are waiting for the second part of this report which will undoubtedly come very soon and will contain concrete proposals or new initiatives on the part of the Commission.
Mr President, I would firstly like to congratulate the five rapporteurs and I am going to concentrate primarily on Mr McCartin's report on the market for fisheries products.
I believe, in fact, that the Commission has carried out a valuable analysis and that, in the same way as we have a common agricultural policy which dedicates its efforts to the stability of the agricultural markets and farmers' incomes, we should, as regards the problems of the fisheries sector, think about trying to look for imaginative formulas which are also geared towards a common fisheries policy which guarantees a certain stability for the market and fishermen's incomes.
We have very scarce resources and the problems continue to grow. To give you an example, fish such as hake 11 or 12 years ago used to receive a price of just over 400 pesetas per kilo (ECU 2.5 per kilo) at the ports. Twelve years later, the same price is still being paid, while the cost of gas oil and the costs for fishermen have increased enormously. This leads to a situation which may, in fact, threaten the very survival of the sector.
In this respect, paragraph 14 of Mr McCartin's report underlines the need to eliminate or reduce the current trend towards doing away with tariffs. We must search for measures in this connection so that, while fulfilling international commitments, the Commission can protect our sector as far as possible.
Paragraph 16 is also very important in that, as regards those competing with us, we must demand minimum social guarantees of them within the context of the measures required by the ILO: respect for the environment in fishing for resources and, in addition, minimum conditions in terms of health and quality which can be compared to our products.
I believe that we are obliged to ensure the maintenance of the Community fisheries sector - and I am aware of the difference that exists between the agricultural sector in that we are talking about a market which needs external fisheries resources to supply its own needs - but we need to find imaginative solutions in this respect.
I will simply conclude by saying that we must also focus on the need to avoid fraud in the market and I will end by giving two advance warnings regarding "loin' fillets of tuna from countries involved in the generalized system of preferences and the possibility of the Community market for cod being affected by fraud from Russia, for example, through agreements with other countries.
Mr President, Madam Commissioner, ladies and gentlemen, I think the method the Commission has chosen is the right one: by opening this communication to discussion, it allows Parliament, the various sectors and the Council to make their contributions to what will become the subsequent legislation.
But I should like to emphasize here a point mentioned in Mr McCartin's report, which I think is an excellent contribution to this debate. That point concerns the waters of non-EU countries; it is a subject that has been very well dealt with by Mr Medina Ortega and we should indeed be giving some thought to it, for, as he has quite correctly said, the consumption of fish products in the European Union is also an attraction in market terms and in some ways also a potential cause of greater difficulty in obtaining fishing quotas, which, as we know, is the area in which we are experiencing the greatest problems.
On reading the Commission document, therefore, I would like to insist on a few measures which I consider to be important. In the first place, and naturally on the subject of sardines, in the light of my honourable friend's excellent report on the canning industry, I should like to re-emphasize what has already been said here about sardines, namely the need for compensation for the sardine-canning industry. Hence the importance of subsidies for the freezing and storage industries. We also need a way of regulating the market itself. My view is that the paper drawn up by the Producers' Organizations should have been used as a basis and it would have operated by means of sardines purchased by the Producers' Organizations at above their removal price. We need an award for quantities delivered by the Producers' Associations to industry under contracts, because we consider it essential that the industry should have strong and active organizations; we need the possibility of developing interprofessional organizations, the use of denominations of origin and quality marks, and particularly promotion campaigns based on denominations of origin; we need to channel the principle of preferential Community treatment into food subsidies; and finally, we need the financial aid to off-set the temporary or permanent closure of industrial units, the only way of preventing some very negative social effects in the already disastrous situation that exists in some regions which are highly dependent on fishing.
Finally, I should like to underline the following point: this reform is going to cost more money. This is also something we should be aware of. It will cost at least ECU 30m per year to implement this reform. That is a point Parliament will also have to think about.
Mr President, Commissioner, ladies and gentlemen, the topics covered in the Varela report, which I refer to in particular, are many and on the whole have been dealt with properly, with solutions that I consider positive in most cases. However, no mention is made of the international agreements on trade and the problems related to the gradual reduction of customs protection. Well, in my opinion, given the insufficient amount of raw materials produced by the Community, we must now guarantee that the processing industry is supplied at internationally quoted prices and avoid a situation where, in cases of bilateral cooperation agreements, we are forced to barter the total elimination of customs duties on finished products for the signing of fisheries agreements, such as that with Morocco.
Now, the customs advantages granted to Morocco have really been a major factor in the closure of most of the facilities of the Italian sardine canning industry. We would like to make sure that the tuna canning industry does not meet with the same fate, as could very well happen if the current system were to be modified with zero customs duties on imported frozen tuna steaks from GSP countries. That is why I certainly consider it useful to do an in-depth study on the effects of the so-called tariff anomalies, definitely including the anomaly with imported loins which, contrary to the general rule, are imported as a finished product.
The rapporteur is right in calling for an effective system to control imported canned goods from third countries and the origin of products, a definite policy of quality which should be combined with an adequate promotional campaign. He is also right in requesting that the Community's canned goods be declared sensitive products, with compensatory aid for the tuna and sardine sector: all this in a very labour-intensive sector, which is often located in disadvantaged regions, and therefore one which merits priority consideration in the context of the European Union's employment policy.
Mr President, ladies and gentlemen, I think the debate we have conducted here underlines yet again the complexity of this sector and the many interconnections between its individual elements. For example, many of you, during this debate, have told me that it would be beneficial to develop aquaculture not only in our own area, but also in the developing countries and therefore in line with our bilateral agreements. This is all well and good, except that to produce fish by aquaculture we need fish meal. If I might hark back to the debate we held scarcely an hour and a half ago on fish products not intended for human consumption, we came face to face with a number of contradictions.
I say all this simply because during the debate I found that I had detected two of the dominant persuasions prevailing within the Council, but also within the sector itself, which do, however, have a point in common, if I understood your excellent report correctly, Mr Rapporteur. This common factor relates to the need for a greater commitment on the part of the public authorities in favour not only of the transition to a more responsible fisheries policy, but also with respect to aid for the sector to enable it to adapt to new economic, commercial and health criteria. So, if I understand you properly, we agree on the fact that it is important to strengthen the organizational base of all the parties involved and help them gain access to innovations.
We therefore have to support the operators in the sector and the industry as a whole. But I would like to ask you a question that many others have already posed. What about the quality policy, and indeed other motions which have been tabled, such as the controlled source proposal? We can and must be able to control it. And I would inform this House that it is already difficult enough for us to apply the regulations on minimum size in a credible way. If this is the approach we are to adopt, we must therefore - and this is the matter raised by Ms McKenna - give some thought to the supervision and control conditions required.
Some Members have urged the Commission to conduct further research, fresh analyses and so forth. I would simply like to point out that this debate has been running since 1996, that we have held two seminars with Parliament, at Quimper and La Haye, that work with the departments concerned has continued in close concert with Parliament, that we have listened to the opinions of everybody, that there have also been a number of regional meetings with representatives of the sector and that, therefore, the time has arrived for the Commission to draw its own conclusions and to debate a legislative text designed to clarify a significant number of issues. The time has now come for me to honour the commitment I undertook to submit a proposal which will inevitably be controversial, because it is impossible to please everyone.
For example, to go back to the debate, several suggestions were put forward which do not bear any relation to the matter in hand. Because in the fishing industry that is how things always are; as soon as you open a debate on a particular issue, we have to say a little something about everything. Take the subject of funds, for example. I have no idea what funds will be allocated, any more than you do. What will the Community budgetary allocation be for the period 2000-2006? Like you, I do not have a clue. As you know, in principle, the budgetary allocation does not come within my domain.
Moreover, it is quite clear that there are problems with regard to the developing countries, to which several speakers have alluded. I note, for instance, the statements by Morocco, which no longer wants part of any fishing agreement. To me, there is nothing new in this. Incidentally, further contacts are meanwhile being established. So I would call for a little more order and discipline when the Commission is the sole arbiter in negotiations concerning fishing agreements. I do not really need help here. I would rather not be bothered with, for example, the presence of those private European companies - without naming names - which have concluded private agreements with individual States in the developing world, where I hold a negotiating brief. I would also be glad if the Member States could remember from time to time that the authority to negotiate fishing agreements falls within the jurisdiction of the Community.
It is a fact that confusion helps nobody. But I digress - indeed, we have had no shortage of digressions during this debate.
During the debate, I detected two particular persuasions which are typical and traditional, and two objectives that are occasionally contradictory. On the one side, there are those who believe that complying with the common trade policy in this sector is a priority and, on the other side, there are those - whose representatives I have met - who wish to boost the importance of domestic policies in market matters. The Commission has a duty, before the end of the year, to settle any disputes and to submit a proposal which, I am certain, will not please everybody.
One further word on the own-initiative report of Mr Varela. There are, nevertheless, degrees of convergence between Mr Varela's report and that of Mr McCartin. For example, both stress the need to observe strict compliance with health regulations. This is an important factor, from a commercial standpoint too. While we are on the subject, I would also remind you that there are only five or six Community health inspectors. I have said this before and I want to remind you of it again today.
There are also other points on which the rapporteurs see eye-to-eye. For example, the creation of mechanisms for strengthening associations and enhancing the position of individual operators in the sector. But, beyond these points of common interest, there are also analyses and proposals concerning the canning industry that seem to me, Mr Varela, to be overly dramatic or pessimistic. Because, whilst it is true that some companies - which we know about - have been unable to cope with the competition from the developing countries, we should also point out that some of them were, to some extent, operating obsolete businesses and that imports have merely accelerated a process that was inevitable. The business people concerned have even admitted as much.
In addition, I feel obliged to point out that the Commission has already introduced marketing standards for canned sardines and tuna, to guarantee the transparency of commercial transactions in this sector, all for the benefit of the consumer. Hence, a number of criteria, quite clear in their purpose, have already been defined with regard to sardines and tuna. The problem is, however, that I am being asked to allocate special aid facilities to help the sector along, virtually to the detriment of other sectors. I must therefore remind you that this sector has already benefited from significant financial support from the Community as compared with others. It is also the case that in 1995 the Member States themselves decided not to extend the procedure for awarding carry-over payments in favour of the sardine industry, precisely because the operators and the Member States no longer wished to favour this sector over others, in view of everything that had been done already. Member States may, at their own level, give precedence to this sector if they consider it to be of prime importance in their own country, by relying, of course, on the Structural Funds which fall within their jurisdiction.
On the same subject, allow me to point out that such aid awarded by the Member States, whether in the past or in the future, does not excuse the sector from contributing to innovative projects, in order to steer the marketing strategy towards valueadded products, which foster European technology, rather than in the direction of basic products which do not require advanced technology and which therefore suffer badly from the competition of developing countries where labour costs are obviously very much cheaper.
So, there you have the guidelines. But with regard to carry-over payments, I would remind Mr Varela that this was rejected by the Member States back in 1995.
Thank you, Mrs Bonino.
Ladies and gentlemen, we have arrived at the end of this debate, which has seriously overrun its allocated time. Mr Varela wishes to speak as rapporteur and he may do so for a maximum of one minute.
Mr President, the Commissioner called on us not to help but, at least, to ensure that we did not put any barriers or obstacles in the way of her work. And in relation to the competitiveness of the industry to which we are referring, I would like to say to her that it is obvious that certain companies cannot be competitive, but we are asking that they do not put obstacles before them. I referred to the fact that certain agreements are obstacles, and this is what we are saying. If there are health measures yet very few inspectors, as you said, we call for the creation of a network of specialized laboratories so that there might be controls. The Member States can do this themselves but it must take place on the basis of a proposal from the European Union itself. Madam Commissioner, we are calling for specific measures to be taken.
Thank you, Mr Varela.
I hereby declare the debate closed, having considerably overrun the time allocated, and I am sure that you all join with me in thanking Parliament's services and the interpreters for this extra work which we have burdened them with on a day that was already extremely busy.
The vote will take place tomorrow at 9.00 a.m.
(The sitting was closed at 8.55 p.m.)